Exhibit 10.1

EXECUTION COPY

 

 

 

INVESTMENT AGREEMENT

dated as of July 23, 2012

between

Genesee & Wyoming Inc.

and

Carlyle Partners V, L.P.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page   ARTICLE I    PURCHASE; CLOSING   

1.1 Purchase

    2   

1.2 Closing

    3   

1.3 Closing Conditions

    4    ARTICLE II    REPRESENTATIONS AND WARRANTIES   

2.1 Representations and Warranties of the Company

    6   

2.2 Representations and Warranties of the Purchaser

    13    ARTICLE III    COVENANTS   

3.1 Filings; Other Actions

    15   

3.2 Reasonable Best Efforts to Close

    16   

3.3 Corporate Actions

    16   

3.4 Company Stockholder Meeting

    17   

3.5 Information Rights

    19   

3.6 Confidentiality

    19   

3.7 NYSE Listing of Shares

    19   

3.8 State Securities Laws

    20   

3.9 Negative Covenants

    20   

3.10 Merger Agreement and Debt Financing Commitment

    20    ARTICLE IV    ADDITIONAL AGREEMENTS   

4.1 Standstill

    21   

4.2 Transfer Restrictions

    22   

4.3 Legend

    23   

4.4 Participation

    24   

4.5 Election of Directors

    26   

4.6 Carlyle Director Consent

    28   

4.7 Tax Matters

    29   

 

i



--------------------------------------------------------------------------------

ARTICLE V    MISCELLANEOUS   

5.1 Survival

    30   

5.2 Expenses

    30   

5.3 Amendment; Waiver

    30   

5.4 Counterparts

    31   

5.5 Governing Law

    31   

5.6 WAIVER OF JURY TRIAL

    31   

5.7 Notices

    31   

5.8 Entire Agreement

    32   

5.9 Assignment

    32   

5.10 Interpretation; Other Definitions

    32   

5.11 Captions

    37   

5.12 Severability

    37   

5.13 No Third Party Beneficiaries

    37   

5.14 Public Announcements

    37   

5.15 Specific Performance

    38   

5.16 Termination

    38   

5.17 Effects of Termination

    39   

 

Exhibit A:   Form of Series A-1 Mandatorily Convertible Perpetual Preferred
Stock Certificate of Designations Exhibit B:   Form of Registration Rights
Agreement Exhibit C:   Form of Voting and Support Agreement

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of
Definition

30 Day VWAP    5.10(f) Additional Call Notice    1.1 Affiliate    5.10(g)
Aggregate Purchase Price    5.10(h) Agreed Cap    5.10(i) Agreement    Preamble
Applicable Premium    1.1(a) “as-converted basis”    5.10(j) Beneficially Own   
5.10(k) Beneficial Ownership    5.10(k) Board of Directors    2.1(c) business
day    5.10(d) Bylaws    2.1(c) Call Date VWAP    1.1(c) Call Deadline    1.1(b)
Capitalization Date    2.1(b) Carlyle Director Consent    5.10(l) Carlyle
Parties    5.10(m) Certificate of Incorporation    2.1(c) Class A Common Stock
   Recitals Class B Common Stock    2.1(b) Closing    1.2(a) Closing Date   
1.2(a) Common Stock    5.10(n) Company    Preamble Company Competitor    5.10(o)
Company Material Adverse Effect    5.10(p) Company Stock Awards    2.1(b)
Company Stock Options    2.1(b) Company Stockholders    5.10(q) Company
Stockholder Meeting    3.4(b) Company Subsidiary    2.1(a) control/controlled
by/under common control with    5.10(g) Convertible Preferred Stock    Recitals
Determination Period    1.1(c) Effect    5.10(r) Equity Securities    5.10(s)
Exchange Act    2.1 Financing Source Parties    5.10(t)

 

iii



--------------------------------------------------------------------------------

Term

  

Location of
Definition

GAAP

   2.1(f) Governmental Entity    2.1(c) herein/hereof/hereunder    5.10(c) HSR
Act    3.1 including/includes/included/include    5.10(b) Information    3.6
Knowledge of the Company    5.10(u) Law    5.10(v) Lien    5.10(w) Maximum
Commitment Amount    1.1 Merger    Recitals Merger Agreement    Recitals Merger
Consideration    Recitals Merger Sub    Recitals Minimum Commitment Amount   
1.1 Non-Recourse Party    5.18 or    5.10(a) person    5.10(e) Preferred Stock
   2.1(b) Proposed Securities    4.4(b) Purchased Series A-1 Preferred Stock   
1.1 Purchased Series A-2 Preferred Stock    1.1 Purchased Stock    1.1 Purchase
Price    1.1 Purchaser    5.10(y) Purchaser Representative    5.10(z) Requisite
Stockholder Approval    3.4(b) SEC    2.1(f) SEC Documents    2.1(f) Series A-1
Certificate    Recitals Series A-1 Preferred Stock    Recitals Series A-2
Certificate    Recitals Series A-2 Preferred Stock    Recitals STB    1.1(b)
Subsidiary    2.1(a) Target    Recitals Transaction Documents    5.10(aa)
Transfer    5.10(bb) Voting Debt    2.1(b) VWAP    5.10(cc)

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:

   Form of Series A-1 Mandatorily Convertible Perpetual Preferred Stock
Certificate of Designations

Exhibit B:

   Form of Registration Rights Agreement

Exhibit C:

   Form of Voting and Support Agreement

 

v



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT, dated as of July 23, 2012 (this “Agreement”), between
Genesee & Wyoming Inc., a Delaware corporation (the “Company”), and Carlyle
Partners V, L.P., a Delaware limited partnership (the “Initial Purchaser
Representative”).

RECITALS:

WHEREAS, the Company may enter into an Agreement and Plan of Merger (as it may
be amended or supplemented from time to time, the “Merger Agreement”), by and
among the Company, a wholly owned subsidiary of the Company (“Merger Sub”), and
RailAmerica, Inc., a Delaware corporation (“Target”), pursuant to, and on the
terms and subject to the conditions of which, Merger Sub will merge with and
into Target, with Target surviving (the “Merger”), and each outstanding share of
Target (other than shares held by any of Target’s subsidiaries or by the Company
or Merger Sub or by Appraisal Shareholders (as defined in the Merger Agreement))
automatically shall be canceled in exchange for, and converted into the right to
receive, the cash price per share set forth in the Merger Agreement (the “Merger
Consideration”).

WHEREAS, the Company proposes to issue and sell to the Purchaser (including its
assignees pursuant to Section 5.9) shares of its preferred stock, par value
$0.01 per share, designated as “Mandatorily Convertible Perpetual Preferred
Stock, Series A-1” (the “Series A-1 Preferred Stock”), having the terms set
forth in the Certificate of Designations (the “Series A-1 Certificate”) in the
form attached to this Agreement as Exhibit A, subject to the terms and
conditions set forth in this Agreement. In addition, if required, the Company
may issue and sell to the Purchaser shares of its preferred stock, par value
$0.01 per share, designated as “Mandatorily Convertible Perpetual Preferred
Stock, Series A-2” (the “Series A-2 Preferred Stock; and, together with the
Series A-1 Preferred Stock, the “Convertible Preferred Stock”), having the terms
set forth in the Certificate of Designations (the “Series A-2 Certificate”) in
the form attached to this Agreement as Exhibit A (subject to adjustments noted
therein, including in the footnotes, to modify such form to apply to the Series
A-2 Preferred Stock), subject to the terms and conditions set forth in this
Agreement.

WHEREAS, the Series A-1 Preferred Stock will be convertible into shares of
Class A Common Stock, par value $0.01 per share of the Company (the “Class A
Common Stock”) and the Series A-2 Convertible Preferred Stock will be
automatically convertible into shares of Series A-1 Preferred Stock upon receipt
of the Requisite Shareholder Approval, if applicable.

WHEREAS, concurrently with the execution of this Agreement, the Company and the
Initial Purchaser Representative have entered into the Voting and Support
Agreement (the “Voting and Support Agreement”) attached hereto as Exhibit C.

WHEREAS, capitalized terms used in this Agreement have the meanings set forth in
Section 5.10 or such other Section indicated in the preceding Index of Defined
Terms.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; CLOSING

1.1 Purchase. On the terms and subject to the conditions herein, on the Closing
Date, the Company agrees to sell to the Purchaser, and the Purchaser agrees to
purchase from the Company no more than 800,000 shares of Convertible Preferred
Stock in the aggregate (the “Maximum Commitment Amount”) and no less than
350,000 shares of Convertible Preferred Stock in the aggregate (the “Minimum
Commitment Amount”), at a purchase price of $1,000 per share of Convertible
Preferred Stock (the “Purchase Price”).

Notwithstanding anything to the contrary contained herein, (i) the Company shall
not be permitted or obligated to sell, and the Purchaser shall not be permitted
or obligated to purchase any shares of Series A-2 Preferred Stock unless, and
then only to the extent, (A) the affirmative vote of a majority of the votes
cast at the Company Stockholder Meeting (at which a quorum is present) would
otherwise be required under Section 312.03 of the NYSE Listed Company Manual
prior to the issuance of the Purchased Series A-1 Preferred Stock at Closing
assuming additional shares of Series A-1 Preferred Stock were issued instead of
Series A-2 Preferred Stock, and (B) the Requisite Stockholder Approval has not
been obtained prior to the Closing, and (ii) no later than fifteen (15) business
days prior to Closing Date, the Company shall deliver written notice (the
“Additional Call Notice”) to the Purchaser specifying (subject to and in
accordance with the terms and conditions of this Section 1.1) the number of
shares of Series A-1 Preferred Stock and, if applicable, Series A-2 Preferred
Stock (such specified number of shares, the “Purchased Series A-1 Preferred
Stock” and “Purchased Series A-2 Preferred Stock,” respectively, and
collectively, the “Purchased Stock”) to be purchased and sold at the Closing.
Upon delivery of the Additional Call Notice specifying a number of shares of
Series A-1 Preferred Stock and/or Series A-2 Preferred Stock, as applicable, in
accordance with this Agreement, the Company shall be required to sell at least
such number and type of shares of Purchased Stock to the Purchaser at the
Closing, subject to the applicable conditions to Closing.

For the purposes of this Agreement and the Series A-1 Certificate:

(a) the “Applicable Premium” shall mean: (i) with respect to the Series A-1
Preferred Stock purchased with the Minimum Commitment Amount, 10%; and (ii) with
respect to the Convertible Preferred Stock purchased in excess of the Minimum
Commitment Amount, (A) 10% if either (1) the Additional Call Notice is delivered
to the Purchaser prior to the Call Deadline in accordance with this Agreement or
(2) at the time the Additional Call Notice is delivered to the Purchaser in
accordance with this Agreement, the Call Date VWAP is greater than 85% of the 30
Day VWAP, and (B) 10%, if the Additional Call Notice is delivered to the
Purchaser after the Call Deadline in accordance with this Agreement and at the
time the Additional Call Notice is delivered to the Purchaser in accordance with
this Agreement, the Call Date VWAP is no greater than 85% of the 30 Day VWAP;
provided, however, that if the definition of Mandatory Conversion Date in the
Series A-1 Certificate (or any alternative certificate contemplated by the last
paragraph of this Section 1.1) (excluding the proviso in such definition) with
respect to the Series A-1 Preferred Stock (or any alternative series of
preferred

 

2



--------------------------------------------------------------------------------

stock contemplated by the last paragraph of this Section 1.1) references a
Business Day on or after the fourth anniversary of the Closing Date, the
“Applicable Premium” with respect to any such Convertible Preferred Stock (or
such other preferred stock) with such Mandatory Conversion period (or longer)
shall be 15%; provided, that, for the avoidance of doubt, the Company may, in
its sole discretion, provide for a Mandatory Conversion Date in the Series A-1
Certificate (or any alternative certificate contemplated by the last paragraph
of this Section 1.1) beyond the second anniversary of the Closing Date
(excluding the proviso in such definition) with respect to the Series A-1
Preferred Stock (or any alternative series of preferred stock contemplated by
the last paragraph of this Section 1.1) and is under no obligation to do so;

(b) the “Call Deadline” shall mean the date that is the earlier of (i) 10 days
following the approval or authorization by the Surface Transportation Board (the
“STB”) of a voting trust transaction pursuant to which shares of the Target
shall be placed into an irrevocable voting trust as of the Effective Time (as
defined in the Merger Agreement) pending receipt of final STB approval or
exemption, as the case may be, with respect to the transactions contemplated by
the Merger Agreement, and (ii) 67 days following the date on which the
applicable parties to the Merger Agreement submit the initial filing with the
STB with respect to the approval of the voting trust agreement described in
clause (i); and

(c) the “Call Date VWAP” shall mean, as of the date on which the Additional Call
Notice is delivered to the Purchaser in accordance with this Agreement, with
respect to the Class A Common Stock, the average of the daily VWAPs for such
Class A Common Stock for each of the thirty (30) (“Determination Period”)
trading days ending on (and including) the trading day immediately prior to the
date of such delivery.

In the event that the Conversion Price and Conversion Rate for shares of Series
A-1 Preferred Stock to be issued in excess of the Minimum Commitment Amount
would be different than the Conversion Price and Conversion Rate for shares of
Series A-1 Preferred Stock with respect to the Minimum Commitment Amount, the
Company and the Purchaser shall make appropriate changes to the Series A-1
Certificate and other Transaction Documents (or create a series that is the same
as Series A-1 Preferred Stock except for such different Conversion Price and
Conversion Rate) to provide for the issuance of such preferred stock on such
terms.

1.2 Closing.

(a) The closing of the purchase and sale of the Purchased Stock (the “Closing”)
shall be held at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York 10017, at 10:00 a.m. New York time on the date the
Merger becomes effective, or, if earlier, the date the closing of the
transaction contemplated by the Merger Agreement occurs, or at such other time
and place as the Company and the Purchaser Representative agree (the “Closing
Date”).

(b) Subject to the satisfaction or waiver on the Closing Date of the conditions
to the Closing in Section 1.3, at the Closing:

(1) the Company will deliver to the Purchaser (i) certificates representing
(A) the Purchased Series A-1 Preferred Stock and (B) if applicable, the
Purchased Series A-2 Preferred Stock and (ii) the executed Registration Rights
Agreement, in the form of Exhibit B hereto and all other documents, instruments
and writings required to be delivered by the Company to the Purchaser pursuant
to this Agreement or otherwise required in connection herewith; and

 

3



--------------------------------------------------------------------------------

(2) the Purchaser will deliver or cause to be delivered (i) to a bank account
designated by the Company in writing at least two (2) business days prior to the
Closing Date, the Aggregate Purchase Price by wire transfer of immediately
available funds and (ii) the executed Registration Rights Agreement and all
other documents, instruments and writings required to be delivered by the
Purchaser to the Company pursuant to this Agreement or otherwise required in
connection herewith.

1.3 Closing Conditions.

(a) The obligation of the Purchaser, on the one hand, and the Company, on the
other hand, to effect the Closing is subject to the satisfaction or waiver by
the Purchaser and the Company at or prior to the Closing of the following
conditions:

(1) no temporary restraining order, preliminary or permanent injunction or other
judgment or order issued by any Governmental Entity and no Law shall be in
effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement; provided,
however, that the party claiming such failure of condition shall have used its
reasonable best efforts to prevent the entry of any such injunction or order and
to appeal as promptly as possible any injunction or other order that may be
entered;

(2) the Merger shall have been consummated or shall be consummated substantially
simultaneously with the Closing on the terms and conditions contemplated by the
Merger Agreement (subject to any amendments, supplements, waivers or other
modifications permitted by Section 3.10 or otherwise consented to by the
Purchaser); and

(3) all applicable waiting periods (and any extension thereof) prescribed by the
HSR Act shall have expired or shall have been terminated.

(b) The obligation of the Purchaser to effect the Closing is also subject to the
satisfaction or waiver by the Purchaser at or prior to the Closing of the
following conditions:

(1) (i) the representations and warranties of the Company set forth in
Section 2.1 hereof (other than Sections 2.1(a), 2.1(b), 2.1(c)(1) and 2.1(e))
shall be true and correct (disregarding all qualifications or limitations as to
materiality or Company Material Adverse Effect) as of the date of this Agreement
and as of the Closing Date as though made on and as of such date (except to the
extent that such representation or warranty speaks to an earlier date, in which
case each of such earlier date), except where

 

4



--------------------------------------------------------------------------------

the failure of such representations and warranties to be so true and correct
would not, individually or in the aggregate, have a Company Material Adverse
Effect, (ii) the representations and warranties of the Company set forth in
Section 2.1(b) shall be true in all but de minimis respects as of the date of
this Agreement and as of the Closing Date as though made on and as of such date
and (iii) the representations and warranties of the Company set forth in
Sections 2.1(a), 2.1(c)(1) and 2.1(e) shall be true in all material respects as
of the date of this Agreement and as of the Closing Date as though made on and
as of such date;

(2) the Company shall have performed in all material respects its obligations
required to be performed by it pursuant to this Agreement at or prior to the
Closing;

(3) the Purchaser shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.3(b)(1), (2) and (6) have been satisfied;

(4) the Company shall have adopted and filed the Series A-1 Certificate and, if
applicable, the Series A-2 Certificate, with the Secretary of the State of
Delaware, and the Series A-1 Certificate and, if applicable, Series A-2
Certificate shall be in full force and effect;

(5) any shares of Class A Common Stock that could potentially be issued upon
conversion of the Series A-1 Preferred Stock (including any Series A-1 Preferred
Stock that could potentially be issued as a dividend on or prior to the second
anniversary of the Closing Date (assuming all dividends are paid in kind)) shall
have been approved for listing on the New York Stock Exchange, subject to
official notice of issuance; and

(6) the Board of Directors shall have taken all actions necessary and
appropriate to cause (A) to be elected to the Board of Directors, effective
immediately upon the Closing, such individual (or, if the Aggregate Purchase
Price is equal to or greater than $550,000,000, two individuals) designated by
the Purchaser Representative in writing at least ten (10) business days prior to
the Closing Date and (B) to be appointed as a non-voting observer to the Board
of Directors, effective immediately upon the Closing, such individual designated
by the Purchaser Representative in writing at least ten (10) business days prior
to the Closing Date, in each case, subject to the qualifications required by
Section 4.5 to be satisfied.

(c) The obligation of the Company to effect the Closing is also subject to the
satisfaction or waiver by the Company at or prior to the Closing of the
following conditions:

(1) (i) the representations and warranties of the Purchaser set forth in
Section 2.2 hereof (other than Sections 2.2(a) and 2.2 (b)(1)) shall be true and
correct as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except to the extent that such representation or
warranty speaks of an earlier date, in which case such representation or
warranty shall be true and correct in all material

 

5



--------------------------------------------------------------------------------

respects as of such date), except where the failure of such representation and
warranties to be so true and correct would not, individually or in the
aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement or the ability of the Purchaser to fully perform
its covenants and obligations under this Agreement and (ii) the representations
and warranties of Purchaser set forth in Sections 2.2(a) and (b)(1) shall be
true in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of such date;

(2) the Purchaser shall have performed in all material respects its obligations
required to be performed by it pursuant to this Agreement at or prior to the
Closing; and

(3) the Company shall have received a certificate signed on behalf of the
Purchaser by a senior executive officer certifying to the effect that the
condition set forth in Section 1.3(c)(1) and (2) has been satisfied.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Company. Except as set forth (x) in
the SEC Documents filed by the Company with the SEC, and publicly available,
after December 31, 2011 and before the date of this Agreement, excluding any
disclosures set forth in risk factors or any “forward looking statements” within
the meaning of the Securities Act or the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”) or (y) in a correspondingly identified schedule
attached hereto, the Company represents and warrants to the Purchaser that:

(a) Organization and Authority.

(1) The Company is a corporation duly organized and validly existing under the
laws of the State of Delaware, has all requisite power and authority to own its
properties and conduct its business as presently conducted, is duly qualified to
do business and is in good standing in all jurisdictions where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified and where failure to be so qualified would, individually or in the
aggregate, reasonably be expected to have Company Material Adverse Effect. True
and accurate copies of the Certificate of Incorporation and Bylaws, each as in
effect as of the date of this Agreement, have been made available to the
Purchaser prior to the date hereof.

(2) Each material Company Subsidiary is duly organized and validly existing
under the laws of its jurisdiction of organization, has all requisite power and
authority to own its properties and conduct its business as presently conducted,
is duly qualified to do business and is in good standing in all jurisdictions
where its ownership or leasing of property or the conduct of its business
requires it to be so qualified and where failure to be so qualified would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. As used herein, “Subsidiary” means, with respect to

 

6



--------------------------------------------------------------------------------

any person, any corporation, partnership, joint venture, limited liability
company or other entity (x) of which such person or a subsidiary of such person
is a general partner or (y) of which a majority of the voting securities or
other voting interests, or a majority of the securities or other interests of
which having by their terms ordinary voting power to elect a majority of the
board of directors or persons performing similar functions with respect to such
entity, is directly or indirectly owned by such person and/or one or more
subsidiaries thereof; and “Company Subsidiary” means any Subsidiary of the
Company.

(b) Capitalization.

(1) The authorized capital stock of the Company consists of 180,000,000 shares
of Class A Common Stock, 30,000,000 shares of Class B Common Stock, par value
$0.01 per share, of the Company (the “Class B Common Stock”) and 3,000,000
shares of preferred stock, par value $0.01 per share (the “Preferred Stock”). As
of the close of business on June 30, 2012 (the “Capitalization Date”), there
were 40,599,128 shares of Class A Common Stock outstanding and 2,112,048 shares
of Class B Common Stock outstanding and zero shares of Preferred Stock
outstanding. As of the close of business on the Capitalization Date,
(i) 1,241,015 shares of Class A Common Stock were reserved for issuance upon the
exercise or payment of stock options outstanding on such date (“Company Stock
Options”), and 266,638 shares of Class A Common Stock were reserved for issuance
upon the exercise or payment of stock units (including deferred stock units,
restricted stock and restricted stock units) or other equity-based incentive
awards granted pursuant to any plans, agreements or arrangements of the Company
and outstanding on such date (collectively, the “Company Stock Awards”) and
(ii) 12,489,086 shares of Class A Common Stock and no shares of Class B Common
Stock were held by the Company in its treasury. All of the issued and
outstanding shares of Class A Common Stock and Class B Common Stock have been
duly authorized and validly issued in accordance with applicable securities laws
and are fully paid, nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof. From the Capitalization
Date through and as of the date of this Agreement, no other shares of Common
Stock or Preferred Stock have been issued other than shares of Class A Common
Stock issued in respect of the exercise of Company Stock Options or Company
Stock Awards in the ordinary course of business. The Company does not have
outstanding shareholder purchase rights or “poison pill” or any similar
arrangement in effect.

(2) No bonds, debentures, notes or other indebtedness having the right to vote
on any matters on which the stockholders of the Company may vote (“Voting Debt”)
are issued and outstanding. As of the date of this Agreement, except
(i) pursuant to any cashless exercise provisions of any Company Stock Options or
pursuant to the surrender of shares to the Company or the withholding of shares
by the Company to cover tax withholding obligations under Company Stock Options
or Company Stock Awards, and (ii) as set forth in Section 2.1(b)(1), the Company
does not have and is not bound by any outstanding options, preemptive rights,
rights of first offer, warrants, calls, commitments

 

7



--------------------------------------------------------------------------------

or other rights or agreements calling for the purchase or issuance of, or
securities or rights convertible into, or exchangeable for, any shares of
Class A Common Stock or Class B Common Stock or any other equity securities of
the Company or Voting Debt or any securities representing the right to purchase
or otherwise receive any shares of capital stock of the Company (including any
rights plan or agreement).

(c) Authorization.

(1) The Company has the corporate power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the board of directors of the Company (the “Board of Directors”).
This Agreement has been, and (as of the Closing) the other Transaction Documents
will be, duly and validly executed and delivered by the Company and, assuming
due authorization, execution and delivery by the Purchaser, is, and (as of the
Closing) each of the other Transaction Documents will be, a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles). No other corporate proceedings are necessary for the
execution and delivery by the Company of this Agreement or the other Transaction
Documents, the performance by it of its obligations hereunder or thereunder or
the consummation by it of the transactions contemplated hereby or thereby,
subject only to the receipt of the Requisite Stockholder Approval, if required.
The Board of Directors has taken all necessary actions such that the
restrictions set forth in Section 203 of the Delaware General Corporation Law
will not apply to any acquisition by the Purchaser of Preferred Stock or Common
Stock to be issued pursuant to this Agreement or upon the conversion of
Preferred Stock issued pursuant to this Agreement (or issued upon the conversion
of Series A-2 Preferred Stock issued pursuant to this Agreement).

(2) Neither the execution and delivery by the Company of this Agreement or the
other Transaction Documents, nor the consummation of the transactions
contemplated hereby or thereby, nor compliance by the Company with any of the
provisions hereof or thereof (including the conversion or exercise provisions of
the Convertible Preferred Stock), will, subject only to the receipt of the
Requisite Stockholder Approval if required, (A) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of any Lien upon any of the material properties or assets of the Company or any
Company Subsidiary under any of the terms, conditions or provisions of (i) the
certificate of incorporation of the Company (the “Certificate of Incorporation”)
or bylaws of the Company (the “Bylaws”)

 

8



--------------------------------------------------------------------------------

or the certificate of incorporation, charter, bylaws or other governing
instrument of any Company Subsidiary or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it may be bound, or to which the Company or any Company Subsidiary or any of the
properties or assets of the Company or any Company Subsidiary may be subject, or
(B) violate any law, statute, ordinance, rule, regulation, permit, franchise or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets, except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.

(3) Other than the securities or blue sky laws of the various states and
approval or expiration of applicable waiting periods under the HSR Act, no
notice to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any court, administrative agency
or commission or other governmental or arbitral body or authority or
instrumentality, whether federal, state, local or foreign, and any applicable
industry self-regulatory organization (each, a “Governmental Entity”), nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Company of the transactions contemplated by this Agreement
or the other Transaction Documents, subject only to the receipt of the Requisite
Stockholder Approval if required.

(d) Sale of Securities. Based in part on the Purchaser’s representations in
Section 2.2, the offer and sale of the shares of Convertible Preferred Stock is
exempt from the registration and prospectus delivery requirements of the
Securities Act and the rules and regulations promulgated thereunder. Without
limiting the foregoing, neither the Company nor to the Knowledge of the Company
any other Person authorized by the Company to act on its behalf, has engaged in
a general solicitation or general advertising (within the meaning of Regulation
D of the Securities Act) of investors with respect to offer or sales of the
Purchased Stock and neither the Company nor, to the Knowledge of the Company,
any person acting on its behalf has made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of Purchased Stock under this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would result in none of Regulation D or any other applicable exemption
from registration under the Securities Act to be available, nor will the Company
take any action or steps that would cause the offering or issuance of the
Purchased Stock under this Agreement to be integrated with other offerings.

(e) Status of Securities. The shares of Convertible Preferred Stock to be issued
pursuant to this Agreement, and the shares of Class A Common Stock to be issued
upon conversion of the Convertible Preferred Stock, have been duly authorized by
all necessary corporate action. When issued and sold against receipt of the
consideration therefor as provided in this Agreement or the Series A-1
Certificate or Series A-2 Certificate, as applicable, such

 

9



--------------------------------------------------------------------------------

securities will be validly issued, fully paid and nonassessable, will not
subject the holders thereof to personal liability, will not be subject to
preemptive rights of any other stockholder of the Company, and will effectively
vest in the Purchaser good and marketable title to all such securities, free and
clear of all Liens, except restrictions imposed by the Securities Act,
Section 4.2 and any applicable state or foreign securities laws. Upon any
conversion of any shares of Series A-1 Preferred Stock into Class A Common Stock
pursuant to the Series A-1 Certificate, or the conversion of any shares of
Series A-2 Preferred Stock into Series A-1 Preferred Stock pursuant to the
Series A-2 Certificate, the shares of Class A Common Stock or Series A-1
Preferred Stock issued upon such conversion will be validly issued, fully paid
and nonassessable, will not subject the holder thereof to personal liability and
will not be subject to preemptive rights of any other stockholder of the
Company, and will effectively vest in the Purchaser good and marketable title to
all such securities, free and clear of all Liens, except restrictions imposed by
the Securities Act, Section 4.2 and any applicable state or foreign securities
laws. The respective rights, preferences, privileges, and restrictions of the
Series A-1 Preferred Stock, the Series A-2 Preferred Stock and the Common Stock
are as stated in the Certificate of Incorporation (including the Series A -1
Certificate and the Series A-2 Certificate). The shares of Class A Common Stock
to be issued upon any conversion of shares of Convertible Preferred Stock into
Class A Common Stock have been duly reserved for such issuance. The shares of
Series A-1 Preferred Stock to be issued upon any conversion of shares of Series
A-2 Preferred Stock into Series A-1 Preferred Stock have been duly reserved for
such issuance.

(f) SEC Documents; Financial Statements.

(1) The Company has filed all required reports, proxy statements, forms, and
other documents with the Securities and Exchange Commission (the “SEC”) since
January 1, 2010 (collectively, the “SEC Documents”). Each of the SEC Documents,
as of its respective date complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
SEC Documents, and, except to the extent that information contained in any SEC
Document has been revised or superseded by a later filed SEC Document filed and
publicly available prior to the date of this Agreement, none of the SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(2) The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the individuals
responsible for the preparation of the Company’s filings with the SEC and
(ii) has disclosed, based on its most recent evaluation prior to the date of
this Agreement, to the Company’s outside auditors and the Board of Director’s
audit committee (A) any significant deficiencies and

 

10



--------------------------------------------------------------------------------

material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information and (B) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting. As
of the date of this Agreement, to the Knowledge of the Company, there is no
reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.

(3) There is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Documents and is not so disclosed.

(4) The financial statements of the Company and its consolidated Subsidiaries
included in the SEC Documents (a) complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, in each case as of the date such SEC Document
was filed, and (b) have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except as may be indicated in such financial statements or the notes
thereto) and fairly present in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows of the
Company and its consolidated subsidiaries for the periods then ended (subject,
in the case of unaudited statements, to normal recurring audit adjustments).

(g) Undisclosed Liabilities. Except for (i) those liabilities that are reflected
or reserved for in the consolidated financial statements of the Company included
in its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2012, (ii) liabilities incurred since March 31, 2012 in the ordinary course of
business consistent with past practice, (iii) liabilities that would not,
individually and in the aggregate, reasonably be expected to have a Company
Material Adverse Effect and (iv) liabilities incurred pursuant to the
transactions contemplated by this Agreement or the Merger Agreement, the Company
and its Subsidiaries do not have any liabilities or obligations of any nature
whatsoever (whether accrued, absolute, contingent or otherwise) that are
required to be reflected in the Company’s financial statements in accordance
with GAAP.

(h) Brokers and Finders. Except for Merrill Lynch, Pierce, Fenner & Smith
Incorporated, the fees and expenses of which will be paid by the Company,
neither the Company nor its Subsidiaries or any of their respective officers,
directors, employees or agents has employed any broker or finder or incurred any
liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company in connection with this Agreement or the transactions contemplated
hereby.

 

11



--------------------------------------------------------------------------------

(i) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Company, threatened against, nor any outstanding
judgment, order or decree against, the Company or any of its Subsidiaries before
or by any Governmental Entity which in the aggregate have, or if adversely
determined, would reasonably be expected to have, a Company Material Adverse
Effect.

(j) Taxes. Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, each of the Company and its
Subsidiaries has filed all tax returns required to have been filed, such returns
were accurate in all material respects, and all taxes shown thereon to be due
have been timely paid, except those for which extensions have been obtained and
except for those which are being contested in good faith and by appropriate
proceedings and in respect of which adequate reserves with respect thereto are
maintained in accordance with GAAP. The Company has not paid any dividend or
other distribution on its capital stock during the past three years.

(k) Permits and Licenses. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by each Governmental Entity
necessary to conduct their respective businesses, except where the failure to
possess such permits would not, individually or in the aggregate, have or
reasonably be expected to result in a Company Material Adverse Effect.

(l) Compliance with Laws. Neither the Company nor any of its Subsidiaries is in
material violation of any applicable Law, except where such violation would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. To the Knowledge of the Company as of the date of this
Agreement, neither the Company nor any of its Subsidiaries is being investigated
with respect to any applicable Law, except for such of the foregoing as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(m) Absence of Changes. Since December 31, 2011, there has not been any action
or omission of the Company or any of its Subsidiaries that, if such action or
omission occurred between the date of this Agreement and the Closing Date, would
violate Section 3.9.

(n) Illegal Payments. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, neither the
Company nor any of its Subsidiaries has, nor, to the Knowledge of the Company,
has any director, officer, agent or employee of the Company or any of its
Subsidiaries, paid, caused to be paid, or agreed to pay, directly or (to the
Knowledge of the Company) indirectly, in connection with the business of the
Company: (i) to any government or agency thereof, any agent or any supplier or
customer, any bribe, kickback or other similar illegal payment; (ii) any illegal
contribution to any political party or candidate (other than from personal funds
of directors, officers or employees not reimbursed by their respective employers
or as otherwise permitted by applicable Law); or (iii) intentionally established
or maintained any unrecorded fund or asset or made any false entries on any
books or records for any purpose.

 

12



--------------------------------------------------------------------------------

(o) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to the Knowledge of the Company is
reasonably likely to, have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received as of the date
of this Agreement any notification that the SEC is contemplating terminating
such registration.

(p) No Additional Representations. Except for the representations and warranties
made by the Company in this Section 2.1, neither the Company nor any other
Person makes any express or implied representation or warranty with respect to
the Company or any Subsidiaries or their respective businesses, operations,
assets liabilities, condition or prospects, and the Company hereby disclaims any
such other representations or warranties. In particular, without limiting the
foregoing disclaimer, neither the Company nor any other Person makes or has made
any representation or warranty to the Purchaser, or any of its Affiliates or
representatives with respect to (i) any financial projection, forecast,
estimate, budget or prospect information relating to the Company or any of its
Subsidiaries or their respective business, or (ii) except for the
representations and warranties made by the Company in this Section 2.1, any oral
or written information presented to the Purchaser or any of its Affiliates or
representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated hereby. Notwithstanding anything to the contrary herein, nothing in
this Agreement shall limit the right of the Purchaser and its Affiliates to rely
on the representations, warranties, covenants and agreements expressly set forth
in this Agreement or in any certificate delivered hereunder, nor will anything
in this Agreement operate to limit any claim by the Purchaser or any of its
Affiliates for fraud.

2.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company, that:

(a) Organization and Authority. The Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely affect the Purchaser’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby on a timely basis, and the Purchaser has the
corporate or other power and authority and governmental authorizations to own
its properties and assets and to carry on its business as it is now being
conducted.

(b) Authorization.

(1) The Purchaser has the corporate or other power and authority to enter into
this Agreement and to carry out its obligations hereunder. The execution,
delivery and

 

13



--------------------------------------------------------------------------------

performance of this Agreement by the Purchaser and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
action on the part of the Purchaser, and no further approval or authorization by
any of its stockholders, partners, members or other equity owners, as the case
may be, is required. This Agreement has been duly and validly executed and
delivered by the Purchaser and assuming due authorization, execution and
delivery by the Company, is a valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).

(2) Neither the execution, delivery and performance by the Purchaser of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Purchaser with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
the Purchaser under any of the terms, conditions or provisions of (i) its
governing instruments or (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Purchaser is a party or by which it may be bound, or to which the Purchaser or
any of the properties or assets of the Purchaser may be subject, or (B) subject
to compliance with the statutes and regulations referred to in the next
paragraph, violate any law, statute, ordinance, rule or regulation, permit,
concession, grant, franchise or any judgment, ruling, order, writ, injunction or
decree applicable to the Purchaser or any of their respective properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially and
adversely affect the Purchaser’s ability to perform its respective obligations
under this Agreement or consummate the transactions contemplated hereby on a
timely basis.

(3) Other than the securities or blue sky laws of the various states, and
approval or expiration of applicable waiting periods under the HSR Act no notice
to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Purchaser of the transactions contemplated by this
Agreement, subject only to the receipt of the Requisite Stockholder Approval if
required.

(c) Purchase for Investment. The Purchaser acknowledges that the Convertible
Preferred Stock have not been registered under the Securities Act or under any
state securities laws. The Purchaser (1) acknowledges that it is acquiring the
Convertible Preferred Stock pursuant to an exemption from registration under the
Securities Act solely for investment with no present intention to distribute any
of the Convertible Preferred Stock to any person in

 

14



--------------------------------------------------------------------------------

violation of applicable securities laws, (2) will not sell or otherwise dispose
of any of the Convertible Preferred Stock, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (3) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Convertible
Preferred Stock and of making an informed investment decision, (4) is an
“accredited investor” (as that term is defined by Rule 501 of the Securities
Act) and (5) (A) has been furnished with or has had full access to all the
information that it considers necessary or appropriate to make an informed
investment decision with respect to the Convertible Preferred Stock, (B) has had
an opportunity to discuss with management of the Company the intended business
and financial affairs of the Company and to obtain information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to it or to
which it had access and (C) can bear the economic risk of (x) an investment in
the Convertible Preferred Stock indefinitely and (y) a total loss in respect of
such investment. The Purchaser has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of and
form an investment decision with respect to its investment in the Convertible
Preferred Stock and to protect its own interest in connection with such
investment.

(d) Financial Capability. The Purchaser currently has capital commitments
sufficient to, and at Closing will have, available funds necessary to consummate
the Closing on the terms and conditions contemplated by this Agreement. The
Purchaser is not aware of any reason why the funds sufficient to fulfill its
obligations under Article I will not be available on the Closing Date upon
request of its limited partners.

(e) Brokers and Finders. Neither the Purchaser nor its Affiliates or any of
their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Purchaser, in connection with this Agreement or
the transactions contemplated hereby.

(f) Ownership. As of the date of this Agreement, neither the Purchaser nor any
of its Affiliates (other than any portfolio company with respect to which the
Purchaser is not the party exercising control over investment decisions) are the
owners of record or the Beneficial Owners of shares of Class A Common Stock,
Class B Common Stock or securities convertible into or exchangeable for Class A
Common Stock or Class B Common Stock.

ARTICLE III

COVENANTS

3.1 Filings; Other Actions. Following the Merger Agreement Execution Date, each
of the Purchaser, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all

 

15



--------------------------------------------------------------------------------

necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting period, necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement. Each party shall execute and deliver
both before and after the Closing such further certificates, agreements and
other documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters. In particular, the Purchaser and the Company shall use all
reasonable best efforts to obtain or submit, as the case may be, as promptly as
practicable following the Merger Agreement Execution Date, the approvals and
authorizations of, filings and registrations with, and notifications to, or
expiration or termination of any applicable waiting period, under the Hart-Scott
Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), in each
case, with respect to the transactions contemplated hereby, including the
issuance of Convertible Preferred Stock and Common Stock to the Purchaser
(including, in each case, upon conversion of Convertible Preferred Stock).
Without limiting the foregoing, to the extent required, the Purchaser and the
Company shall prepare and file a Notification and Report Form pursuant to the
HSR Act in connection with the transactions contemplated by this Agreement. The
Purchaser and the Company will have the right to review in advance, and to the
extent practicable each will consult with the other, in each case subject to
applicable laws relating to the exchange of information, all the information
relating to such other party, and any of their respective Affiliates, which
appears in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions
contemplated by this Agreement. In exercising the foregoing right, each of the
parties hereto agrees to act reasonably and as promptly as practicable. Each
party hereto agrees to keep the other party apprised of the status of matters
referred to in this Section 3.1. The Purchaser shall promptly furnish the
Company, and the Company shall promptly furnish the Purchaser, to the extent
permitted by applicable law, with copies of written communications received by
it or its Subsidiaries from, or delivered by any of the foregoing to, any
Governmental Entity in respect of the transactions contemplated by this
Agreement.

3.2 Reasonable Best Efforts to Close. Following the Merger Agreement Execution
Date, the Company and the Purchaser agree to use reasonable best efforts in good
faith to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or desirable, or advisable under applicable
laws, so as to permit consummation of the transactions contemplated hereby as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall cooperate fully with the other party hereto to
that end, including in relation to the satisfaction of the conditions to Closing
set forth in Sections 1.3(a), (b) and (c) and cooperating in seeking to obtain
any consent required from Governmental Entities.

3.3 Corporate Actions.

(a) Authorized Common Stock. At any time that any Convertible Preferred Stock is
outstanding, the Company shall from time to time take all lawful action within
its control to

 

16



--------------------------------------------------------------------------------

cause the authorized capital stock of the Corporation to include a sufficient
number of authorized but unissued shares of Class A Common Stock and Series A-1
Preferred Stock to satisfy the conversion requirements of all shares of
Convertible Preferred Stock then outstanding or issuable as a dividend (on or
prior to the second anniversary of the Closing Date, assuming that all dividends
are paid in kind) or upon the conversion of Series A-2 Preferred Stock then
outstanding (assuming for the purposes of this calculation that the Requisite
Stockholder Approval has been obtained). All shares of Class A Common Stock and
Series A-1 Preferred Stock delivered upon conversion of the Convertible
Preferred Stock shall be newly issued shares or shares held in treasury by the
Company, shall have been duly authorized and validly issued and shall be fully
paid and nonassessable, and free of any Lien.

(b) Certificate. Prior to the Closing, the Company shall file in the office of
the Secretary of State of the State of Delaware the Series A-1 Certificate in
the form attached to this Agreement as Exhibit A, and, if necessary, the Series
A-2 Certificate in the form contemplated by Exhibit A, with such changes thereto
as the parties may reasonably agree.

(c) Certain Adjustments. If any occurrence since the date of hereof until the
Closing would have resulted in an adjustment to the Conversion Rate (as defined
in the Series A-1 Certificate) pursuant to Section 9 of the Series A-1
Certificate if the Series A-1 Preferred Stock had been issued and outstanding
since the date hereof, the Company shall adjust the Conversion Rate, effective
as of the Closing, in the same manner as would have been required by Section 9
of the Series A-1 Certificate if the Series A-1 Preferred Stock had been issued
and outstanding since the date hereof.

3.4 Company Stockholder Meeting.

(a) The Company shall notify the Purchaser on or before the Closing Date if the
Company intends to issue A-2 Preferred Stock or if the issuance of Series A-1
Preferred Stock hereunder requires approval in accordance with Section 312.03 of
the NYSE Listed Company Manual, in which case the Company shall hold a meeting
of the Company Stockholders for the purpose of voting upon such approval and
approval of the conversion of the Series A-2 Preferred Stock, if applicable.

(b) If the Company is required to deliver a notice pursuant to Section 3.4(a),
then as promptly as practicable following the Closing, the Company shall
establish a record date for, call, give notice of, convene and hold a special
meeting of the Company Stockholders (the “Company Stockholder Meeting”) for the
purpose, in accordance with Section 312.03 of the NYSE Listed Company Manual, of
obtaining the affirmative vote of a majority of the votes cast at the Company
Stockholder Meeting (at which a quorum is present) for the approval of (x) the
conversion of any Purchased Series A-2 Preferred Stock and (y) if required, the
issuance of the Series A-1 Preferred Stock (the “Requisite Stockholder
Approval”); provided, however, nothing herein shall prevent the Company from
postponing or adjourning the Company Stockholder Meeting if (i) there are
insufficient shares of the Class A Common Stock and Class B Common Stock present
or represented by a proxy at the Company Stockholder Meeting to conduct business
at the Company Stockholder Meeting, (ii) the Company is required to postpone or

 

17



--------------------------------------------------------------------------------

adjourn the Company Stockholder Meeting by applicable Law or a request from the
SEC or its staff, or (iii) the Company determines in good faith (after
consultation with outside legal counsel and approval of the Purchaser, where
such approval will not be unreasonably withheld, delayed or conditioned) that it
is necessary or appropriate to postpone or adjourn the Company Stockholder
Meeting in order to give Company Stockholders sufficient time to evaluate any
information or disclosure that the Company has sent to Company Stockholders or
otherwise made available to Company Stockholders by issuing a press release,
filing materials with the SEC or otherwise; provided, further, that at the
Company’s option, the Company Stockholders Meeting shall be the first annual
meeting following the Closing Date. The Board of Directors shall, in connection
with such a Company Stockholder Meeting, recommend to the Company Stockholders
that such stockholders vote in favor of the conversion of the Series A-2
Preferred Stock. In connection with the Company Stockholder Meeting, the Company
shall promptly prepare (and the Purchaser will reasonably cooperate with the
Company to prepare) and file with the SEC a preliminary proxy statement, shall
use its reasonable best efforts to respond to any comments of the SEC or its
staff and to cause a definitive proxy statement related to such stockholders’
meeting to be mailed to the Company Stockholders as promptly as practicable
after clearance thereof by the SEC, and shall use its reasonable best efforts to
solicit proxies for the Requisite Stockholder Approval. The Company shall notify
the Purchaser promptly of the receipt of any comments from the SEC or its staff
with respect to the proxy statement and of any request by the SEC or its staff
for amendments or supplements to such proxy statement or for additional
information and will supply the Purchaser with copies of all correspondence
between the Company or any of its representatives, on the one hand, and the SEC
or its staff, on the other hand, with respect to such proxy statement. If at any
time prior to the Company Stockholder Meeting there shall occur any event that
is required to be set forth in an amendment or supplement to the proxy
statement, the Company shall as promptly as practicable prepare and mail to the
Company Stockholders such an amendment or supplement. Each of the Purchaser and
the Company agrees promptly to correct any information provided by it or on its
behalf for use in the proxy statement if and to the extent that such information
shall have become false or misleading in any material respect, and the Company
shall as promptly as practicable prepare and furnish to the Company Stockholders
an amendment or supplement to correct such information to the extent required by
applicable laws and regulations. The Company shall consult with the Purchaser
prior to filing any proxy statement, or any amendment or supplement thereto, or
responding to any comments from the SEC or its staff with respect thereto, and
provide the Purchaser with a reasonable opportunity to comment thereon, and
consider in good faith any comments proposed by the Purchaser. If the Requisite
Stockholder Approval is not obtained at the Company Stockholder Meeting, then
the Company will use its reasonable best efforts to obtain the Requisite
Stockholder Approval at each following meeting of the Company Stockholders until
obtained. At the Company Stockholder Meeting and each subsequent annual meeting
of the Company Stockholders, if applicable, the Company shall use commercially
reasonable efforts to solicit from the Company Stockholders proxies in favor of
the Requisite Stockholder Approval and to obtain such approvals, and the
obligations of the Company in this Section 3.4 with respect to the proxy
statement (and related SEC comments) for the Company Stockholder Meeting shall
apply, mutatis mutandis, to each proxy statement of the Company for any such
subsequent meeting.

 

18



--------------------------------------------------------------------------------

(c) The Purchaser, on the one hand, agrees to furnish the Company, and the
Company, on the other hand, agrees, upon request, to furnish to the Purchaser,
all information concerning itself, its Affiliates, directors, officers, partners
and stockholders and such other matters as may be reasonably necessary or
advisable in connection with the proxy statement in connection with the Company
Stockholder Meeting and any other statement, filing, notice or application made
by or on behalf of such other party or any of its Subsidiaries to any
Governmental Entity in connection with the Closing and the other transactions
contemplated by this Agreement.

3.5 Information Rights. Following the Closing and for as long as the Carlyle
Parties, in the aggregate, Beneficially Own (on an “as converted basis”) at
least a number of shares of Class A Common Stock equal to (i) $150 million,
divided by (ii) the Conversion Price (as defined in the Series A-1 Certificate)
(as adjusted to reflect any stock split, combination, reclassification,
recapitalization or similar transaction), the Company shall provide the
Purchaser Representative with unaudited monthly (as soon as available) manager
financial statements, quarterly (as soon as available) financial statements and
audited (by a nationally recognized accounting firm) annual (as soon as
available) financial statements, in each case, prepared in accordance with
generally accepted accounting principles in the United States as in effect from
time to time, which statements shall include:

(a) the consolidated balance sheets of the Company and its Subsidiaries and the
related consolidated statements of income, shareholders’ equity and cash flows;
and

(b) a comparison by region of the consolidated statement of income to (i) the
corresponding data for the corresponding periods of the previous fiscal year and
(ii) the Company’s financial plan for the corresponding periods.

3.6 Confidentiality. Each party to this Agreement will hold, and will cause its
respective Affiliates and their directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless disclosure to a
regulatory authority is necessary or appropriate in connection with any
necessary regulatory approval or unless disclosure is required by judicial or
administrative process or by other requirement of law or the applicable
requirements of any regulatory agency or relevant stock exchange, all non-public
records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) concerning the other party hereto
furnished to it by such other party or its representatives pursuant to this
Agreement (except to the extent that such information was (1) previously known
by such party from other sources, provided that such source was not known by
such party to be bound by a contractual, legal or fiduciary obligation of
confidentiality to the other party, (2) in the public domain through no
violation of this Section 3.6 by such party or (3) later lawfully acquired from
other sources by the party to which it was furnished), and neither party hereto
shall release or disclose such Information to any other person, except its
auditors, attorneys, financial advisors, financing sources, other consultants
and advisors.

3.7 NYSE Listing of Shares. Following the Merger Agreement Execution Date, the
Company shall promptly apply to cause any shares of Class A Common Stock that
could

 

19



--------------------------------------------------------------------------------

potentially be issued as a dividend on or prior to the second anniversary of the
Closing Date (assuming all dividends are paid in kind) or upon conversion of the
Convertible Preferred Stock to be approved for listing on the New York Stock
Exchange, subject to official notice of issuance; provided, however, to the
extent the Requisite Stockholder Approval is required, the Company shall apply
to cause the shares of Class A Common Stock that could potentially be issued
upon conversion of the Series A-2 Preferred Stock to be approved for listing on
the New York Stock Exchange, subject to official notice of issuance, following
receipt of the Requisite Stockholder Approval.

3.8 State Securities Laws. Prior to the Closing, the Company shall use
commercially reasonable efforts to (a) obtain all necessary permits and
qualifications, if any, or secure an exemption therefrom, required by any state
or country prior to the offer and sale Common Stock and/or Convertible Preferred
Stock and (b) cause such authorization, approval, permit or qualification to be
effective as of the Closing and as of any conversion of Convertible Preferred
Stock.

3.9 Negative Covenants. From the date of this Agreement through the Closing, the
Company and its Subsidiaries shall not:

(a) declare, or make payment in respect of, any dividend or other distribution
upon any shares of capital stock of the Company;

(b) amend the Certificate of Incorporation or Bylaws in a manner that would
affect the Purchaser in an adverse manner as a holder of Convertible Preferred
Stock; or

(c) authorize, issue or reclassify any capital stock, or debt securities
convertible into capital stock, of the Company other than the authorization and
issuance of (i) the Convertible Preferred Stock, (ii) Class A Common Stock,
Class B Common Stock or any rights in connection with a rights plan referenced
in Section 9(h) of the Series A-1 Certificate or (iii) any PIK Preferred Stock;

provided, however, that notwithstanding anything herein to the contrary, the
foregoing restrictions in Section 3.9(c) and (solely with respect to dividends
on preferred stock issued after the date hereof) Section 3.9(a) shall terminate
and cease to apply to the Company and its Subsidiaries if the Company first
delivers to the Purchaser a written notice (which shall be irrevocable) electing
the Cash-Pay Option (as described in the form of Series A-1 Certificate and
Series A-2 Certificate).

3.10 Merger Agreement and Debt Financing Commitment. At or prior to the Closing,
the Company shall not, without the prior written consent of the Purchaser
Representative (which shall not be unreasonably withheld or delayed), (i) enter
into the Merger Agreement on terms that (A) include an extension of the Outside
Termination Date to a date that is later than the first anniversary of this
Agreement or (B) fail to include customary so-called “Xerox” provisions
providing protection with respect to exclusive jurisdiction, waiver of jury
trial, liability caps (if applicable), absence of liability and third party
beneficiary status for the benefit of the Financing

 

20



--------------------------------------------------------------------------------

Source Parties, or (ii) make or agree to make any amendments, supplements,
waivers or other modifications to any provision of the Merger Agreement in a
manner that would be materially less favorable to the Company; provided,
however, that (x) the Purchaser Representative’s written consent shall not be
required for (1) any increase in the Merger Consideration per share of Target
common stock below the Agreed Cap or (2) any extension of the Outside
Termination Date to a date that is not later than the first anniversary of this
Agreement, and (y) any change in the so-called “Xerox” provisions of the Merger
Agreement providing protection with respect to exclusive jurisdiction, waiver of
jury trial, liability caps (if applicable), absence of liability and third party
beneficiary status for the benefit of the Financing Source Parties in a manner
that is less favorable to the Purchaser in any respect shall require the prior
written consent of the Purchaser Representative. Without limiting the foregoing,
the Company shall keep the Purchaser Representative reasonably informed
regarding the transactions contemplated by the Merger Agreement and the Debt
Financing Commitment (as defined in the Merger Agreement), including the
expected timing of the Closing and any developments that would reasonably be
expected, individually or in the aggregate, to materially delay the Closing or
make the Closing unlikely to occur; provided, further, that in any event (and
without limiting the notice requirement under Section 1.1), the Company shall
provide the Purchaser Representative with no less than five (5) business days’
written notice of the Closing Date.

ARTICLE IV

ADDITIONAL AGREEMENTS

4.1 Standstill. Until the date that is eighteen (18) months after the date the
Purchaser Representative is no longer entitled to designate any directors
pursuant to Section 4.5, the Purchaser agrees that, without the prior approval
of the Board of Directors, the Purchaser will not, directly or indirectly,
through its subsidiaries or any other Persons, or in concert with any Person, or
as a “group” (as defined in Section 13 of the Exchange Act) with any Person:

(a) purchase, offer to purchase, or agree to purchase or otherwise acquire
“beneficial ownership” (as defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act) of any Class A Common Stock or Class B Common Stock, or any
securities convertible or exchangeable into Class A Common Stock or Class B
Common Stock, excluding any shares of Class A Common Stock, Convertible
Preferred Stock or other securities acquired pursuant to a conversion of the
Convertible Preferred Stock or otherwise acquired pursuant to the Transaction
Documents;

(b) make, or in any way participate in, any solicitation of proxies to vote, or
seek to advise or influence any person with respect to the voting of, any voting
securities of the Company or any of its Subsidiaries, or seek or propose to
influence, advise, change or control the management, board of directors,
policies, affairs or strategy of the Company by way of any public communication
or other communications to securityholders intended for such purpose, except, in
each case, with respect to any Requisite Stockholder Approval;

(c) make a proposal for, or offer of (with or without conditions) any
acquisition of or extraordinary transaction involving the Company or any of the
Company’s Subsidiaries or any of their respective securities or assets;

 

21



--------------------------------------------------------------------------------

(d) effect or seek to effect (including, without limitation, by entering into
discussions, negotiations, agreements or understandings with any third person),
offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose (whether public or otherwise) to effect or participate
(except as a holder of Common Stock or Preferred Stock) in a merger,
consolidation, division, acquisition or exchange of substantially all assets or
equity, change of control transaction, recapitalization, restructuring,
liquidation or similar transaction involving the Company or any of its
Subsidiaries; or

(e) enter into any discussions, negotiations, arrangements or understandings
with or form a group with, any third party in connection with such third party’s
taking, planning to take, or seeking to take any of the actions prohibited by
clauses (a) through (d) of this Section 4.1 or otherwise act, alone or in
concert with others, to seek to control or influence the Board of Directors or
the management or policies of the Company, including its Subsidiaries; provided,
however, that nothing in this Section 4.1 will limit (I) any Carlyle Party’s
ability to vote (subject to Section 4.5(c) and the other Transaction Documents)
or Transfer (subject to Section 4.2) its Common Stock or Preferred Stock or
otherwise exercise rights under its Preferred Stock or (II) the ability of any
director designated by the Purchaser Representative pursuant to Section 4.5 or
elected pursuant to the Series A-1 Certificate to vote or otherwise exercise its
fiduciary duties as a member of the Board of Directors, (III) the ability of any
observer or director appointed or designated by the Purchaser Representative
pursuant to Section 4.5 or pursuant to the Series A-1 Certificate to seek (but
solely in such capacity as observer or director) to participate fully as an
observer to or director on the Board of Directors, or (IV) the ability of the
Purchaser Representative or the holders of Convertible Preferred Stock to
exercise their rights to appoint directors and observers pursuant to Section 4.5
or the Series A-1 Certificate, as applicable.

4.2 Transfer Restrictions.

(a) Except as otherwise permitted in this Agreement, until the earlier of
(i) the mandatory conversion of any shares of Series A-1 Preferred Stock
pursuant to Section 7(b) of the Series A-1 Certificate and (ii) the second
anniversary of the Closing Date, the Carlyle Parties will not Transfer any
Convertible Preferred Stock or any Class A Common Stock issued upon conversion
of the Convertible Preferred Stock or, if applicable, issued pursuant to this
Agreement.

(b) Notwithstanding Section 4.2(a), the Carlyle Parties shall be permitted to
Transfer any portion or all of their Preferred Stock or Common Stock at any time
under the following circumstances:

(1) Transfers to any Affiliate, but only if the transferee agrees in writing for
the benefit of the Company (in form and substance satisfactory to the Company
and with a copy thereof to be furnished to the Company) to be bound by the terms
of this Agreement and if the transferee and the transferor agree for the express
benefit of the

 

22



--------------------------------------------------------------------------------

Company that the transferee shall Transfer the Convertible Preferred Stock
and/or Class A Common Stock (or any Equity Securities issued in respect thereof)
so Transferred back to the transferor at or before such time as the transferee
ceases to be an Affiliate of the transferor; and

(2) Transfers that have been approved in writing by the Board of Directors.

(c) Notwithstanding Sections 4.2(a) and (b), the Carlyle Parties will not at any
time directly or knowingly indirectly Transfer any Convertible Preferred Stock
or Class A Common Stock issued upon conversion of the Convertible Preferred
Stock or, if applicable, issued pursuant to this Agreement to a Company
Competitor; provided, however, that this Section 4.2(c) shall not restrict any
Transfer into the public market pursuant to a registered offering of Common
Stock.

4.3 Legend.

(a) The Purchaser agrees that all certificates or other instruments representing
the Convertible Preferred Stock or Class A Common Stock subject to this
Agreement will bear a legend substantially to the following effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF JULY 23, 2012,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.

(b) Upon request of the applicable Carlyle Party, upon receipt by the Company of
an opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act and applicable state
laws, the Company shall promptly cause the first paragraph of the legend to be
removed from any certificate for any Convertible Preferred Stock or Class A
Common Stock to be Transferred in accordance with the terms of this Agreement
and the second paragraph of the legend shall be removed upon the expiration of
such transfer and other restrictions set forth in this Agreement (and, for the
avoidance of doubt, immediately prior to any termination of this Agreement). The
Purchaser acknowledges that the Convertible Preferred Stock and Class A Common
Stock issuable upon conversion of the Convertible Preferred Stock or, if
applicable, issued pursuant to this Agreement have not been registered under the
Securities Act or under any state securities laws and agrees that it will not
sell or otherwise dispose of any of the Convertible Preferred Stock or Class A
Common Stock

 

23



--------------------------------------------------------------------------------

issuable upon conversion of the Preferred Stock or, if applicable, issued
pursuant to this Agreement, except in compliance with the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities laws.

4.4 Participation.

(a) For the purposes of this Section 4.4, “Excluded Stock” shall mean (i) shares
of equity securities issued by the Company as a stock dividend payable in shares
of equity securities, or upon any subdivision or split-up of the outstanding
shares of capital stock, (ii) the issuance of shares of equity securities
(including upon exercise of options) to directors, employees or consultants of
the Company pursuant to a stock option plan, restricted stock plan or other
similar plan approved by the Board of Directors, (iii) the issuance of shares of
equity securities in connection with bona fide acquisitions of securities (other
than securities of the Company or any non-wholly-owned Company Subsidiary), or
substantially all of the assets of another Person or business (other than
issuances to Persons that were Affiliates of the Company at the time that the
agreement with respect to such issuance was entered into), (iv) securities
issued in a bona fide public offering pursuant to a registration under the
Securities Act, (v) securities issued pursuant to the conversion, exercise or
exchange of Class B Common Stock outstanding on the date of this Agreement or
Convertible Preferred Stock issued to the Purchaser, (vi) shares of a Subsidiary
of the Company issued to the Company or a wholly owned Subsidiary of the
Company, or (vii) securities of a joint venture (provided that no Affiliate
(other than any Subsidiary of the Company) of the Company acquires any interest
in such securities in connection with such issuance). For the avoidance of
doubt, any securities issued or issuable by the Company in connection with the
transactions contemplated by the Merger Agreement or the financing thereof shall
be “Excluded Stock.”

(b) If after the Closing, and for so long as the Carlyle Parties, in the
aggregate, either (A) Beneficially Own at least 10% of the total number of
outstanding shares of Common Stock (on an “as-converted basis”) or
(B) Beneficially Own (on an “as-converted basis”) at least 50% of the number of
shares of Common Stock Beneficially Owned by the Carlyle Parties on an
“as-converted” basis as of the Closing (in the case of this clause (B), as
adjusted to reflect any stock split, combination, reclassification,
recapitalization or similar transaction), the Company proposes to issue equity
securities of any kind (the term “equity securities” shall include for these
purposes any warrants, options or other rights to acquire Class A Common Stock
or any other class of capital stock of the Company), pursuant to which the
Company expects to receive gross proceeds in excess of $5,000,000 (less the
aggregate gross proceeds of any other issuances of equity securities (other than
Excluded Stock) by the Company after the Closing that, as a result of this
$5,000,000 threshold, were not subject to this Section 4.4(b)) other than
Excluded Stock, then, the Company shall:

(1) give written notice to the Purchaser Representative (no less than twenty
(20) business days prior to the closing of such issuance or if the Company
reasonably expects such issuance to be completed in less than twenty
(20) business days, such shorter period, which shall be as long as commercially
practicable (and in any event no less than ten (10) business days), required for
the Carlyle Parties and (subject to Section

 

24



--------------------------------------------------------------------------------

4.2) their Affiliates to participate in such issuance) setting forth in
reasonable detail (A) the designation and all of the terms and provisions of the
securities proposed to be issued (the “Proposed Securities”), including, where
applicable, the voting powers, preferences and relative participating, optional
or other special rights, and the qualification, limitations or restrictions
thereof and interest rate and maturity; (B) the price and other terms of the
proposed sale of such securities; (C) the amount of such securities proposed to
be issued; and (D) such other information as the Purchaser Representative may
reasonably request in order to evaluate the proposed issuance; and

(2) offer to issue and sell to the Carlyle Parties, on such terms as the
Proposed Securities are issued and upon full payment by the Carlyle Parties, a
portion of the Proposed Securities equal to a percentage determined by dividing
(A) the number of shares of Class A Common Stock the Carlyle Parties
Beneficially Own (on an “as-converted basis”) by (B) the total number of shares
of Class A Common Stock and Class B Common Stock then outstanding (on an
“as-converted basis”).

(c) The Carlyle Parties must exercise their purchase rights hereunder within
fifteen (15) business days after receipt of such notice from the Company, or if
the Company reasonably expects such issuance to be completed in less than twenty
(20) business days, such shorter period, which shall be as long as practicable
(and in any event no less than ten (10) business days after receipt of notice
from the Company), required for the Carlyle Parties and (subject to Section 4.2)
their Affiliates to participate in such issuance. To the extent that the Company
offers two or more securities in units to the other participants in the
offering, the Carlyle Parties must purchase such units as a whole and will not
be given the opportunity to purchase only one of the securities making up such
unit. The closing of the exercise of such subscription right shall take place
simultaneously with the closing of the sale of the Proposed Securities giving
rise to such subscription right. The obligation of the Company to provide the
notice described in Section 4.4(b) shall be subject to the Purchaser
Representative’s written agreement to confidentiality and restrictions on
trading terms reasonably acceptable to the Company. The failure of the Purchaser
Representative to agree to such terms within ten (10) days after the date of
receipt of the Company’s notice as described in Section 4.4(b) shall constitute
a waiver of the Carlyle Parties’ rights under this Section 4.4 in respect of
such issuance.

(d) Upon the expiration of the offering period described above, the Company will
be free to sell such Proposed Securities that the Carlyle Parties have not
elected to purchase during the ninety (90) days following such expiration on
terms and conditions no more favorable to the purchasers thereof than those
offered to the Carlyle Parties in the notice delivered in accordance with
Section 4.4(b). Any Proposed Securities offered or sold by the Company after
such 90-day period must be reoffered to the Carlyle Parties pursuant to this
Section 4.4.

(e) The election by any Carlyle Parties not to exercise its subscription rights
under this Section 4.4 in any one instance shall not affect their right as to
any subsequent proposed issuance. Any sale of such securities by the Company
without first giving the Carlyle Parties the rights described in this
Section 4.4 shall be void and of no force and effect.

 

25



--------------------------------------------------------------------------------

4.5 Election of Directors.

(a) To the extent (but only to the extent) the holders of Series A-1 Preferred
Stock are not entitled to elect one or more directors pursuant to the Series A-1
Certificate, and for so long as the Carlyle Parties, in the aggregate, either
(i) Beneficially Own at least 10% of the total number of outstanding shares of
Common Stock (on an “as-converted basis”) or (ii) Beneficially Own (on
“as-converted basis”) at least 50% of the number of shares of Common Stock
Beneficially Owned by the Carlyle Parties on an “as-converted basis” as of the
Closing (in the case of this clause (B), as adjusted to reflect any stock split,
combination, reclassification, recapitalization or similar transaction), the
Board of Directors shall (A) recommend that one (1) director designated by the
Purchaser Representative be included in the slate of nominees in the class to be
elected or appointed to the Board of Directors at the next annual meeting of
stockholders, in accordance with the Bylaws, Certificate of Incorporation and
Delaware General Corporation Law and at each annual meeting of stockholders of
the Company thereafter at which such person’s term expires, and (B) appoint one
(1) non-voting observer to the Board of Directors, subject, in each case, to
such director’s or observer’s satisfaction of all requirements regarding service
as a director or board observer of the Company under applicable law or stock
exchange rule regarding service as a director or board observer of the Company
and such other criteria and qualifications for service as a director or board
observer set forth on Schedule 4.5 applicable to all directors or board
observers of the Company; provided, however, that (x) in no event shall any such
Person’s relationship with the Purchaser or its Affiliates (or any other actual
or potential lack of independence resulting therefrom) be considered to
disqualify such Person from being a member of or observer to the Board of
Directors pursuant to this Section 4.5 and (y) if a designee of the Purchaser
Representative initially elected as a Series A-1 Director (as defined in the
Series A-1 Certificate), or any replacement of such designee in accordance with
the Series A-1 Certificate or this Section 4.5, remains on the Board of
Directors, then such Person will retain the term of such Series A-1 Director
subject to death, disability, resignation or removal in accordance with
Section 4.5(d) (and, accordingly, need not be nominated pursuant to
Section 4.5(a)(A) with respect to any annual meeting prior to the annual meeting
at which such term expires). For the avoidance of doubt, such board observer
shall not have the right to participate in any vote, consent or other action of
the Board of Directors. The director nominated by the Purchaser Representative
under Section 4.5(a)(A) shall serve the term associated with the class of
directors to which such director belongs in accordance with the Certificate of
Incorporation. Notwithstanding the foregoing, at such time as neither of the
thresholds set forth in Section 4.5(a)(i) and (ii) are satisfied, the right of
the Purchaser Representative to nominate a director under Section 4.5(a)(A) and
to appoint a board observer under Section 4.5(a)(B) shall terminate and such
director and board observer shall promptly resign.

(b) To the extent (but only to the extent) the holders of Series A-1 Preferred
Stock are not entitled to elect two directors pursuant to the Series A-1
Certificate, and if (i) the Aggregate Purchase Price paid by the Purchaser
pursuant to Section 1.1 is greater than or equal to $550,000,000 and (ii) the
Carlyle Parties, in the aggregate, either (A) Beneficially Own at least 15% of
the total number of outstanding shares of Common Stock (on an “as-converted

 

26



--------------------------------------------------------------------------------

basis”) or (B) Beneficially Own (on “as-converted basis”) at least 66% of the
number of shares of Common Stock Beneficially Owned by the Carlyle Parties on an
as-converted basis as of the Closing (in the case of this clause (B), as
adjusted to reflect any stock split, combination, reclassification,
recapitalization or similar transaction), the Board of Directors shall, in
addition to the director nominated by the Purchaser Representative under 4.5(a)
or the Series A-1 Director, if applicable, recommend that one (1) additional
director designated by the Purchaser Representative be included (i) at the next
annual meeting of stockholders in the slate of nominees in the class to be
elected or appointed to the Board of Directors at such annual meeting (or, if a
Series A-1 Director or director nominated by the Purchaser Representative
pursuant to Section 4.5(a) is already a member of such class, then the class
that was elected at the immediately preceding annual meeting of stockholders),
in accordance with the Bylaws, Certificate of Incorporation and Delaware General
Corporation Law and (ii) at each annual meeting of stockholders of the Company
thereafter at which such person’s term expires, in the slate of nominees in the
class to be elected or appointed to the Board of Directors at such annual
meeting, in each case, subject to such director’s satisfaction of all
requirements regarding service as a director of the Company under applicable law
or stock exchange rule regarding service as a director of the Company and such
other reasonable criteria and qualifications for service as a director set forth
on Schedule 4.5 applicable to all directors of the Company; provided, however,
that (x) in no event shall any such Person’s relationship with the Purchaser or
its Affiliates (or any other actual or potential lack of independence resulting
therefrom) be considered to disqualify such Person from being a member of or
observer to the Board of Directors pursuant to this Section 4.5 and (y) if two
designees of the Purchaser Representative initially elected pursuant to this
Section 4.5 or as Series A-1 Directors, or their respective replacements in
accordance with the Series A-1 Certificate or this Section 4.5, remain on the
Board of Directors, then such Persons will retain their respective terms subject
to death, disability, resignation or removal in accordance with Section 4.5(d)
(and, accordingly, no designee of the Purchaser Representative need be nominated
pursuant to Section 4.5(b)(A) with respect to any annual meeting prior to the
first annual meeting at which one of such terms expires). The director nominated
by the Purchaser Representative under this Section 4.5(b) shall serve the term
associated with the class of directors to which such director belongs in
accordance with the Certificate of Incorporation. Notwithstanding the foregoing,
at such time as none of the thresholds set forth in this Section 4.5(b) are
satisfied, the right of the Purchaser Representative to nominate a director
under this Section 4.5(b) shall terminate and such director shall promptly
resign.

(c) At every meeting of the stockholders of the Company, called, and at every
postponement or adjournment thereof, each Carlyle Party agrees to vote any and
all shares of Convertible Preferred Stock or Class A Common Stock entitled to be
voted thereat, or to cause any such shares to be voted, in the manner that is
proportionate to the manner in which all of the shares of Common Stock which are
voted in respect of such matter (other than the shares of Convertible Preferred
Stock or Class A Common Stock voted by the Carlyle Parties) are voted with
respect to the election or removal of each director other than the director(s)
the Purchaser Representative is entitled to nominate pursuant to Section 4.5(a)
or (b). This Section 4.5(c) shall terminate when the Purchaser Representative is
no longer entitled to nominate any director

 

27



--------------------------------------------------------------------------------

pursuant to Section 4.5(a) or (b). At every meeting of the stockholders of the
Company called, and at every postponement or adjournment thereof, each Carlyle
Party agrees to cause any and all shares of Convertible Preferred Stock or
Class A Common Stock entitled to be voted thereat to be present in person or
represented by proxy so that all such shares shall be counted as present for
determining the presence of a quorum at such meetings.

(d) Without limiting the foregoing, if the Company shall have failed to cause
the condition set forth in Section 1.3(b)(7) to be satisfied at Closing, the
Company shall take all necessary action to cause the applicable designees of the
Purchaser Representative to be appointed to the Board of Directors (or as a
non-voting observer to the Board of Directors, as applicable) promptly after the
Closing. In the event of the death, disability, resignation or removal of any
Person designated by the Purchaser Representative as a member of or observer to
the Board of Directors (or, if the holders of Convertible Preferred Stock no
longer have the right to designate such Person, any Series A-1 Director or
Person appointed as a non-voting observer to the Board of Directors pursuant to
the Series A-1 Certificate), subject to the continuing satisfaction of the
applicable threshold set forth in Section 4.5(a) or (b), as applicable, the
Purchaser Representative may designate a Person to replace such Person and the
Company shall cause such newly designated Person to fill such resulting vacancy
(including as an observer, if applicable), subject to such Person’s satisfaction
of all requirements regarding service as a director of the Company under
applicable law or stock exchange rule regarding service as a director of the
Company and such other reasonable criteria and qualifications for service as a
director set forth on Schedule 4.5 applicable to all directors of the Company;
provided, however, that in no event shall any such Person’s relationship with
the Purchaser or its Affiliates (or any other actual or potential lack of
independence resulting therefrom) be considered to disqualify such Person from
being a member of or observer to the Board of Directors pursuant to this
Section 4.5. So long as any Person designated by the Purchaser Representative to
serve as a member of or observer to the Board of Directors is eligible to be so
designated in accordance with this Section 4.5, the Company shall not take any
action to remove such Person as such an observer or director without the prior
written consent of the Purchaser Representative.

4.6 Carlyle Director Consent. Following the Closing, and for so long as the
Purchaser Representative is entitled to designate at least one director pursuant
to Section 4.5 or the holders of Series A-1 Preferred Stock are entitled to
elect at least one director pursuant to the Series A-1 Certificate, none of the
following actions shall be taken by the Board of Directors, the Company or any
Subsidiary of the Company, as applicable, without the Carlyle Director Consent:

(a) any amendment or modification of the rights, preferences or privileges of
the Convertible Preferred Stock;

(b) any increase or decrease of the authorized number of shares of Convertible
Preferred Stock (except pursuant to the Series A-1 Certificate or the Series A-2
Certificate with respect to shares of Convertible Preferred Stock held by the
Carlyle Parties);

 

28



--------------------------------------------------------------------------------

(c) any amendment or modification of the Certificate of Incorporation, including
the Series A-1 Certificate and the Series A-2 Certificate, Bylaws or equivalent
organizational documents of the Company in a manner that affects the Carlyle
Parties in an adverse manner as a holder of Convertible Preferred Stock (if
applicable); and

(d) any material alteration of the principal lines of business of the Company
and the Company Subsidiaries taken as a whole.

4.7 Tax Matters.

(a) The Company and its paying agent shall be entitled to withhold taxes on all
payments on the Convertible Preferred Stock or Class A Common Stock or other
securities issued upon conversion of the Convertible Preferred Stock to the
extent required by law. Prior to the date of any such payment, the Purchaser (or
any transferee) shall deliver to the Company or its paying agent a duly
executed, valid, accurate and properly completed Internal Revenue Service Form
W-9 or an appropriate Internal Revenue Service Form W-8, as applicable.

(b) Absent a change in law or Internal Revenue Service practice, or a contrary
determination (as defined in Section 1313(a) of the United States Internal
Revenue Code of 1986, as amended (the “Code”), the Purchaser and the Company
agree not to treat the Convertible Preferred Stock (based on their terms as set
forth in the Series A-1 Certificate or Series A-2 Certificate, as applicable) as
“preferred stock” within the meaning of Section 305 of the Code, and Treasury
Regulation Section 1.305-5 for United States federal income tax and withholding
tax purposes and shall not take any position inconsistent with such treatment.

(c) The Company shall pay any and all documentary, stamp or similar issue or
transfer tax due on (x) the issue of the Convertible Preferred Stock and (y) the
issue of shares of Class A Common Stock or Series A-1 Preferred Stock, as
applicable, upon conversion of the Convertible Preferred Stock. However, in the
case of conversion of Convertible Preferred Stock, the Company shall not be
required to pay any tax or duty that may be payable in respect of any transfer
involved in the issue and delivery of shares of Class A Common Stock or Series
A-1 Preferred Stock in a name other than that of the holder of the shares to be
converted, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid.

(d) During any taxable year in which any shares of Convertible Preferred Stock
are or have been outstanding, (i) the Company shall not declare or pay any
dividends or other distributions with respect to its capital stock (other than
(A) distributions on its common stock of its common stock or rights to acquire
common stock, (B) cash dividends or other distributions on (x) the Class A
Common Stock and the Class B Common Stock or (y) the Convertible Preferred
Stock, or (C) distributions of PIK Preferred Stock with respect to PIK Preferred
Stock), (ii) the Company shall not authorize or issue any class or series of
stock (other than Class A Common Stock, Class B Common Stock, Convertible
Preferred Stock or any PIK Preferred Stock), (iii) neither the Company nor any
of its Subsidiaries shall issue any stock or debt instrument that is

 

29



--------------------------------------------------------------------------------

convertible or exchangeable into shares of the Company’s stock (or that is
accompanied by options or warrants to purchase such stock), other than (A) for
the avoidance of doubt, any rights in connection with a rights plan referenced
in Section 9(h) of the Series A-1 Certificate or the Series A-2 Certificate, or
(B) the Convertible Preferred Stock or any PIK Preferred Stock, and (iv) the
Company shall not redeem, repurchase, recapitalize or acquire shares of its
capital stock in a transaction that would be treated, in whole or in part, as a
dividend for United States federal income tax purposes, unless such redemption,
repurchase, recapitalization or acquisition is an isolated transaction within
the meaning of Treasury Regulation Section 1.305-3(b)(3); provided that,
notwithstanding anything herein to the contrary, the foregoing restrictions in
this Section 4.7(d) shall not apply to the Company and its Subsidiaries if the
Company delivered to the Purchaser, prior to Closing, a written notice (which
shall be irrevocable) electing the Cash-Pay Option (as described in the form of
Series A-1 Certificate and Series A-2 Certificate).

ARTICLE V

MISCELLANEOUS

5.1 Survival. The representations and warranties of the parties contained in
this Agreement shall survive until the first anniversary of the Closing, except
(i) the representations and warranties contained in Sections 2.1(a), 2.1(b),
2.1(c)(1) and 2.1(e), which will survive indefinitely and (ii) the
representations and warranties contained in Sections 2.2(a) and 2.2(b)(1), which
will survive indefinitely. All of the covenants or other agreements of the
parties contained in this Agreement shall survive until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance.

5.2 Expenses. Each of the parties will bear and pay all other costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
pursuant to this Agreement; except as set forth in Section 4.7(c) that the
Company shall, upon the completion of the transaction contemplated by the Merger
Agreement, reimburse the Purchaser for its reasonable out-of-pocket expenses
incurred in connection with due diligence, the negotiation and preparation of
this Agreement and undertaking of the transactions contemplated pursuant to this
Agreement (including fees and expenses of attorneys and accounting and financial
advisers in connection with the transactions contemplated pursuant to this
Agreement), up to a maximum amount of $100,000.

5.3 Amendment; Waiver. No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver of any party to this Agreement, as the case may be, will be effective
unless it is in a writing signed by a duly authorized officer of the waiving

 

30



--------------------------------------------------------------------------------

party that makes express reference to the provision or provisions subject to
such waiver. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

5.4 Counterparts. For the convenience of the parties hereto, this Agreement may
be executed in any number of separate counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement. Executed signature pages to this Agreement may be
delivered by facsimile or other means of electronic transmission and such
facsimiles or other means of electronic transmission will be deemed as
sufficient as if actual signature pages had been delivered.

5.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (except to the extent that
mandatory provisions of Delaware law are applicable). The parties hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the state and federal courts located in the Borough of Manhattan, State of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby.

5.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

5.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to Purchaser, any Carlyle Party or the Purchaser Representative:

 

The Carlyle Group

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attn:    Gregory Ledford and Cedric Bobo

Fax:     (202) 347-1818

 

with a copy to (which copy alone shall not constitute notice):

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, D.C. 20004

Attn:    Daniel Lennon and David Brown

Fax:     (202) 637-2201

 

31



--------------------------------------------------------------------------------

(b) If to the Company:

 

Genesee & Wyoming Inc.

66 Field Point Road

Greenwich, Connecticut 06830

Attn:    General Counsel

Fax:     (203) 661-4106

 

with a copy to (which copy alone shall not constitute notice):

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn:    William E. Curbow, Esq.

Fax:     (212) 455-2502

5.8 Entire Agreement. This Agreement (including the Exhibits hereto) constitutes
the entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof

5.9 Assignment. Neither this Agreement, nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of Law or otherwise) without the prior written consent of the other
party, provided, however, that (a) the Purchaser or any Carlyle Party may assign
its rights, interests and obligations under this Agreement, in whole or in part,
to one or more Affiliates that are “United States persons” within the meaning of
Section 7701(a)(30) of the Code in accordance with this Agreement, including
Section 4.2(b), and (b) in the event of such assignment, the assignee shall
agree in writing to be bound by the provisions of this Agreement; provided, that
no such assignment will relieve the Purchaser of its obligations hereunder prior
to the Closing.

5.10 Interpretation; Other Definitions. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. In addition, the following terms are ascribed the following
meanings:

(a) the word “or” is not exclusive;

 

32



--------------------------------------------------------------------------------

(b) the words “including,” “includes,” “included” and “include” are deemed to be
followed by the words “without limitation”;

(c) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;

(d) the term “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental action to close; and

(e) the term “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

(f) “30 Day VWAP” means $53.17.

(g) “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person; provided, however, that (a) other than in the case of Section 2.2(f),
Section 2.1(o), and Section 3.1, portfolio companies in which the Purchaser or
its Affiliates have an investment, or (b) the Company, any of its Subsidiaries,
or any of the Company’s other controlled Affiliates, in each case, will not be
deemed to be Affiliates of the Purchaser for purposes of this Agreement;
provided, however, that for the purposes of Section 3.6, any portfolio company
of the Purchaser or its Affiliates that (but for clause (a) of this definition)
would be an Affiliate of the Purchaser will be an Affiliate if the Purchaser or
any of its Affiliates (or any representative on behalf of the Purchaser or any
of its Affiliates) has provided, directly or indirectly, such portfolio company
with Information subject to the restrictions in Section 3.6. For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) when used with respect to any
person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such person, whether through the
ownership of voting securities, by contract or otherwise.

(h) “Aggregate Purchase Price” means the purchase price payable by the Purchaser
to the Company for the issue of the shares of Convertible Preferred Stock.

(i) “Agreed Cap” means the dollar amount that the Purchaser Representative and
the Company designated as the “Agreed Cap” in a letter agreement, dated as of
July 18, 2012.

(j) “as-converted basis” means, with respect to the outstanding shares of Common
Stock, all outstanding shares of Common Stock calculated on a basis in which all
shares of Common Stock issuable upon conversion of the Series A-1 Preferred
Stock that is either (x) then outstanding or (y) issuable upon conversion of
Series A-2 Preferred Stock then outstanding, in each case, whether or not the
Preferred Stock is then convertible, exchangeable or exercisable by the holder,
are assumed to be then outstanding.

 

33



--------------------------------------------------------------------------------

(k) “Beneficial Ownership” or “Beneficially Own” shall have the meaning given
such term in Rule 13d-3 under the Exchange Act and a person’s Beneficial
Ownership of securities shall be calculated in accordance with the provisions of
such Rule; provided, however, that for purposes of determining any person’s
Beneficial Ownership, such person shall be deemed to be the Beneficial Owner of
any Equity Securities which may be acquired by such person, whether within sixty
(60) days or thereafter, upon the conversion, exchange, redemption or exercise
of any warrants, options, rights or other securities issued by the Company or
any Company Subsidiary.

(l) “Carlyle Director Consent” means the consent or approval of any directors
(i) nominated by the Purchaser Representative pursuant to Section 4.5, and
elected to the Board of Directors or (ii) elected pursuant to the Series A-1
Certificate; provided, however, that if (x) the Purchaser Representative is
entitled to designate at least one director pursuant to Section 4.5 or elect at
least one director pursuant to the Series A-1 Certificate and (y) no such
director is currently serving on the Board of Directors, then the “Carlyle
Director Consent” means the consent or approval of the Purchaser Representative.

(m) “Carlyle Parties” means the Purchaser and each Affiliate of the Purchaser to
whom shares of Convertible Preferred Stock or Class A Common Stock are
transferred pursuant to Section 4.2(b)(1).

(n) “Common Stock” means the Class A Common Stock and the Class B Common Stock.

(o) “Company Competitor” shall mean, at any time, any Person that (a) is engaged
directly or indirectly in owning or operating (i) shortline railroads,
(ii) regional freight railroads, (iii) long-haul railroads, (iv) railcar
switching services or (v) provides ancillary railroad services including the
operation of port railroads or termination railroads, in each case, if the
activities described in this clause (a) account for annual revenue to such
Person that exceeds $50,000,000 or (b) is an Affiliate of any Person in clause
(a).

(p) “Company Material Adverse Effect” shall mean, with respect to the Company,
any Effect that, individually or taken together with all other Effects that have
occurred prior to the date of determination of the occurrence of the Company
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, results of operations or financial condition of the Company and
its Subsidiaries, taken as a whole or; provided, however, that in no event shall
any of the following occurring after the date hereof, alone or in combination,
be deemed to constitute, or be taken into account in determining whether a
Company Material Adverse Effect has occurred: (A) any change in the Company’s
stock price or trading volume, (B) any failure by the Company to meet revenue or
earnings projections, (C) any Effect that results from changes affecting the
railroad industry generally, or the United States economy generally, or any
Effect that results from changes affecting general worldwide economic or capital
market conditions, in each case except to the extent such changes
disproportionately affect the Company and its Subsidiaries, taken as a whole,
relative to other railroad companies operating in the United States, Canada,
Australia and Europe, (D) any Effect caused by the

 

34



--------------------------------------------------------------------------------

announcement or pendency of the Merger, or the identity of the Company or any of
its Affiliates as the acquirer in connection with the Merger (including any
litigation arising from the Merger Agreement or the transactions contemplated by
the Merger Agreement), (E) any Effect caused by the announcement or pendency of
the transactions contemplated by this Agreement, or the identity of the
Purchaser or any of its Affiliates as the purchaser in connection with the
transactions contemplated by this Agreement (including any litigation arising
from this Agreement or the transactions contemplated by the Merger Agreement),
(F) acts of war or terrorism or natural disasters, (G) the performance of this
Agreement, the Merger Agreement and the transactions contemplated hereby and
thereby, including compliance with the covenants set forth herein and therein,
or any action taken or omitted to be taken by the Company at the request or with
the prior consent of the Purchaser, (H) in and of itself, the commencement of
any suit, action or proceeding (provided that such exclusion shall not apply to
any underlying fact, event or circumstance that may have caused or contributed
to such action, suit or proceeding), or any liability, sanction or penalty
arising from any governmental proceeding or investigation that was commenced
prior to the date of this Agreement and disclosed by the Company in this
Agreement or in a correspondingly identified schedule attached hereto,
(I) changes in GAAP or other accounting standards (or any interpretation
thereof) or (J) changes in any Laws or other binding directives issued by any
Governmental Entity or interpretations or enforcement thereof or (K) any Effect
(to the extent that it relates to the Target) that is or is reasonably likely to
be materially adverse to the business, results of operations or financial
condition of the Target or its Subsidiaries but which would not be a Company
Material Adverse Effect (as defined in the Merger Agreement); provided, however,
that (x) the exceptions in clause (A) and (B) shall not prevent or otherwise
affect a determination that any Effect underlying such change or failure has
resulted in, or contributed to, a Company Material Adverse Effect, (y) without
limiting clause (C), with respect to clauses (F), (I) and (J), such Effects,
alone or in combination, may be deemed to constitute, or be taken into account
in determining whether a Company Material Adverse Effect has occurred, but only
to the extent such Effects disproportionately affect the Company and its
Subsidiaries, taken as a whole, relative to other railroad companies operating
in the United States, Canada, Australia and Europe.

(q) “Company Stockholders” means the holders of shares of Class A Common Stock
and the Class B Common Stock in their respective capacities as such.

(r) “Effect” shall mean any change, event, effect or circumstance.

(s) “Equity Securities” means the equity securities of the Company, including
shares of Class A Common Stock, Class B Common Stock and Convertible Preferred
Stock.

(t) “Financing Source Parties” shall mean (i) any source of debt or equity
financing (including each Person included in the Purchaser) and (ii) any of the
former, current or future stockholders, partners, members, Affiliates,
directors, officers, employees, representatives or agents of a Person described
in clause (i) or any of its Affiliates (excluding, for the avoidance of doubt,
the Company and its Subsidiaries).

 

35



--------------------------------------------------------------------------------

(u) “Knowledge of the Company” means the actual knowledge of one or more of
Timothy J. Gallagher and Allison Fergus.

(v) “Law” means any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
order, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity.

(w) “Lien” means any mortgage, pledge, security interest, encumbrance, lien,
charge or other restriction of any kind, whether based on common law, statute or
contract.

(x) “PIK Preferred Stock” means any convertible preferred stock of the Company
that (i) entitles its holders to participate equally and ratably with the
holders of the Class A Common Stock, the Convertible Preferred Stock and any
other outstanding PIK Preferred Stock, in all dividends paid on the Class A
Common Stock, when, as and if declared by the Board of Directors, calculated as
if such shares had been converted immediately prior to the record date and
(ii) is not entitled to any other cash dividends whatsoever. The parties hereto
agree that this definition of PIK Preferred Stock is intended to ensure that any
stock dividends paid or payable with respect to the Convertible Preferred Stock
are not taxable pursuant to Section 305 of the Code by reason of the existence
or issuance of any PIK Preferred Stock.

(y) “Purchaser” means, collectively, the Initial Purchaser Representative and
each Affiliate of the Initial Purchaser Representative (i) to which the Initial
Purchaser Representative or any other Person included in the Purchaser has
assigned all or part of its rights in this Agreement and (ii) that has agreed in
writing for the benefit of the Company (in form and substance reasonably
satisfactory to the Company and with a copy thereof to be furnished to the
Company) to be bound by the terms of this Agreement applicable to the Purchaser.

(z) “Purchaser Representative” means the Initial Purchaser Representative or any
other Carlyle Party that is designated by the Purchaser Representative as the
successor Purchaser Representative in a written notice delivered to the Company.

(aa) “Transaction Documents” means this Agreement, the Series A-1 Certificate,
the Series A-2 Certificate (if applicable), the Voting and Support Agreement and
the Registration Rights Agreement.

(bb) “Transfer” by any person means directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or similarly dispose of, either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or similar disposition of, any Equity
Securities Beneficially Owned by such person or of any interest (including any
voting interest) in any Equity Securities Beneficially Owned by such person. For
the avoidance of doubt, a transfer of control of the direct or indirect
Beneficial Owner of Equity Securities is a Transfer of such Equity Securities
for purposes of this Agreement; provided, however, that, notwithstanding
anything to the contrary in this Agreement, a Transfer shall not include (i) the
conversion of one

 

36



--------------------------------------------------------------------------------

or more shares of Convertible Preferred Stock, (ii) the redemption or other
acquisition of Common Stock or Preferred Stock by the Company or (iii) the
transfer (other than by the Purchaser or an Affiliate of the Purchaser) of any
limited partnership interests or other equity interests in the Purchaser or any
Carlyle Party (or any direct or indirect parent entity of the Purchaser or any
Carlyle Party), in each case, unless the transferor or transferee were formed
for the purpose of holding any Equity Securities; provided, that if any
transferor or transferee referred to in this clause (iii) ceases to be
controlled by the Person controlling such Person immediately prior to such
transfer, such event shall be deemed to constitute a “Transfer”.

(cc) “VWAP” means, with respect to the Class A Common Stock on any trading day,
the per share volume-weighted average price as displayed under the heading
Bloomberg VWAP on the Bloomberg page applicable to such security (or, if
Bloomberg ceases to publish such price, any successor service reasonably chosen
by the Company) in respect of the period from the open of trading on the
relevant trading day until the close of trading on such trading day (or, if such
volume-weighted average price is unavailable, the market price of one share of
such security on such trading day determined, using a volume-weighted average
method, by a nationally recognized investment banking firm (unaffiliated with
the Company) retained for such purpose by the Company).

5.11 Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

5.12 Severability. If any provision of this Agreement or the application thereof
to any person (including the officers and directors the parties hereto) or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

5.13 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto (and their permitted assigns), any benefit right or remedies.

5.14 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor the
Purchaser will make any such news release without first consulting with the
other, and, in each case, also receiving the other’s consent (which shall not be
unreasonably withheld or delayed) and each party shall coordinate with the party
whose consent is required with respect to any such news release or public
disclosure.

 

37



--------------------------------------------------------------------------------

5.15 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement and the transactions
contemplated hereby were not performed in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that, without the necessity
of posting bond or other undertaking, the parties shall be entitled to specific
performance of the terms hereof, this being in addition to any other remedies to
which they are entitled at law or equity, and in the event that any action or
suit is brought in equity to enforce the provisions of this Agreement, no party
will allege, and each party hereby waives the defense or counterclaim, that
there is an adequate remedy at law.

5.16 Termination. This Agreement will survive the Closing so long as the
Purchaser Representative is entitled to designate at least one director pursuant
to Section 4.5(a) and, in any event, shall survive so long as any shares of
Convertible Preferred Stock are outstanding. Prior to the Closing, this
Agreement may only be terminated:

(a) by mutual written agreement of the Company and the Purchaser Representative;

(b) by the Company or the Purchaser Representative, upon written notice to the
other party given at any time on or after (i) August 18, 2012, if the Company
and/or its applicable Subsidiary have not entered into the Merger Agreement
(such date the Company and/or its applicable Subsidiary enter into the Merger
Agreement, if any, the “Merger Agreement Execution Date”) by such date, or
(ii) the Outside Termination Date (as defined in the Merger Agreement), in the
event that the Closing shall not have occurred on or before such date; provided,
however that the right to terminate this Agreement pursuant to this
Section 5.16(b)(ii) shall not be available to any party whose failure to fulfill
any obligations under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date;

(c) without any action by either party, if the Merger Agreement is terminated in
accordance with its terms at any time prior to the Closing;

(d) by notice given by the Company to the Purchaser Representative, if there
have been one or more inaccuracies in or breaches of one or more
representations, warranties, covenants or agreements made by the Purchaser in
this Agreement such that the conditions in Section 1.3(c)(1) or (2) would not be
satisfied and which have not been cured by the Purchaser thirty (30) days after
receipt by the Purchaser Representative of written notice from the Company
requesting such inaccuracies or breaches to be cured; provided, however, that
termination under this Section 5.16(d) will not be effective if such breaches or
inaccuracies are curable prior to the Outside Termination Date; and

(e) by notice given by the Purchaser Representative to the Company, if there
have been one or more inaccuracies in or breaches of one or more
representations, warranties, covenants or agreements made by the Company in this
Agreement such that the conditions in

 

38



--------------------------------------------------------------------------------

Section 1.3(b)(1) or (2) would not be satisfied and which have not been cured by
the Company within thirty (30) days after receipt by the Company of written
notice from the Purchaser Representative requesting such inaccuracies or
breaches to be cured; provided, however, that termination under this
Section 5.16(e) will not be effective if such breaches or inaccuracies are
curable prior to the Outside Termination Date; or

(f) by the Purchaser Representative, by notice given to the Company, no later
than one (1) Business Day after receipt of written notice from the Company of
the Merger Agreement Execution Date including a true and current copy of the
executed Merger Agreement (but, for the avoidance of doubt, not any date
thereafter), if the Merger Consideration per share of Target common stock
exceeds the Agreed Cap (as adjusted for any split, subdivision, combination,
consolidation, recapitalization or similar event with respect to the shares of
Target stock).

5.17 Effects of Termination. In the event of any termination of this Agreement
in accordance with Section 5.16, neither party (or any of its Affiliates) shall
have any liability or obligation to the other (or any of its Affiliates) under
or in respect of this Agreement, except to the extent of (A) any liability
arising from any breach by such party of its obligations of this Agreement
arising prior to such termination and (B) any fraud or intentional or willful
breach of this Agreement. In the event of any such termination, this Agreement
shall become void and have no effect, and (if such termination is prior to the
Closing) the transactions contemplated hereby shall be abandoned without further
action by the parties hereto, in each case, except (x) as set forth in the
preceding sentence and (y) that the provisions of Section 5.3 to 5.15 and
Section 5.18 shall survive the termination of this Agreement.

5.18 Non-Recourse. This Agreement may only be enforced against, and any claims
or causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof or
that agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Purchaser, and no former, current or future
equityholders, controlling persons, directors, officers, employees, agents or
Affiliates of any party hereto or any former, current or future equityholder,
controlling person, director, officer, employee, general or limited partner,
member, manager, agent or Affiliate of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, the
transactions contemplated hereby or in respect of any representations made or
alleged to be made in connection herewith. Without limiting the rights of any
party against the other parties hereto, in no event shall any party or any of
its Affiliates seek to enforce this Agreement against, make any claims for
breach of this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Party.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

GENESEE & WYOMING INC. By:  

/s/ John C. Hellmann

  Name:   John C. Hellmann   Title:   Chief Executive Officer and President By:
 

/s/ Timothy J. Gallagher

  Name:   Timothy J. Gallagher   Title:   Chief Financial Officer CARLYLE
PARTNERS V, L.P. By: TC Group V, L.P., its general partner By:  

/s/ Gregory S. Ledford

  Name:   Gregory S. Ledford   Title:   Managing Director

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Series A-1 Mandatorily Convertible

Perpetual Preferred Stock Certificate of Designations



--------------------------------------------------------------------------------

FORM OF

CERTIFICATE OF DESIGNATIONS

OF

MANDATORILY CONVERTIBLE PERPETUAL PREFERRED STOCK, SERIES A-1

OF

Genesee & Wyoming Inc.

Pursuant to Section 151 of the

General Corporation Law

of the State of Delaware

Genesee & Wyoming Inc., a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “Company”), in accordance with the
provisions of Sections 103 and 151 thereof, DOES HEREBY CERTIFY:

FIRST: The Restated Certificate of Incorporation of the Company authorizes the
issuance of 3,000,000 shares of preferred stock, par value $0.01 per share, of
the Company (“Preferred Stock”) in one or more series, and expressly authorizes
the Board of Directors to provide, out of the unissued shares of Preferred
Stock, for series of Preferred Stock, and, with respect to each such series, to
fix the number of shares constituting and the designation of each series of
Preferred Stock, the powers (including voting power if any) of the shares of
such series, and the preferences and other rights, and the qualifications,
limitations or restrictions thereof.

SECOND: The Board of Directors, in accordance with the provisions of the
Restated Certificate of Incorporation, the By-laws of the Company and applicable
law, adopted the following resolution on [    ], providing for the issuance of a
series of [            ] shares of Preferred Stock of the Company designated as
“Mandatorily Convertible Perpetual Preferred Stock, Series A-1”.

RESOLVED, that pursuant to the provisions of the Restated Certificate of
Incorporation, the By-laws of the Company and applicable law, a series of
Preferred Stock, par value $0.01 per share, of the Company be and hereby is
created, and that the number of shares of such series, and the voting and other
powers, designations, preferences and other rights, and the qualifications,
limitations and restrictions thereof, of the shares of such series, are as
follows:

[Note to Draft: In order to address the possibility that preferred stock and/or
common stock in excess of 19.9% of the Company’s current outstanding Common
Stock will be called by the Company, the parties agree on the following. To the
extent approval of the Company’s stockholders relating to such issuance is not
obtained prior to Closing, then any shares issued in excess of such 19.9%
threshold shall be issued in

 

A-1



--------------------------------------------------------------------------------

\the form of Series A-2 Preferred Stock, which shall have the same terms as set
forth herein with respect to the Series A-1 Preferred Stock, except as set forth
in this Certificate of Designations, including the footnotes herein, as well as
the other necessary and appropriate conforming changes.]

 

A-2



--------------------------------------------------------------------------------

RIGHTS AND PREFERENCES

Section 1. Designation. There is hereby created out of the authorized and
unissued shares of preferred stock of the Company a series of preferred stock
designated as the “Mandatorily Convertible Perpetual Preferred Stock,
Series A-1” (the “Series A-1 Preferred Stock”). The number of shares
constituting such series shall be [    ]; provided that the Company may decrease
such number from time to time, but not below a number equal to the sum of the
number of shares of Series A-1 Preferred Stock then outstanding [plus the number
of shares of Series A-2 Preferred Stock (as defined below) then outstanding].

Section 2. Ranking. (a) The Series A-1 Preferred Stock will rank, with respect
to dividend rights and with respect to rights on liquidation, winding-up and
dissolution, (i) on a parity with [the Series A-2 Preferred Stock and] each
other class or series of capital stock of the Company the terms of which
expressly provide that such class or series will rank on a parity with the
Series A-1 Preferred Stock as to dividend rights and rights on liquidation,
winding-up and dissolution of the Company and (ii) senior to the Class A Common
Stock and Class B Common Stock and each other class or series of capital stock
the terms of which do not expressly provide that it ranks on a parity with or
senior to the Series A-1 Preferred Stock as to rights on liquidation, winding-up
and dissolution of the Company.

(b) [The Series A-2 Preferred Stock and] each other class or series of capital
stock of the Company the terms of which expressly provide that such class or
series will rank on a parity with the Series A-1 Preferred Stock as to dividend
rights and rights on liquidation, winding-up and dissolution of the Company are
herein referred to as “Parity Securities.”

Section 3. Definitions. Unless the context or use indicates another meaning or
intent, the following terms shall have the following meanings, whether used in
the singular or the plural:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks in New York City, New York are generally required or authorized by
law to be closed.

 

A-3



--------------------------------------------------------------------------------

“Certificate of Designations” means this Certificate of Designations of
Genesee & Wyoming Inc., dated [                    ], as it may be amended from
time to time in accordance herewith.

“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company, including this Certificate of Designations and any other
certificate of designations incorporated therein under the Delaware General
Corporation Law, each as amended from time to time in accordance therewith.

“Change of Control” means (i) any purchase or acquisition (whether by way of
tender or exchange offer, merger, share exchange, consolidation, business
combination, recapitalization, reorganization or similar transaction) by any
Person or group (within the meaning of Section 13(d)(3) of the Exchange Act),
that results in such Person or group beneficially owning (A) securities
representing a majority of the outstanding voting power of the Company entitled
to elect the Board of Directors or (B) the majority of the outstanding shares of
Common Stock or (ii) any sale, lease, exchange, transfer or other disposition of
all or substantially all of the assets of the Company and its Subsidiaries,
taken together as a whole.

“Class A Common Stock” means the Company’s Class A Common Stock, par value $0.01
per share.

“Class B Common Stock” means the Company’s Class B Common Stock, par value $0.01
per share.

“Close of Business” means (i) with respect to the Record Date for any issuance,
dividend, or distribution declared, paid or made on or with respect to any
capital stock of the Company, the closing of the Company’s stock register on
such date, for the purpose of determining the holders of capital stock entitled
to receive such issuance, dividend or distribution, and (ii) in all other cases,
6:00 pm, New York City time, on the date in question.

“Closing Price” of the Class A Common Stock (or other relevant capital stock or
equity interest) on any date of determination means the closing sale price (or,
if no closing sale price is reported, the last reported sale price) on such date
of the shares of the Class A Common Stock (or other relevant capital stock or
equity interest) on the New York Stock Exchange. If the Class A Common Stock (or
other relevant capital stock or equity interest) is not traded on the New York
Stock Exchange on any date of determination, the Closing Price of the Class A
Common Stock (or other relevant capital stock or equity interest) on such date
of determination means the closing sale price on such date as reported in the
composite transactions for the principal U.S. national or regional securities
exchange on which the Class A Common Stock (or other relevant capital stock or
equity interest) is so listed or quoted, or, if no closing sale price is
reported, the last reported sale price on the principal U.S. national or
regional securities exchange on which the Class A Common Stock (or other
relevant capital stock or equity interest) is so listed or quoted, or if the
Class A Common Stock (or other relevant capital

 

A-4



--------------------------------------------------------------------------------

stock or equity interest) is not so listed or quoted on a U.S. national or
regional securities exchange, the last quoted bid price on such date for the
Class A Common Stock (or other relevant capital stock or equity interest) in the
over-the-counter market as reported by OTC Markets Group or similar
organization, or, if that bid price is not available, the market price of the
Class A Common Stock (or other relevant capital stock or equity interest) on
that date as determined by a nationally recognized independent investment
banking firm retained by the Company for this purpose.

For purposes of this Certificate of Designations, all references herein to the
“Closing Price” and “last reported sale price” of the Class A Common Stock (or
other relevant capital stock or equity interest) on the New York Stock Exchange
shall be such closing sale price and last reported sale price as reflected on
the website of the New York Stock Exchange (http://www.nyse.com) and as reported
by Bloomberg Professional Service; provided that in the event that there is a
discrepancy between the closing sale price or last reported sale price as
reflected on the website of the New York Stock Exchange and as reported by
Bloomberg Professional Service, the closing sale price and last reported sale
price on the website of the New York Stock Exchange shall govern.

“Common Stock” means the Class A Common Stock and the Class B Common Stock.

“Common Stock Outstanding” has the meaning set forth in Section 9(a).

“Company” means Genesee & Wyoming Inc., a Delaware corporation, and any
successor thereto.

“Conversion Date” has the meaning set forth in Section 7.

“Conversion Price” means a dollar amount equal to $1,000 divided by the then
applicable Conversion Rate.

“Conversion Rate” means [Conversion Rate will reflect a Conversion Price that is
the Applicable Premium (as defined in the Investment Agreement) to the 30 Day
VWAP (as defined in the Investment Agreement)]1 shares of Class A Common Stock
per share of Series A-1 Preferred Stock, subject to adjustment in accordance
with the provisions of this Certificate of Designation.

“Current Market Price” means, in the case of any distribution of rights,
warrants or Distributed Property giving rise to an adjustment to the Conversion
Price pursuant to

 

1  Note to Draft: in the event clause (a)(ii)(B) Section 1.1 of the Investment
Agreements applies to the preferred stock issued pursuant to this Certificate of
Designations, the Conversion Rate will reflect a Conversion Price that is the
Applicable Premium (as defined in the Investment Agreement) to the Call Date
VWAP (as defined in the Investment Agreement).

 

A-5



--------------------------------------------------------------------------------

Section 9(c) or Section 9(d),2 the average of the daily Closing Price per share
of the Class A Common Stock or other securities, as applicable, on each of the
ten consecutive Trading Days ending on and including the Trading Day preceding
the Record Date for such distribution.

“Distributed Property” has the meaning set forth in Section 9(d).

“Dividend Rate” means 5.00% per annum, as adjusted in Section[s 4(e) and3]
10(f); provided, however, (i) with respect to any Dividend Period in which the
Dividend Rate is adjusted, the applicable Dividend Rate for such Dividend Period
will be calculated by determining the sum, for each day during such Dividend
Period, of the product of the Dividend Rate in effect on such day (without
giving effect to this proviso but giving effect to any other adjustments)
multiplied by the Liquidation Preference per share of Series A-1 Preferred Stock
on such day) and (ii) from and after the Dividend Rate Termination Date, the
Dividend Rate shall (subject to clause (i)) be 0.00%.

“Dividend Rate Termination Date” shall mean the first business day after the
second anniversary of the Issue Date; provided, however, that if, on the first
business day after the second anniversary of the Issue Date, (i) either of the
conditions set forth in the first clause (i) or (ii) of Section 7(b) is not
satisfied, the Dividend Rate Termination Date shall not occur until the first
business day thereafter on which both of such conditions are satisfied, or
(ii) if (A) one or more Holders of Series A-1 Preferred Stock has exercised the
Change of Control Sale option pursuant to Section 10(f) with respect to one more
shares of Series A-1 Preferred Stock and (B) one or more of the shares with
respect to which such option was exercised have not been purchased by the
Company in accordance with Section 10(f), the Dividend Rate shall continue to
accrue on such shares until the Change of Control Sale has been completed with
respect to all such shares.

“Exchange Property” has the meaning set forth in Section 10(a).

“Holder” means the Person in whose name the shares of the Series A-1 Preferred
Stock are registered, which may be treated by the Company and the Company’s
transfer agent and registrar as the absolute owner of the shares of Series A-1
Preferred Stock for the purpose of making payment and settling the related
conversions and for all other purposes.

“Investment Agreement” means the Investment Agreement, dated as of July 23,
2012, between the Company and Carlyle Partners V, L.P., a Delaware limited
partnership.

 

2  Note to Draft: Series A-2 Certificate will provide, for the purposes of
Section 10(f), for measurement of Current Market Price for such period ending on
the Trading Day preceding the Change of Control Effective Date.

3  Note to Draft: Bracketed cross-reference to be included in the Series A-2
Certificate of Designations only.

 

A-6



--------------------------------------------------------------------------------

“Issue Date” means the date upon which the shares of Series A-1 Preferred Stock
are first issued.

“Liquidation Preference” means, as to the Series A-1 Preferred Stock, $1,000.00
per share (as adjusted for any split, subdivision, combination, consolidation,
recapitalization or similar event with respect to the Series A-1 Preferred
Stock), as further adjusted pursuant to Section 4(b) from time to time.

“Mandatory Conversion Date” means, with respect to the shares of Series A-1
Preferred Stock of any Holder, the Business Day immediately following the
[second]4 anniversary of the Issue Date; provided, however, that if, prior to
such time, the Company delivers a notice designating an earlier Mandatory
Conversion Date with respect to some or all of the Series A-1 Preferred Stock in
accordance with the terms, and subject to the conditions, of Section 7(b), then
such earlier date shall be the Mandatory Conversion Date with respect to such
shares of Series A-1 Preferred Stock.

“Parity Securities” has the meaning set forth in Section 2(b). For the avoidance
of doubt, the term “Parity Securities” does not mean or include the Common
Stock.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company or trust.

“Preferred Stock” has the meaning set forth in the recitals.

“Record Date” means, with respect to any issuance, dividend, or distribution
declared, paid or made on or with respect to any capital stock of the Company,
the date fixed for the determination of the stockholders entitled to receive
such issuance, dividend or distribution.

“Reorganization Event” has the meaning set forth in Section 10(a).

“Series A-1 Preferred Stock” has the meaning set forth in Section 1.

“Series A-2 Preferred Stock” means that Company’s series of preferred stock
designated as “Convertible Non-Voting Preferred Stock, Series A-2”.

 

4 

Note to Draft: To be modified as necessary if the Company, in its sole
discretion, modifies such bracketed anniversary to a date beyond the second
anniversary.

 

A-7



--------------------------------------------------------------------------------

“Trading Day” means a Business Day on which the shares of Class A Common Stock:

(i) are not suspended from trading on any national or regional securities
exchange or association or over-the-counter market at the Close of Business; and

(ii) have traded at least once on the national or regional securities exchange
or association or over-the-counter market that is the primary market for the
trading of the Class A Common Stock.

“Trigger Event” has the meaning set forth in Section 9(h).

Section 4. Dividends. (a) From and after the Issue Date, Holders shall be
entitled to receive, when, as and if declared by the Board of Directors, or a
duly authorized committee of the Board of Directors, out of any funds legally
available therefor, cumulative dividends of the type and in the amount
determined as set forth in this Section 4, and no more.

(b) Regular Dividends.5 Commencing on the Issue Date, dividends shall accrue and
shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year (each, a “Dividend Payment Date”) or, if any such day
is not a Business Day, the preceding Business Day. Dividends payable pursuant to
this Section 4, if, when and as declared by the Board of Directors or a duly
authorized committee of the Board of Directors, will be, for each outstanding
share of Series A-1 Preferred Stock, payable in cash [and/or in kind in
additional shares of Series A-1 Preferred Stock] as follows:

(i) Dividends at an annual rate equal to the Dividend Rate multiplied by the
Liquidation Preference, payable[, at the Company’s option (a) in kind in
additional shares of Series A-1 Preferred Stock (each such dividend, a “PIK
Dividend”), (b)] in cash [or (c) in a combination of PIK Dividends and cash].

(ii) [With respect to the payment of any PIK Dividend, the number of shares of
Series A-1 Preferred Stock to be issued in payment of such PIK Dividend with
respect to each outstanding share of Series A-1 Preferred Stock

 

5  Note to Draft: In the event that, prior to fifteenth business day prior to
the Issue Date, the Company delivers to the Purchaser a written notice
irrevocably agreeing to remove the PIK Dividend option from this Certificate of
Designations, such that all dividends pursuant to this Section 4(b) would be
payable in cash, such notice shall be deemed to elect the “Cash-Pay Option” and
this form will be revised to reflect the requirement that all dividends pursuant
to this Section 4(b) would be payable in cash and to make other necessary and
appropriate changes in connection therewith, including (i) providing that the
declaration and payment of all accrued dividends will be a condition to any
Mandatory Conversion Date, (ii) removing the PIK Dividend provisions and
providing that unpaid dividends will not be added to Liquidation Preference (but
will still compound and accumulate), (iii) the modification of the conversion
provisions such that unpaid dividends do not convert, (iv) the requirement that
the Company be required to elect Mandatory Conversion by written notice and
(v) dividends will continue (after the dividend termination date) to accrue on
any unpaid dividends until paid.

 

A-8



--------------------------------------------------------------------------------

shall be determined by dividing (i) the amount of the PIK Dividend by (ii) the
Liquidation Preference per share of Series A-1 Preferred Stock. To the extent
that any PIK Dividend would result in the issuance of a fractional share of
Series A-1 Preferred Stock to any Holder, then the amount of such fraction
multiplied by the Liquidation Preference shall be paid in cash (unless there are
no legally available funds with which to make such cash payment, in which event
such cash amount shall be added to the Liquidation Preference in accordance with
Section 4(b)(v))].

(iii) Dividends payable pursuant to this Section 4(b) will be computed on the
basis of a 360-day year of twelve 30-day months and, for any Dividend Period
greater or less than a full Dividend Period, will be computed on the basis of
the actual number of days elapsed in the period divided by 90. The period from
the Issue Date to and including [First Dividend Payment Date following the Issue
Date.][2012][2013] and each period from but excluding a Dividend Payment Date to
and including the following Dividend Payment Date is herein referred to as a
“Dividend Period”. Dividends payable pursuant to Section 4(b) are cumulative.
Such dividends shall begin to accrue and be cumulative (x) from the Issue Date
(in the case of the shares of Series A-1 Preferred Stock issued on the Issue
Date), (y) from the earlier of (I) the Issue Date and (II) the day immediately
following the Dividend Payment Date immediately preceding their issuance (in the
case of shares of Series A-1 Preferred Stock issued upon conversion of Series
A-2 Preferred Stock), or (z) from but excluding the Dividend Payment Date in
respect of which such shares were issued or were scheduled to be issued [(in the
case of shares of Series A-1 Preferred Stock issued or scheduled to be issued in
connection with a PIK Dividend)], shall compound at the relevant rate on each
subsequent Dividend Payment Date (i.e., no dividends shall accrue on another
dividend unless and until the first Dividend Payment Date for such other
dividends has passed without such other dividends having been paid on such date)
and shall be payable quarterly in arrears on each Dividend Payment Date,
commencing with the first such Dividend Payment Date, in each case, whether or
not the Company has funds legally available for any dividend [(except that, if
no funds are legally available for a dividend, the Company may not pay any cash
dividend pursuant to this Section 4(b) and any such dividend must be paid as a
PIK dividend or added to the Liquidation Preference pursuant to
Section 4(b)(v))]. [The Company shall at all times reserve and keep available
out of its authorized and unissued Series A-1 Preferred Stock, the full number
of shares of Series A-1 Preferred Stock required for purposes of paying all PIK
Dividends that may become payable hereunder.]

(iv) If the Conversion Date or Mandatory Conversion Date with respect to any
share of Series A-1 Preferred Stock is prior to the Record Date for any
dividend, the Holder of such shares will not be entitled to any such dividend,
subject to any accrued but unpaid dividends being taken into account in
Section 7. If the Conversion Date or Mandatory Conversion Date with respect to
any share of Series A-1 Preferred Stock is after the Record Date for any
dividend but before the corresponding Dividend Payment Date, the Holder of such
share of Series A-1 Preferred Stock shall have the right to receive such
dividend, notwithstanding the conversion of such shares prior to the Dividend
Payment Date.

 

A-9



--------------------------------------------------------------------------------

(v) If and to the extent the Company does not pay in full the entire dividend
contemplated by this Section 4(b), in cash (including cash in lieu of fractional
shares) [or as a PIK Dividend for a particular Dividend Period] on the
applicable Dividend Payment Date for such period, in accordance with this
Section 4(b), the unpaid amount of such dividend (in cash or Liquidation
Preference, as applicable) shall be added to the Liquidation Preference in
accordance with the definition thereof.

(c) Participating Dividends. If the Board of Directors, or a duly authorized
committee of the Board of Directors, declares and pays a cash dividend in
respect of Class A Common Stock or any other dividend or distribution in respect
of Class A Common Stock for which no adjustment in the Conversion Rate is
required to be made pursuant to Section 9 (other than Section 9(d)) or
Section 10 (other than a distribution of rights issued pursuant to a
stockholders’ rights plan (in which event the provisions of Section 9(h) shall
apply), then the Board of Directors, or a duly authorized committee of the Board
of Directors, shall declare and pay to the Holders of the Series A-1 Preferred
Stock, on the same dates on which such cash dividend (or other dividend or
distribution) is declared or paid, as applicable, on the Class A Common Stock, a
dividend or distribution in the same form and in an amount per share of Series
A-1 Preferred Stock equal to the product of (i) the per share dividend or
distribution declared and paid in respect of each share of Class A Common Stock
and (ii) the number of shares of Class A Common Stock into which such share of
Series A-1 Preferred Stock is then convertible on the Record Date for such
dividend or distribution6; provided, however, that (x) until such dividend or
distribution (and each other dividend or distribution declared or (to the extent
the applicable Dividend Payment Date has occurred) accrued on the Series A-1
Preferred Stock, including under Section 4.1(b)) has been paid in full in
respect of Series A-1 Preferred Stock, the Company may not make any payment of
such dividend or distribution with respect to any class or series of capital
stock that ranks junior to the Series A-1 Preferred Stock with respect to
dividend rights and (y) to the extent that the Company declares a dividend on
the Series A-1 Preferred Stock and any class or series of capital stock that
ranks on parity with the Series A-1 Preferred Stock with respect to dividend
rights but does not make the full payment of such declared dividends, the
Company shall allocate the dividend payments on a pro rata basis among the
Holders of the Series A-1 Preferred Stock and the holders of any class or series
of capital stock that ranks on parity with the Series A-1 Preferred Stock with
respect to dividend rights. No cash dividend (or any other dividend or
distribution for which no adjustment to the Conversion Rate is required to be
made pursuant to Section 9 or Section 10 (other than a

 

6  Note to Draft: [This and other as-converted amounts in the Series A-2
Certificate will take into account the number of shares of Class A Common Stock
into which the number of shares of Series A-1 Preferred Stock underlying such
Series A-2 Preferred Stock is then convertible (assuming for this purpose that
the Requisite Stockholder Approval has been obtained).]

 

A-10



--------------------------------------------------------------------------------

distribution of rights issued pursuant to a stockholders’ rights plan (in which
event the provisions of Section 9(h) shall apply)) may be declared or paid
(other than on the Series A-1 Preferred Stock) unless the Board of Directors and
the Company comply with this Section 4(c).

(d) Each dividend will be payable to Holders of record as they appear in the
records of the Company on the applicable Record Date, which with respect to
dividends payable pursuant to Section 4(b), shall be on the fifteenth day of the
month in which the relevant Dividend Payment Date occurs and with respect to
dividends payable pursuant to Section 4(c) shall be the record date in respect
of such dividend or distribution.7

Section 5. Liquidation. (a) In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company, Holders
shall be entitled to receive out of the assets of the Company or proceeds
thereof legally available for distribution to stockholders of the Company, after
satisfaction of all liabilities, if any, to creditors of the Company and subject
to Section 5(b) and to the rights of holders of any shares of capital stock of
the Company then outstanding ranking senior to the Series A-1 Preferred Stock in
respect of distributions upon liquidation, dissolution or winding up of the
Company , and before any distribution of such assets or proceeds is made to or
set aside for the holders of Common Stock and any other classes or series of
capital stock of the Company ranking junior to the Series A-1 Preferred Stock as
to such distribution, a liquidating distribution in an amount equal to the
greater of (i) the Liquidation Preference per share, together with an amount
equal to all dividends or other distributions, if any, that have been accrued or
declared but not paid (or included in an increase to the Liquidation Preference)
on the shares of Series A-1 Preferred Stock prior to the date of payment of such
distribution (including any accumulation in respect of dividends that have not
been declared prior to such payment date) and (ii) the amount of the liquidating
distributions, as determined by the Board of Directors (or the trustee or other
Person or Persons administering the liquidation, dissolution or winding-up of
the Company in

 

7 

Note to Draft: [Series A-2 Certificate will include the following Section 4(e):
“If the Company does not obtain the Requisite Stockholder Approval (as defined
as in the Investment Agreement) within 180 days following the Issue Date, then
the Dividend Rate shall become 10.00% commencing on the 181st day following the
Issue Date and for the remainder of the Dividend Period in which such day occurs
and for all subsequent Dividend Periods until the Requisite Stockholder Approval
has occurred at which point the Dividend Rate shall become 5.00%, subject to
Section 10(f) and the following two sentences. If the Company does not obtain
Requisite Stockholder Approval within 270 days following the Issue Date, then
the Dividend Rate shall become 12.25% commencing on the 271st day following the
Issue Date and for the remainder of the Dividend Period in which such day occurs
and for all subsequent Dividend Periods until the Requisite Stockholder Approval
has occurred at which point the Dividend Rate shall become 5.0%, subject to
Section 10(f) and the following sentence. If the Company does not obtain
Requisite Stockholder Approval within 360 days following the Issue Date, then
the Dividend Rate shall become 15.00% commencing on the 361st day following the
Original Issue Date and for the remainder of the Dividend Period in which such
day occurs and for all subsequent Dividend Periods until the Shareholder
Approval has occurred at which point the Dividend Rate shall become 5.0%,
subject to Section 10(f).”]

 

A-11



--------------------------------------------------------------------------------

accordance with applicable law), that would be made on the number of shares of
Class A Common Stock into which such shares of Series A-1 Preferred Stock are
convertible immediately before such liquidation, dissolution or winding-up of
the Company.8 After payment of the full amount of such liquidation distribution,
the Holders shall not be entitled to any further participation in any
distribution of assets by the Company.

(b) In the event the assets of the Company available for distribution to
stockholders upon any liquidation, dissolution or winding-up of the affairs of
the Company, whether voluntary or involuntary, shall be insufficient to pay in
full the amounts payable with respect to all outstanding shares of the Series
A-1 Preferred Stock and the corresponding amounts payable on any Parity
Securities, Holders and the holders of such Parity Securities shall share
ratably in any distribution of assets of the Company in proportion to the full
respective liquidating distributions to which they would otherwise be
respectively entitled.

(c) The Company’s consolidation or merger with or into any other entity, the
consolidation or merger of any other entity with or into the Company, or the
sale of all or substantially all of the Company’s property or business or other
assets will not constitute its liquidation, dissolution or winding up, but
instead shall be subject to Section 10.

Section 6. Maturity. The Series A-1 Preferred Stock shall be perpetual unless
converted in accordance with this Certificate of Designations.

Section 7. Conversion. (a) Optional Conversion. Each share of Series A-1
Preferred Stock shall be convertible, at the option of the Holder thereof, at
any time, and from time to time, into the number of duly authorized, validly
issued, fully paid and nonassessable shares of Class A Common Stock equal to
(i) the quotient of (A) the sum of the Liquidation Preference plus an amount
equal to the accrued but unpaid dividends and distributions not previously added
to the Liquidation Preference divided by (B) 1,000 multiplied by (ii) the
Conversion Rate in effect at the time of conversion (subject to aggregation and
the payment of cash in lieu of fractional shares as provided in Section 12 of
this Certificate of Designations). In order to convert shares of Series A-1
Preferred Stock into shares of Class A Common Stock pursuant to this
Section 7(a), the Holder must surrender the certificates representing such
shares of Series A-1 Preferred Stock (or, if such certificate or certificates
have been lost, stolen, or destroyed, a lost certificate affidavit and indemnity
in form and substance reasonably acceptable to the Company), accompanied by
transfer instruments reasonably satisfactory to the Company, at the principal
office of the Company (or such other place mutually acceptable to the Holder and
the Company), together with written notice that such Holder elects to convert
all or such number of shares represented by such certificates as specified
therein. With respect

 

8  Note to Draft: See footnote to Section 4(c) with respect to calculation of
this amount for Series A-2 Preferred Stock.

 

A-12



--------------------------------------------------------------------------------

to a conversion pursuant to this Section 7(a), the date of receipt of such
certificates, together with such notice, by the Company or (in accordance with
the immediately preceding sentence) its authorized agent will be the date of
conversion (the “Conversion Date”). In the event that a Holder transfers shares
of Series A-1 Preferred Stock, other than in connection with a transfer
permitted by and in accordance with the Investment Agreement, such shares so
transferred shall be automatically converted into shares of Class A Common Stock
at the Conversion Rate in effect immediately prior to such transfer (in which
case the date of such transfer shall be deemed to be the Conversion Date).

(b) Mandatory Conversion.9 Effective as of the Mandatory Conversion Date with
respect to the shares of Series A-1 Preferred Stock of a Holder, all such
Holder’s shares of Series A-1 Preferred Stock shall automatically convert into
shares of Class A Common Stock as set forth below, subject to satisfaction of
the following conditions: (i) if the Company Stockholder Meeting (as defined in
the Investment Agreement) is required to be held pursuant to the Investment
Agreement, the Requisite Stockholder Approval (as defined in the Company
Stockholder Meeting) shall have been obtained; and (ii) all shares of Class A
Common Stock that either (x) are issuable upon conversion of Series A-1
Preferred Stock or (y) were issued to Holders or one or more of their respective
Affiliates on the Issue Date (or in respect of such shares of Class A Common
Stock) shall have been registered by the Company for resale by the holders
thereof pursuant to a then-effective registration statement that is (I) an
automatic shelf registration statement (as defined in Rule 405 (or any successor
provision) of the Securities Act of 1933, as amended (the “Securities Act”)) or
(II) if the Company is not then eligible to use an automatic shelf registration
statement, on Form S-3 under Rule 415 under the Securities Act or any similar or
successor short-form registration (“Short-Form Registration”); provided,
however, that if the Company is not then eligible to use a Short-Form
Registration, the Company may satisfy the condition in clause (ii) through a
registration statement on Form S-1 or any similar or successor long-form
registration that is then effective and available for the immediate offer, sale
and distribution by the Holders and their Affiliates of all the shares of
Class A Common Stock described in clause (ii). Notwithstanding the foregoing,
if, prior to the [second10] anniversary of the Issue Date, the Closing Price of
the Class A Common Stock exceeds 130% of the Conversion Price for 30 consecutive
Trading Days, then, if (x) the conditions set forth in clauses (i) and (ii) of
the immediately preceding sentence are satisfied and (y) the average weekly
reported volume of trading in the Class A Common Stock on all national

 

9  Note to Draft: In the Series A-2 Certificate of Designations, upon receipt of
the Requisite Stockholder Approval, each share of Series A-2 Preferred Stock
will automatically convert into that number of shares of Series A-1 Preferred
Stock equal to (1) the sum of the Liquidation Preference of a share of Series
A-2 Preferred Stock plus accrued and unpaid dividends thereon (whether or not
declared) divided by (2) the sum of the Liquidation Preference of a share of
Series A-1 Preferred Stock plus accrued and unpaid dividends thereon (whether or
not declared).

10 

Note to Draft: See footnote 2 in the definition of Mandatory Conversion.

 

A-13



--------------------------------------------------------------------------------

securities exchanges during the four most recently completed calendar weeks
completed prior to the applicable Mandatory Conversion Date exceeds 1.5% of the
then-issued and outstanding shares of Class A Common Stock, as of the Business
Day immediately following the final Trading Day of such 30 consecutive Trading
Day period, the Company shall have the right, at its option, at any time or from
time to time, to cause some or all of the Series A-1 Preferred Stock to be
converted into shares of Class A Common Stock as set forth below by delivering a
written notice to each holder of outstanding shares of Series A-1 Preferred
Stock describing (i) the applicable Mandatory Conversion Date, (ii) the
conversion that occurred (or will occur) on such Mandatory Conversion Date, and
(iii) with respect to such holder, the number of shares of Class A Common Stock
(and cash in lieu of fractional shares) into which such holder’s shares of
Series A-1 Preferred Stock converted (or will convert); provided, however, that
(1) the Mandatory Conversion Date described in such notice may not be earlier
than the fifth business day prior to delivery of such notice, and (2) the
conditions set forth in clauses (x) and (y) of this sentence must remain
satisfied as of such Mandatory Conversion Date. If the Company elects to cause
less than all the shares of the Series A-1 Preferred Stock to be converted, the
Company shall select the Series A-1 Preferred Stock to be converted from each
Holder on a pro rata basis. If the Company selects a portion of a Holder’s
Series A-1 Preferred Stock for partial conversion at the option of the Company
and such Holder converts a portion of its shares of Series A-1 Preferred Stock,
both converted portions will be deemed to be from the portion selected for
conversion at the option of the Company under this Section 7. Each share of
Series A-1 Preferred Stock converted pursuant to this Section 7(b) shall be
converted into the number of duly authorized, validly issued, fully paid and
nonassessable shares of Class A Common Stock equal to (i) the quotient of
(A) the sum of the Liquidation Preference plus an amount equal to the accrued
but unpaid dividends and distributions not previously added to the Liquidation
Preference divided by (B) 1,000 multiplied by (ii) the Conversion Rate in effect
at the time of such conversion (subject to aggregation and the payment of cash
in lieu of fractional shares as provided in Section 12 of this Certificate of
Designations).

Section 8. Conversion Procedures. (a) On the Conversion Date or the Mandatory
Conversion Date, as applicable, with respect to any share of Series A-1
Preferred Stock, certificates (or if (x) the holder shall so elect,
(y) permitted by applicable law, including the Securities Act of 1933, and
(z) the Company or its transfer agent already provides, for one or more other
holders, for uncertificated book-entry shares of Class A Common Stock, then such
uncertificated book-entry shares) representing the number of shares of Class A
Common Stock into which the applicable shares of Series A-1 Preferred Stock are
converted shall be promptly issued and delivered to the Holder thereof or such
Holder’s designee upon presentation and surrender of the certificate evidencing
the Series A-1 Preferred Stock (or, if such certificate or certificates have
been lost, stolen, or destroyed, a lost certificate affidavit and indemnity in
form and substance reasonably acceptable to the Company) to the Company and, if
required, the furnishing of appropriate endorsements and transfer documents and
the payment of all transfer and similar taxes, if any, allocable to the Holder
pursuant to Section 15(b). Such shares of Class A Common Stock shall be duly
authorized, validly issued, fully paid and non-assessable, free of any Liens (as
defined in the Investment Agreement).

 

A-14



--------------------------------------------------------------------------------

(b) From and after the Conversion Date or the Mandatory Conversion Date, as
applicable, the shares of Series A-1 Preferred Stock to be converted on such
Conversion Date or the Mandatory Conversion Date, as applicable, will cease to
be entitled to any dividends that may thereafter be declared on the Series A-1
Preferred Stock; such shares of Series A-1 Preferred Stock will no longer be
deemed to be outstanding for any purpose; and all rights (except the right to
receive from the Company the Class A Common Stock upon conversion thereof and
any dividends previously declared or otherwise accrued on the Series A-1
Preferred Stock but not paid or taken into account in the conversion of such
Series A-1 Preferred Stock) of the Holder of such shares of Series A-1 Preferred
Stock to be converted shall cease and terminate with respect to such shares.
Prior to the Conversion Date or the Mandatory Conversion Date, as applicable,
except as otherwise provided herein, Holders shall have no rights as owners of
the Class A Common Stock (or other relevant capital stock or equity interest
into which the Series A-1 Preferred Stock may then be convertible in accordance
herewith) (including voting powers, and rights to receive any dividends or other
distributions on the Class A Common Stock or other securities issuable upon
conversion) by virtue of holding shares of Series A-1 Preferred Stock.

(c) Shares of Series A-1 Preferred Stock duly converted in accordance with this
Certificate of Designations, or otherwise reacquired by the Company, will resume
the status of authorized and unissued shares of Preferred Stock, undesignated as
to series, and will be available for future issuance, but shall not be reissued
as shares of Series A-1 Preferred Stock. The Company may from time to time take
such appropriate action as may be necessary to reduce the authorized number of
shares of Series A-1 Preferred Stock, but not below the aggregate number of
shares of Series A-1 Preferred Stock then outstanding plus the number of shares
of Series A-1 Preferred Stock into which outstanding shares of Series A-2
Preferred Stock would then be convertible (assuming for the purpose of this
calculation that the Requisite Stockholder Approval has been obtained, whether
or not it actually has been obtained).

(d) The Person or Persons entitled to receive the Class A Common Stock and/or
cash issuable upon conversion of Series A-1 Preferred Stock shall be treated for
all purposes as the record holder(s) of such shares of Class A Common Stock
and/or securities as of the Close of Business on the Conversion Date or the
Mandatory Conversion Date, as applicable, with respect thereto. In the event
that a Holder shall not by written notice designate the name in which shares of
Class A Common Stock and/or cash to be issued or paid upon conversion of shares
of Series A-1 Preferred Stock should be registered or paid or the manner in
which such shares should be delivered, the Company shall be entitled to register
and deliver such shares, and make such payment, in the name of the Holder and in
the manner shown on the records of the Company.

(e) In the event that fewer than all of the shares of Series A-1 Preferred Stock
held by any Holder are converted pursuant to Section 7(a), then a new

 

A-15



--------------------------------------------------------------------------------

certificate representing the unconverted shares of Series A-1 Preferred Stock
shall be issued to such Holder concurrently with the issuance of the
certificates (or book-entry shares) representing the applicable Class A Common
Stock.

Section 9. Anti-Dilution Adjustments.11 (a) The Conversion Rate shall be subject
to adjustment from time to time (successively and for each event described) in
accordance with this Section 9. The term “Common Stock Outstanding” at any given
time shall mean the number of shares of Class A Common Stock issued and
outstanding at such time.

(b) If the Company, at any time or from time to time while any of the Series A-1
Preferred Stock is outstanding, shall (1) pay a dividend or make a distribution
on its outstanding shares of Class A Common Stock in shares of its Class A
Common Stock, (2) subdivide the then outstanding shares of Class A Common Stock
into a greater number of shares of Class A Common Stock, or (3) combine the then
outstanding shares of Class A Common Stock into a smaller number of shares of
Class A Common Stock (other than a dividend, distribution, subdivision or
combination in connection with a transaction to which Section 10 applies), then
the Conversion Rate in effect at the Close of Business on the Record Date for
such dividend or distribution, or immediately preceding the effective time and
date of such subdivision or combination shall be adjusted, effective at such
time, so that the holder of each share of the Series A-1 Preferred Stock
thereafter surrendered for conversion shall be entitled to receive the number
and kind of shares of Class A Common Stock that such holder would have owned or
been entitled to receive immediately following such action had such shares of
Series A-1 Preferred Stock been converted immediately prior to such time.

If any dividend or distribution that is the subject of this Section 9(b) is
declared but not so paid or made, the Conversion Rate shall be readjusted,
effective as of the date the Board of Directors, or a duly authorized committee
of the Board of Directors, publicly announces its decision not to pay or make
such dividend or distribution, to the Conversion Rate that would then be in
effect if such dividend or distribution had not been declared. The Company will
not pay any dividend or make any distribution on shares of Class A Common Stock
held in treasury, if any.

(c) If the Company, at any time or from time to time while any of the Series A-1
Preferred Stock is outstanding, distributes to holders of all or substantially
all of the Class A Common Stock any rights or warrants (other than a
distribution of rights issued pursuant to a stockholders’ rights plan, to the
extent such rights are attached to shares of Class A Common Stock (in which
event the provisions of Section 9(h) shall apply), a dividend reinvestment plan
or an issuance in connection with a transaction in

 

11 

Note to Draft: Sections 9 and 10 of Series A-2 Certificate will provide Holders
of Series A-2 Preferred Stock with the right to receive cash, securities or
other property, if any, distributed to Holders of Series A-1 Preferred Stock (in
lieu of adjustments to the Conversion Rate of Series A-2 Preferred Stock into
Series A-1 Preferred Stock).

 

A-16



--------------------------------------------------------------------------------

which Section 10 applies) entitling them (for a period of not more than 60
calendar days from the issuance date of such distribution) to subscribe for or
purchase shares of Class A Common Stock at a price per share less than the
Current Market Price of the Class A Common Stock on the Record Date fixed for
the determination of stockholders entitled to receive such rights or warrants,
the Conversion Rate shall be adjusted, effective as of the Close of Business on
such Record Date for such distribution, based on the following formula:

 

    CR’ = CR0      X      OS0 + X                  OS0 + Y   

where

 

CR0    =      the Conversion Rate in effect at the Close of Business on the
Record Date for such distribution; CR’    =      the Conversion Rate in effect
immediately following the Close of Business on the Record Date for such
distribution; OS0    =      the number of shares of Common Stock Outstanding at
the Close of Business on the Record Date for such issuance; X    =      the
total number of shares of Class A Common Stock issuable pursuant to such rights
or warrants; and Y    =      the number of shares of Class A Common Stock equal
to (x) the aggregate price payable to exercise such rights or warrants divided
by (y) the Current Market Price of the Class A Common Stock.

In the event that such rights or warrants described in this Section 9(c) are not
so issued, the Conversion Rate shall be immediately readjusted, effective as of
the date the Board of Directors, or a duly authorized committee of the Board of
Directors, publicly announces

 

A-17



--------------------------------------------------------------------------------

its decision not to issue such rights or warrants, to the Conversion Rate that
would then be in effect if such issuance had not been declared. To the extent
that shares of Class A Common Stock are not delivered pursuant to such rights or
warrants upon the expiration or termination of such rights or warrants, the
Conversion Rate shall be readjusted to the Conversion Rate which would then be
in effect had the adjustments made upon the distribution of such rights or
warrants been made on the basis of the delivery of only the number of shares of
Class A Common Stock actually delivered. In determining the aggregate price
payable to exercise such rights or warrants, there shall be taken into account
any amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be determined in good faith by the Board of Directors, or a
duly authorized committee of the Board of Directors. For purposes of this
Section 9(c), the number of shares of Common Stock Outstanding at the Close of
Business on the Record Date for such issuance shall not include shares of
Class A Common Stock held in treasury, if any. The Company will not issue any
such rights or warrants in respect of shares of Class A Common Stock held in
treasury, if any. If an adjustment to the Conversion Rate may be required
pursuant to this Section 9(c), delivery of any additional shares of Class A
Common Stock that may be deliverable upon conversion as a result of an
adjustment required pursuant to this Section 9(c) shall be delayed to the extent
necessary in order to complete the calculations provided for in this
Section 9(c).

(d) If the Company, at any time or from time to time while any of the Series A-1
Preferred Stock is outstanding, shall, by dividend or otherwise, distribute to
holders of all or substantially all of the Class A Common Stock shares of any
class of capital stock of the Company, evidences of its indebtedness, assets,
property or rights or warrants to acquire the Company’s capital stock or other
securities, but excluding:

(i) any dividends or distributions as to which an adjustment under another
subsection of Section 9 shall apply;

(ii) any dividends or distributions in which the Holders of the Series A-1
Preferred Stock share, in full, on an as-converted basis in accordance with
Section 4;

(iii) any dividends or distributions in connection with a transaction to which
Section 10 applies; and

(iv) any Spin-Offs to which the provision set forth below in this Section 9(d)
shall apply

(any such shares of capital stock, indebtedness, assets, property or rights or
warrants to acquire Class A Common Stock or other securities, hereinafter in
this Section 9(d) called the “Distributed Property”), then, in each such case
the Conversion Rate shall be adjusted effective as of the Close of Business on
the Record Date for such distribution, based on the following formula:

 

  CR’ =      CR0   X            SP0                  SP0 – FMV     

 

A-18



--------------------------------------------------------------------------------

where

 

CR0   =      the Conversion Rate in effect at the Close of Business on the
Record Date for such distribution; CR’   =      the Conversion Rate in effect
immediately following the Close of Business on the Record Date for such
distribution; SP0   =      the Current Market Price of the Class A Common Stock;
and FMV   =      (i) for cash dividends or distributions, the amount of cash
distributed plus (ii) for other Distributed Property, the fair market value (as
determined by the Board of Directors or a duly authorized committee thereof) on
the Record Date for such distribution of such Distributed Property, in each
case, applicable to one share of Class A Common Stock.

Notwithstanding the foregoing, if the then fair market value (as so determined)
of the portion of the Distributed Property so distributed applicable to one
share of Class A Common Stock is equal to or greater than SP0 as set forth above
(a “Liquidating Distribution”), then in lieu of the foregoing adjustment, the
Company shall distribute to each holder of Series A-1 Preferred Stock on the
date such Distributed Property is distributed to holders of Common Stock, but
without requiring such holder to convert its shares of Series A-1 Preferred
Stock, the amount of Distributed Property such holder would have received had
such holder owned a number of shares of Class A Common Stock equal to the number
of shares of Class A Common Stock then issuable upon the conversion of the
Series A-1 Preferred Stock on the Record Date fixed for determination for
shareholders entitled to receive such Liquidating Distribution. If the Board of
Directors determines the fair market value of any distribution for purposes of
this Section 9(d) by reference to the actual or when issued trading market for
any securities, it shall in doing so consider the prices in such market over the
same period used in computing the Current Market Price of the Class A Common
Stock for purposes of calculating SP0 in the formula in this Section 9(d).
Notwithstanding the foregoing, where

 

A-19



--------------------------------------------------------------------------------

there has been a payment of a dividend or other distribution on the Class A
Common Stock consisting of shares of capital stock of any class or series, or
similar equity interest, of or relating to a Subsidiary or other business unit
of the Company (a “Spin-Off”) that are, or when issued will be, traded or listed
on the New York Stock Exchange, The NASDAQ Global Select Market, The NASDAQ
Global Market or any other U.S. national securities exchange or association, the
Conversion Rate shall be adjusted, effective as of the Close of Business on the
Trading Day immediately preceding the effective date of the Spin-Off, based on
the following formula:

 

  CR’ = CR0      X      (FMV +MP0)                           MP0     

where

 

CR0   =      the Conversion Rate in effect at the Close of Business on the
Trading Day immediately preceding the effective date of the Spin-Off; CR’   =
     the Conversion Rate in effect immediately following the Close of Business
on the Trading Day immediately preceding the effective date of the Spin-Off; FMV
  =      the average of the Closing Prices of the capital stock or similar
equity interest distributed to holders of Class A Common Stock applicable to one
share of Class A Common Stock over the 10 consecutive Trading Day period
beginning on, and including, the effective date of the Spin-Off; and MP0   =
     the average of the Closing Prices of the Class A Common Stock over the 10
consecutive Trading Day period beginning on, and including, the effective date
of the Spin-Off.

If any dividend or distribution of the type described in this Section 9(d) is
declared but not so paid or made, the Conversion Rate shall be immediately
readjusted, effective as of the date the Board of Directors, or a duly
authorized committee of the Board of Directors, publicly announces its decision
not to pay such dividend or distribution, to the Conversion Rate that would then
be in effect if such dividend or distribution had not been

 

A-20



--------------------------------------------------------------------------------

declared. If an adjustment to the Conversion Rate is required under this
Section 9(d), delivery of any additional shares of Class A Common Stock that may
be deliverable upon conversion as a result of an adjustment required under this
Section 9(d) shall be delayed to the extent necessary in order to complete the
calculations provided for in this Section 9(d).

(e) If the Company takes any action affecting the Class A Common Stock, other
than an action described in Section 9(b) though 9(d), which upon a determination
by the Board of Directors, in its sole discretion, such determination intended
to be a “fact” for purposes of Section 151(a) of the General Corporation Law of
the State of Delaware, would materially adversely affect the conversion rights
of the holders of the Series A-1 Preferred Stock, the Conversion Ratio shall be
increased, to the extent permitted by law, in such manner, if any, and at such
time, as the Board of Directors determines in good faith to be equitable in the
circumstances.

(f) (i) All calculations under this Section 9 shall be made to the nearest
1/100,000 of a share of Class A Common Stock per share of Series A-1 Preferred
Stock. No adjustment in the Conversion Rate is required if the amount of such
adjustment would be less than 1%; provided, however, that any such adjustment
not required to be made pursuant to this Section 9(f)(i) will be carried forward
and taken into account in any subsequent adjustment; provided, further, that any
such adjustment of less than 1% that has not been made will be made upon (x) any
Conversion Date or Mandatory Conversion Date, or (y) the date of any Change of
Control.

(ii) No adjustment to the Conversion Rate shall be made if Holders may
participate in the transaction that would otherwise give rise to an adjustment,
as a result of holding the Series A-1 Preferred Stock (including without
limitation pursuant to Section 4 hereof), without having to convert the Series
A-1 Preferred Stock, as if they held the full number of shares of Class A Common
Stock into which a share of the Series A-1 Preferred Stock may then be
converted.

(iii) Notwithstanding the foregoing, the Conversion Rate shall not be adjusted:

(A) upon the issuance of any shares of Class A Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on the Company’s securities and the investment of additional optional
amounts in shares of Class A Common Stock under any such plan;

(B) upon the issuance of any shares of Class A Common Stock or rights or
warrants to purchase those shares pursuant to any present or future employee,
director or consultant benefit plan, agreement or program of or assumed by the
Company or any of its subsidiaries;

 

A-21



--------------------------------------------------------------------------------

(C) upon the issuance of any shares of Class A Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security
outstanding as of the date shares of the Series A-1 Preferred Stock were first
issued;

(D) for a change in the par value of Class A Common Stock; or

(E) for accrued and unpaid dividends on the Series A-1 Preferred Stock.

(g) Whenever the Conversion Rate is to be adjusted in accordance with Section 9,
the Company shall: (i) compute the Conversion Rate in accordance with Section 9,
taking into account Section 9(f)(i) hereof; (ii) as soon as practicable
following the occurrence of an event that requires an adjustment to the
Conversion Rate pursuant to Section 9, taking into account Section 9(f)(i) (or
if the Company is not aware of such occurrence, as soon as practicable after
becoming so aware), provide, or cause to be provided, a written notice to the
Holders of the occurrence of such event; and (iii) as soon as practicable
following the determination of the revised Conversion Rate in accordance
with Section 9 hereof, provide, or cause to be provided, a written notice to the
Holders setting forth in reasonable detail the method by which the adjustment to
the Conversion Rate was determined and setting forth the revised Conversion
Rate.

(h) Rights Plans. If the Company has a rights plan in effect with respect to the
Class A Common Stock on the Conversion Date, upon conversion of any shares of
the Series A-1 Preferred Stock, Holders of such shares will receive, in addition
to the shares of Class A Common Stock, the rights under the rights plan relating
to such Class A Common Stock, unless, prior to the Conversion Date, the rights
have (i) become exercisable or (ii) separated from the shares of Class A Common
Stock (the first of events to occur being the “Trigger Event”), in either of
which cases the Conversion Rate will be adjusted, effective automatically at the
time of such Trigger Event, as if the Company had made a distribution of such
rights to all holders of the Class A Common Stock as described in Section 9(c)
(without giving effect to the 60 day limit on the exercisability of rights and
warrants ordinarily subject to such Section 9(c)), subject to appropriate
readjustment in the event of the expiration, termination or redemption of such
rights prior to the exercise, deemed exercise or exchange thereof.
Notwithstanding the foregoing, to the extent any such stockholder rights are
exchanged by the Company for shares of Class A Common Stock, the Conversion Rate
shall be appropriately readjusted as if such stockholder rights had not been
issued, but the Company had instead issued the shares of Class A Common Stock
issued upon such exchange as a dividend or distribution of shares of Class A
Common Stock subject to Section 9(b).

Section 10. Reorganization Events. (a) In the event that there occurs:

(i) any consolidation, merger or other similar business combination of the
Company with or into another Person, in each case pursuant to which the Class A
Common Stock will be converted into cash, securities or other property of the
Company or another Person;

 

A-22



--------------------------------------------------------------------------------

(ii) any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Company;

(iii) any reclassification, recapitalization, or reorganization of the Class A
Common Stock into securities including securities other than the Class A Common
Stock; or

(iv) any statutory exchange of the outstanding shares of Class A Common Stock
for securities of another Person (other than in connection with a consolidation,
merger or other business combination);

(any such event specified in this Section 10(a), a “Reorganization Event”); each
share of Series A-1 Preferred Stock outstanding immediately prior to such
Reorganization Event shall, without the consent of the Holders thereof and
subject to Section 10(f), remain outstanding but shall become convertible, at
the option of the Holders into the kind of securities, cash and other property
receivable in such Reorganization Event by a holder (other than the counterparty
to the Reorganization Event or an Affiliate of such other party) of the number
of shares of Class A Common Stock into which each share of Series A-1 Preferred
Stock would then be convertible (such securities, cash and other property, the
“Exchange Property”) (without interest on such Exchange Property).

(b) In the event that holders of the shares of Class A Common Stock have the
opportunity to elect the form of consideration to be received in such
transaction, the consideration that the Holders are entitled to receive upon
conversion shall be deemed to be the types and amounts of consideration received
by a majority of the holders of the shares of Class A Common Stock that make an
affirmative election; provided, however, that, to the extent the applicable
transaction agreement provides for adjustments to such elected types and amounts
of consideration that are generally applicable to holders of Class A Common
Stock making such elections, the types and amounts of consideration to be
received by the holder of shares of Series A-1 Preferred Stock will be subject
to such adjustments on an as-converted basis.

(c) The above provisions of this Section 10 shall similarly apply to successive
Reorganization Events. If the provisions of Section 9 apply to any event or
occurrence then this Section 10 will not apply.

(d) The Company (or any successor) shall, within 10 days of the consummation of
any Reorganization Event, provide written notice to the Holders of such
consummation of such event and of the kind and amount of the cash, securities or
other property that constitutes the Exchange Property. Failure to deliver such
notice shall not affect the operation of this Section 10.

 

A-23



--------------------------------------------------------------------------------

(e) The Company shall not enter into any agreement for a transaction
constituting a Reorganization Event unless such agreement provides for or does
not interfere with or prevent (as applicable) conversion of the Series A-1
Preferred Stock into the Exchange Property in a manner that is consistent with
and gives effect to this Section 10.

(f) Change of Control Sale. In the event of a Change of Control, each Holder of
outstanding shares of Series A-1 Preferred Stock shall have the option, during
the period beginning on the effective date of the Change of Control (the “Change
of Control Effective Date”) and ending on the date that is 20 Business Days
after the later of (x) receipt of written notice contemplated by
Section 10(f)(ii) and (y) the Change of Control Effective Date, to require the
Company to purchase, out of funds legally available therefor, all or any portion
of its shares of Series A-1 Preferred Stock at a purchase price per share,
payable in cash, equal to the Liquidation Preference, together with an amount
equal to all dividends, if any, that have been declared or otherwise accrued but
not paid on the shares of Series A-1 Preferred Stock prior to or on the
effective date of the sale pursuant to this Section 10(f) (including any
accumulation in respect of dividends that have not been declared prior to or on
such date)12 (a “Change of Control Sale”).

(i) Initial Change of Control Notice. On or before the 20th Business Day prior
to the date on which the Company anticipates consummating the Change of Control
(or, if later, promptly after the Company discovers that the Change of Control
will occur), a written notice shall be sent by or on behalf of the Company to
the Holders as they appear in the records of the Company. Such notice shall
contain:

(x) the date on which the Change of Control is anticipated to be effected (or,
if applicable, the date on which a Schedule TO or other schedule, form or report
disclosing a Change of Control was filed); and

(y) the date, which shall be no less than 20 Business Days after the anticipated
Change of Control Effective Date, by which the Change of Control Sale option
must be exercised (subject to delivery of the notice contemplated by clause
(ii) below).

 

12

Note to Draft: Price for Series A-2 Preferred Stock in a Change of Control Sale
would be the greater of this amount and the as-converted fair market value,
determined based on (x) the number of shares of Class A Common Stock issuable
upon conversion of the number of shares of Series A-1 Preferred Stock issuable
upon conversion of the Series A-2 Preferred Stock (assuming for this purpose
that the Requisite Stockholder Approval was obtained) and (y) Current Market
Price of Class A Common Stock, but no less than the value of any consideration
to be received in respect of Class A Common Stock in connection with the Change
of Control.

 

A-24



--------------------------------------------------------------------------------

(ii) Final Change of Control Notice. On the Change of Control Effective Date, a
final written notice shall be sent by or on behalf of the Company to the Holders
as they appear in the records of the Company. Such notice shall contain:

(x) the date, which shall be no less than 20 Business Days after the Change of
Control Effective Date, by which the Change of Control Sale option must be
exercised;

(y) the amount of cash payable per share of Series A-1 Preferred Stock in
accordance with this Section 10(f) and the purchase date for such shares, which
shall be no greater than 10 Business Days from the date by which the Change of
Control Sale option must be exercised (which date will be the effective date of
such Change of Control Sale if such option is exercised); and

(z) the instructions (consistent with this Section 10(f)) a Holder must follow
to exercise its Change of Control Sale option in connection with such Change of
Control.

(iii) Change of Control Sale Procedure. To exercise a Change of Control Sale
option, a Holder must, no later than 5:00 p.m., New York City time, on the date
by which such option must be exercised, surrender to the Company the
certificates representing the shares of Series A-1 Preferred Stock to be sold
(or, if such certificate or certificates have been lost, stolen, or destroyed, a
lost certificate affidavit and indemnity in form and substance reasonably
acceptable to the Company) and indicate that it is exercising its Change of
Control Sale option, as applicable.

(iv) Delivery upon Change of Control Sale. Upon a Change of Control Sale, the
Company shall deliver or cause to be delivered to the Holder by mail or wire
transfer the purchase price payable upon the purchase by the Company of such
Holder’s shares of Series A-1 Preferred Stock.

(v) Insufficient Legally Available Funds. If on the date on which the Change of
Control Sale is otherwise to occur in accordance with this Section 10(f), the
Company does not have sufficient legally available funds to purchase all shares
of Series A-1 Preferred Stock surrendered in connection with such Change of
Control Sale in accordance with this Section 10(f), then the Company shall
purchase the maximum number of shares of Series A-1 Preferred Stock that may be
purchased with such legally available funds, on a pro rata basis (including with
respect to any shares of Series A-2 Preferred Stock so surrendered) and, except
to the extent a holder withdraws its exercise of the Change of Control Sale
option with respect to unpurchased shares, shall redeem any remaining shares as
soon as it has any additional legally available funds. Notwithstanding the
foregoing, if the Company does not have legally available funds that are
available to purchase all

 

A-25



--------------------------------------------------------------------------------

shares of Series A-1 Preferred Stock that holders have elected to be purchased,
or otherwise fails to comply with any provisions of this Section 10(f), the
Dividend Rate shall increase one percent (1%) per annum (0.25% per quarter) for
each Dividend Period that commences after the then-current Dividend Period with
respect to any shares of Series A-1 Preferred Stock that remain outstanding, and
the applicable Change of Control Sale price for any share of Series A-1
Preferred Stock redeemed thereafter shall reflect such greater accrual of
dividends through the date on which the Company pays the applicable Change of
Control Sale price with respect thereto.

(vi) Partial Change of Control Sale. If a portion, but less than all, of the
shares of Series A-1 Preferred Stock held by any Holder are purchased in
accordance with this Section 10(f) on any particular date, the Company shall
promptly thereafter issue to such Holder a new certificate representing the
remaining share of Series A-1 Preferred Stock held by such Holder.

Section 11. Voting Powers.13 (a) In addition to the other voting powers and
consent rights set forth in this Certificate of Designations, including this
Section 11 and as otherwise provided by law, the Holders shall be entitled to
(i) vote with the holders of the Class A Common Stock on all matters submitted
for a vote of holders of Class A Common Stock, subject to the terms of the
Investment Agreement, including Section 4.5(c) thereof, (ii) when voting with
the Class A Common Stock a number of votes equal to the number of shares of
Class A Common Stock into which all shares of Series A-1 Preferred Stock held by
such Holder are then convertible at the time of the record date for the
determination of the holders of Class A Common Stock entitled to vote on the
matter in question and (iii) notice of all stockholders’ meetings in accordance
with the Certificate of Incorporation and By-laws of the Company, and applicable
law or regulation or stock exchange rule, as if the Holders of Series A-1
Preferred Stock were holders of Class A Common Stock.

(b) At any time, and from time to time, that at least (i) a number of shares of
Series A-1 Preferred Stock equal to [50% of the number of shares of Purchased
Stock (as defined in the Investment Agreement) issued on the Issue Date] (as
adjusted to reflect any stock split, combination, reclassification,
recapitalization or similar transaction) are outstanding or (ii) shares of
Series A-1 Preferred Stock representing, on an as-converted basis, at least 10%
of the total number of shares of Class A Common Stock and Class B Common Stock
outstanding, the Holders of a majority of the then outstanding shares of Series
A-1 Preferred Stock shall have the exclusive right, voting separately as a
class, to (A) appoint and elect one director to the Board of Directors (such
director, herein referred to as a “Series A-1 Director”)14, subject to the
Series A-1

 

 

13 

Note to Draft: Series A-2 Preferred Stock will not have voting rights except as
required by law.

14

Note to Draft: If the investor’s investment amount is $550 million or greater,
Section 11(b) will be revised to provide for two directors in the aggregate (to
two separate classes) until the investor owns less than 66% of its initial stake
or less than 15%, at which point the investor will be entitled to one director
as provided herein.

 

A-26



--------------------------------------------------------------------------------

Director satisfying all requirements regarding service as a director of the
Company under applicable law or stock exchange rule regarding service as a
director of the Company and such other reasonable criteria and qualifications
required to be satisfied pursuant to the Investment Agreement for service as a
director applicable to all directors of the Company and (B) appoint one
non-voting observer to the Board of Directors, subject to such observer
satisfying all requirements regarding service as a board observer of the Company
under applicable law or stock exchange rule regarding service as a board
observer of the Company and such other reasonable criteria and qualifications
for service as a board observer required to be satisfied pursuant to the
Investment Agreement and applicable to all directors or board observers of the
Company. In connection with any annual or special meeting of stockholders of the
Company (or any action by written consent in lieu of a meeting) (x) at (or, in
the case of a written consent, by) which directors of the class to which the
Series A-1 Director is initially elected are to be elected, or (y) if fewer than
the Specified Number of Series A-1 Directors are then serving on the Board of
Directors, then the Holders of the Series A-1 Preferred Stock shall be entitled
to elect such number of Series A-1 Directors as specified by this Section 11(b)
based on the number of shares of Series A-1 Preferred Stock outstanding on the
record date for such meeting (or written consent) (the “Specified Number”). For
the avoidance of doubt, the right of the Series A-1 Preferred Stock to vote for
the election of the Series A-1 Directors shall be in addition to the right of
the Series A-1 Preferred Stock to vote together with the holders of Common Stock
for the election of the other members of the Board of Directors, subject to the
Investment Agreement, including Section 4.5(c) thereof.

(c) Each Series A-1 Director so elected shall serve until his or her successor
is elected and qualified or his or her earlier resignation or removal; any
vacancy or newly created directorship in the position of any of the Series A-1
Directors may be filled only by the Holders of a majority of the then
outstanding shares of Series A-1 Preferred Stock; and the Series A-1 Director
may, during his or her term of office, be removed at any time, with or without
cause, by and only by the holders of a majority of the then outstanding shares
of Series A-1 Preferred Stock, at a special meeting called for such purpose or
by written consent of such holders, and any vacancy created by such removal may
also be filled by such holders at such meeting or by such consent.
Notwithstanding the foregoing, at such time as neither of the thresholds set
forth in Section 11(b) are satisfied, the Holders’ right to appoint and elect a
Series A-1 Director and appoint a board observer shall terminate; provided that
(i) the term of office of the Series A-1 Director and the board observer shall
continue until the next meeting of stockholders at which directors (regardless
of whether the class of directors which included Series A-1 Director would
otherwise be up for election at such meeting) are to be elected (or the earlier
resignation, removal or death of such Series A-1 Director and board observer) at
which point such Series A-1 Director and board observer shall resign, and
(ii) any such vacancy which would not be filled by a Series A-1 Director at such

 

A-27



--------------------------------------------------------------------------------

meeting may be filled prior to or at such meeting by the Board of Directors or
the stockholders of the Company generally, and not by the Holders of Series A-1
Preferred Stock voting as a separate class, in accordance with the Certificate
of Incorporation, the By-Laws and applicable law; provided, however, that
nothing in this Section 11(c) shall modify the rights of any holders of
Preferred Stock or Common Stock under the Investment Agreement and, to the
extent the Purchaser Representative continues to be permitted to designate
directors or observers under the Investment Agreement, such directors shall not
be required to resign and the term of office for the applicable directors and
observer shall continue , subject to any subsequent requirements (or other terms
and conditions) under the Investment Agreement. The Company and the Board of
Directors shall take any and all actions within their respective power to ensure
compliance with the terms of this Section 11.

(d) Each holder of Series A-1 Preferred Stock will have one vote per share on
any matter on which Holders of Series A-1 Preferred Stock are entitled to vote
separately as a class, whether at a meeting or by written consent.

Section 12. Fractional Shares. (a) No fractional shares of Class A Common Stock
will be issued as a result of any conversion of shares of Series A-1 Preferred
Stock.

(b) In lieu of any fractional share of Class A Common Stock otherwise issuable
in respect of any conversion pursuant to Section 7 hereof, the Company shall pay
(concurrently with the issuance of the shares of Class A Common Stock) an amount
in cash (computed to the nearest cent) equal to the same fraction of the Closing
Price of the Class A Common Stock determined as of the second Trading Day
immediately preceding the Conversion Date.

(c) If more than one share of the Series A-1 Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Class A Common Stock issuable upon conversion thereof shall be computed on the
basis of the aggregate number of shares of the Series A-1 Preferred Stock so
surrendered.

Section 13. Reservation of Common Stock. (a) The Company shall at all times
reserve and keep available out of its authorized and unissued Class A Common
Stock or shares of Class A Common Stock acquired by the Company and not retired,
solely for issuance upon the conversion of shares of Series A-1 Preferred Stock
as provided in this Certificate of Designations, such number of shares of
Class A Common Stock as shall from time to time be issuable upon the conversion
of all the shares of Series A-1 Preferred Stock then outstanding plus the number
of shares of Series A-1 Preferred Stock into which outstanding shares of Series
A-2 Preferred Stock would then be convertible (assuming for the purpose of this
calculation that the Requisite Stockholder Approval has been obtained, whether
or not it actually has been obtained). The Company shall take all such corporate
and other actions as from time to time may be necessary to ensure that all
shares of Class A Common Stock issuable upon conversion of

 

A-28



--------------------------------------------------------------------------------

shares of Series A-1 Preferred Stock will, upon issue, be duly and validly
authorized and issued, fully paid and nonassessable. For purposes of this
Section 13, the number of shares of Class A Common Stock that shall be
deliverable upon the conversion of all outstanding shares of Series A-1
Preferred Stock (and the number of shares of Series A-1 Preferred Stock issuable
upon conversion of all outstanding shares of Series A-2 Preferred Stock) shall
be computed as if at the time of computation all such outstanding shares were
held by a single Holder.

(b) Notwithstanding the foregoing, the Company shall be entitled to deliver upon
conversion of shares of Series A-1 Preferred Stock, as herein provided, shares
of Class A Common Stock acquired and not retired by the Company (in lieu of the
issuance of authorized and unissued shares of Class A Common Stock), so long as
any such acquired shares are free and clear of all liens, charges, security
interests or encumbrances (other than liens, charges, security interests and
other encumbrances created by the Holders).

(c) All shares of Class A Common Stock delivered upon conversion of the Series
A-1 Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests and
other encumbrances (other than liens, charges, security interests and other
encumbrances created by the Holders).

Section 14. Replacement Certificates. The Company shall replace any mutilated
Series A-1 Preferred Stock certificate at the Holder’s expense upon surrender of
that certificate to the Company. The Company shall replace certificates that
become destroyed, stolen or lost at the Holder’s expense upon delivery to the
Company of satisfactory evidence that the certificate has been destroyed, stolen
or lost, together with any indemnity that may reasonably be required by the
Company.

Section 15. Miscellaneous. (a) All notices referred to herein shall be in
writing, and, unless otherwise specified herein, all notices hereunder shall be
deemed to have been given upon the earlier of receipt thereof or three Business
Days after the mailing thereof if sent by registered or certified mail with
postage prepaid, addressed: (i) if to the Company, to its office at [    ], or
(ii) if to any Holder, to such Holder at the address of such Holder as listed in
the stock record books of the Company, or (iii) to such other address as the
Company or any such Holder, as the case may be, shall have designated by notice
similarly given.

(b) The Company shall pay any and all stock transfer and documentary stamp taxes
that may be payable in respect of any issuance or delivery of shares of Series
A-1 Preferred Stock or shares of Class A Common Stock or other securities issued
on account of Series A-1 Preferred Stock pursuant hereto or certificates
representing such shares or securities. The Company shall not, however, be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Series A-1 Preferred Stock or
Class A Common Stock or other securities in a name other than that in which the
shares of Series A-1 Preferred Stock with respect to

 

A-29



--------------------------------------------------------------------------------

which such shares or other securities are issued or delivered were registered,
or in respect of any payment to any Person other than a payment to the
registered holder thereof, and shall not be required to make any such issuance,
delivery or payment unless and until the Person otherwise entitled to such
issuance, delivery or payment has paid to the Company the amount of any such tax
or has established, to the reasonable satisfaction of the Company, that such tax
has been paid or is not payable.

(c) No share of Series A-1 Preferred Stock shall have any rights of preemption
whatsoever as to any securities of the Company, or any warrants, rights or
options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated issued or
granted; provided, however, that the Investment Agreement provides the Holder of
the Series A-1 Preferred Stock with a participation right in the case of any
issuance of new equity securities by the Company, subject to and in accordance
with the terms and conditions set forth therein.

(d) The shares of Series A-1 Preferred Stock shall not have any voting powers,
preferences or relative, participating, optional or other special rights, or
qualifications, limitations or restrictions thereof, other than as set forth
herein or in the Certificate of Incorporation or as provided by applicable law
or the Investment Agreement.

 

A-30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GENESEE & WYOMING INC. has caused this Certificate of
Designations to be signed by its authorized corporate officer this [    ] day of
[    ], [        ].

 

GENESEE & WYOMING INC. By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [—],
[                ], is by and among Genesee & Wyoming Inc. a Delaware
corporation (the “Company”), and [—], a [—] (“Purchaser”). The Purchaser and any
other Person who may become a party hereto pursuant to Section 11(c) are
referred to individually as a “Shareholder” and collectively as the
“Shareholders”.

WHEREAS, the Company and the Purchaser are parties to the Investment Agreement,
dated as of July 23, 2012, as the same may hereafter be amended from time to
time (the “Investment Agreement”); and

WHEREAS, the Purchaser desires to have and the Company desires to grant certain
registration and other rights with respect to the Registrable Securities on the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings, and terms used herein but not otherwise defined
herein shall have the meanings assigned to them in the Investment Agreement:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company’s board of directors (i) would
be required to be made in any Registration Statement filed with the SEC by the
Company so that such Registration Statement or report would not be materially
misleading; (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such Registration Statement or report;
and (iii) the Company has a bona fide business purposes for not disclosing
publicly.

“Agreement” shall have the meaning set forth in the preamble.

“Aggregate Purchase Price” shall have the meaning set forth in the Investment
Agreement.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.

“Certificates of Designations” shall mean each of those certain Certificates of
Designations of the Company, setting forth the rights, privileges, preferences
and restrictions of the Convertible Preferred Stock, dated as of the date
hereof, as may be amended from time to time.

“Class A Common Stock” shall mean all shares currently or hereafter existing of
Class A Common Stock, par value $0.01 per share, of the Company.

“Convertible Preferred Stock” shall mean all shares currently or hereafter
existing of Mandatorily Convertible Perpetual Preferred Stock, Series A-1[, or
the Convertible Perpetual Preferred Stock, Series A-2].

“Demand Notice” shall have the meaning set forth in Section 3(a).

“Demand Registration” shall have the meaning set forth in Section 3(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

 

B-1



--------------------------------------------------------------------------------

“Indemnified Party” shall have the meaning set forth in Section 8(c).

“Indemnifying Party” shall have the meaning set forth in Section 8(c).

“Investment Agreement” shall have the meaning set forth in the recitals.

“Long-Form Registration” shall have the meaning set forth in Section 3(a).

“Losses” shall have the meaning set forth in Section 8(a).

“Marketed Offering” shall mean a registered underwritten offering of Registrable
Securities (including any registered underwritten Shelf Offering) that is
consummated, withdrawn or abandoned by the applicable Shareholders following
formal participation by the Company’s management in a customary “road show”
(including an “electronic road show”) or other similar marketing effort by the
Company.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 4(a).

“Piggyback Registration” shall have the meaning set forth in Section 4(a).

“Piggyback Request” shall have the meaning set forth in Section 4(a).

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Public Offering” shall mean the sale of Class A Common Stock to the public
pursuant to an effective Registration Statement (other than Form S-4 or Form S-8
or any similar or successor form) filed under the Securities Act or any
comparable law or regulatory scheme of any foreign jurisdiction.

“Registrable Securities” shall mean, as of any date of determination, the shares
of Class A Common Stock issued to the Purchaser pursuant to the Investment
Agreement (whether or not subsequently transferred to any Shareholder), or
hereafter acquired by the Purchaser or any Shareholder pursuant to the
conversion of the Convertible Preferred Stock, and any other securities issued
or issuable with respect to any such shares by way of share split, share
dividend, distribution, recapitalization, merger, exchange, replacement or
similar event or otherwise. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when (i) they
are sold pursuant to an effective Registration Statement under the Securities
Act, (ii) the holder thereof, together with its, his or her affiliates,
beneficially owns less than 1.5% of the shares of Class A Common Stock
(including all shares issuable upon the conversion of all Convertible Preferred
Stock, assuming for the purposes of this calculation that the Requisite
Stockholder Approval, as defined in the Investment Agreement, has been obtained)
at such time and such holder is able to dispose of all of its, his or her
Registrable Securities pursuant to Rule 144 without any volume limitations
thereunder, (iii) they shall have ceased to be outstanding, or (iv) they have
been sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities.

 

B-2



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Shareholders” shall have the meaning set forth in the preamble.

“Shelf Offering” shall have the meaning set forth in Section 4(c).

“Short-Form Registration” shall have the meaning set forth in Section 3(a).

“Take-Down Notice” shall have the meaning set forth in Section 4(c).

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.

Section 2. Holders of Registrable Securities. A Person is deemed, and shall only
be deemed, to be a holder of Registrable Securities if such Person owns
Registrable Securities or has a right to acquire such Registrable Securities and
such Person is a Shareholder.

Section 3. Demand Registrations.

(a) Requests for Registration. Subject to the following paragraphs of this
Section 3(a), one or more Shareholders shall have the right, by delivering or
causing to be delivered a written notice to the Company, to require the Company
to register pursuant to the terms of this Agreement, under and in accordance
with the provisions of the Securities Act, the offer, sale and distribution of
all of the number of Registrable Securities requested to be so registered
pursuant to the terms of this Agreement on Form S-3 (which, unless all
Shareholders delivering such notice request otherwise, shall be (i) filed
pursuant to Rule 415 under the Securities Act and (ii) if the Company is a
Well-Known Seasoned Issuer at the time of filing such registration statement
with the SEC, designated by the Company as an Automatic Shelf Registration
Statement), if the Company is then eligible for such short-form, or any similar
or successor short-form registration (“Short-Form Registrations”) or, if the
Company is not then eligible for such short form registration, on Form S-1 or
any similar or successor long-form registration (“Long-Form Registrations”) (any
such written notice, a “Demand Notice” and any such registration, a “Demand
Registration”), as soon as reasonably practicable after delivery of such Demand
Notice, but, in any event, the Company shall be required to make the initial
filing of the Registration Statement in connection with such Demand Registration
within 75 days, in the case of a Long-Form Registration, or 21 days, in the case
of a Short-Form Registration, following receipt of such Demand Notice; provided,
however, that a Demand Notice may only be made if the sale of the Registrable
Securities requested to be registered by such Shareholders is reasonably
expected to result in aggregate gross cash proceeds in excess of $50,000,000
(without regard to any underwriting discount or commission). Following receipt
of a Demand Notice for a Demand Registration in accordance with this
Section 3(a), the Company shall use its reasonable best efforts to file a

 

B-3



--------------------------------------------------------------------------------

Registration Statement in accordance with such Demand Notice as promptly as
practicable and shall use its reasonable best efforts to cause such Registration
Statement to be declared effective under the Securities Act as promptly as
practicable after the filing thereof. Notwithstanding anything to the contrary
in this Agreement, no later than the first Mandatory Conversion Date (as defined
in the Certificates of Designations), the Company shall register pursuant to
Rule 415 under the Securities Act and cause to be then effective an Automatic
Shelf Registration Statement or, if the Company is not then eligible to use an
Automatic Shelf Registration Statement, another Short-Form Registration,
registering the offer, sale and distribution by the Shareholders of all of the
Registrable Securities to be received by the Shareholders as a result of the
conversion of such Shareholder’s Convertible Preferred Stock on such Mandatory
Conversion Date and all other Registrable Securities (including all shares
issuable upon the conversion of all Convertible Preferred Stock, assuming for
the purposes of this sentence that the Requisite Stockholder Approval, as
defined in the Investment Agreement, has been obtained) not previously so
registered pursuant to a then effective registration statement; provided,
however, that if the Company is not then eligible to use an Automatic Shelf
Registration Statement or another Short-Form Registration, the Company may
comply with the foregoing through a Long-Form Registration that is available for
the immediate offer, sale and distribution by the Shareholders of all such
Registrable Securities.

No Demand Registration shall be deemed to have occurred for purposes of this
Section 3, and any Demand Notice delivered in connection therewith shall not
count as a Demand Notice for purposes of Section 3(e), if (x) the Registration
Statement relating thereto (and covering not less than all Registrable
Securities specified in the applicable Demand Notice for sale in accordance with
the intended method or methods of distribution specified in such Demand Notice)
(i) does not become effective, or (ii) is not maintained effective for the
period required pursuant to this Section 3 or (y) the offering of the
Registrable Securities pursuant to such Registration Statement is subject to a
stop order, injunction, or similar order or requirement of the SEC during such
period.

All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

Except as otherwise agreed by all Shareholders with Registrable Securities
subject to a Demand Registration, the Company shall use its reasonable best
efforts to maintain the continuous effectiveness of the Registration Statement
with respect to any Demand Registration until such securities cease to be
Registrable Securities or such shorter period upon which all Shareholders with
Registrable Securities included in such Registration Statement have notified the
Company that such Registrable Securities have actually been sold.

Within six business days after receipt by the Company of a Demand Notice
pursuant to this Section 3(a), the Company shall deliver a written notice of any
such Demand Notice to all other holders of Registrable Securities, and the
Company shall, subject to the provisions of Section 3(b), include in such Demand
Registration all such Registrable Securities with respect to which the Company
has received written requests for inclusion therein within 10 business days
after the date that such notice has been delivered; provided that such holders
must agree to the method of distribution proposed by the Shareholders who
delivered the Demand Notice and, in connection with any underwritten
registration, such holders (together with the Company and the other holders
including securities in such underwritten registration) must enter into an
underwriting agreement in the form reasonably approved by the Shareholders
holding the majority of the Registrable Securities. All requests made pursuant
to the preceding sentence shall specify the aggregate amount of Registrable
Securities to be registered and the intended method of distribution of such
securities.

(b) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in an underwritten
offering, and the managing underwriter or underwriters advise the holders of
such securities in writing that in its good faith opinion the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to adversely affect the price, timing or distribution of such offering
(including securities proposed to be included by other holders of securities
entitled to include securities in such Registration Statement pursuant to
incidental or piggyback registration rights), then there shall be included in
such underwritten offering the number or dollar amount of Registrable Securities
and such other securities that in the opinion of such managing underwriter can
be sold without adversely affecting such offering, and such number of
Registrable Securities and such other securities shall be allocated as follows:

(i) first, pro rata among the holders of Registrable Securities that have
requested to participate in such Demand Registration on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders; and

 

B-4



--------------------------------------------------------------------------------

(ii) second, the securities for which inclusion in such Demand Registration, as
the case may be, was requested by the Company.

No securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such offering.

(c) Postponement of Demand Registration. The Company shall be entitled to
postpone (but not more than once in any 12-month period), for a reasonable
period of time not in excess of 60 days, the filing (but not the preparation) of
a Registration Statement if the Company delivers to the Shareholders requesting
registration a certificate certifying that such registration and offering would
reasonably be expected to materially adversely affect or materially interfere
with any bona fide material financing of the Company or any material transaction
under consideration by the Company or require the Company to make an Adverse
Disclosure; provided, however, that (i) with respect to each 12-month period,
the 60-day maximum described in this sentence will be reduced by one day for
each day during which holders of Registrable Securities are required to
discontinue disposition of securities pursuant to the last paragraph of
Section 6 and (ii) in the event any Mandatory Conversion Date occurs on or prior
to the second anniversary of the date hereof, the restrictions in Section 3(a)
and this Section 3(c) shall not apply from the first such Mandatory Conversion
Date until the business day after the second anniversary of the date hereof;
provided, further, however, that with respect to the foregoing (ii), to the
extent that each holder of Registrable Securities subject to the Mandatory
Conversion is offered the option to include all its securities so converted in a
concurrently consummated underwritten offering pursuant to a Piggyback
Registration, the restrictions in Section 3(a) and this Section 3(c) shall
continue to apply. Such certificate shall contain a statement of the reasons for
such postponement and an approximation of the anticipated delay. The
Shareholders receiving such certificate shall keep the information contained in
such certificate confidential subject to the same terms set forth in
Section 6(o). If the Company shall so postpone the filing of a Registration
Statement, the Shareholders requesting such registration shall have the right to
withdraw the request for registration by giving written notice to the Company
within 10 days of the anticipated termination date of the postponement period,
as provided in the certificate delivered to the applicable Shareholders and, for
the avoidance of doubt, upon such withdrawal, the withdrawn request shall not
constitute a Demand Notice; provided that in the event such Shareholders do not
so withdraw the request for registration, the Company shall continue to prepare
a Registration Statement during such postponement such that, if it exercises its
rights under this Section 3(c), it shall be in a position to and shall, as
promptly as practicable following the expiration of the applicable deferral or
suspension period, file or update and use its reasonable efforts to cause the
effectiveness of the applicable deferred or suspended Registration Statement.

(d) Cancellation of a Demand Registration. Holders of a majority of the
Registrable Securities that are to be registered in a particular offering
pursuant to this Section 3 shall have the right to notify the Company that they
have determined that the registration statement be abandoned or withdrawn, in
which event the Company shall abandon or withdraw such registration statement;
provided, that such Demand Notice underlying such abandonment or withdrawal
shall not be deemed to be a Demand Notice for purposes of 3(e) if in response to
a material adverse change regarding the Company or a material adverse change in
the financial markets generally.

(e) Number of Demand Notices. In connection with the provisions of this
Section 3, the Shareholder shall have (i) (A) if the Aggregate Purchase Price is
greater than or equal to $550,000,000, four Demand Notices in connection with
Marketed Offerings, or (B) if the Aggregate Purchase Price is less than
$550,000,000, two Demand Notices in connection with Marketed Offerings, which it
is permitted to deliver (or cause to be delivered) to the Company hereunder;
provided, in either case, that in connection therewith the

 

B-5



--------------------------------------------------------------------------------

Company shall cause its officers to use their reasonable best efforts to support
the marketing of the Registrable Securities covered by the Registration
Statement (including participation in “road shows”), and (ii) in any event, four
additional Demand Notices in any 365 day period (other than in connection with a
Marketed Offering), which it is permitted to deliver (or cause to be delivered)
to the Company hereunder provided, that in connection therewith the Company
shall not be obligated to cause its officers to support the marketing of the
Registrable Securities covered by the Registration Statement and such officers
will not be obligated to participate in any “road shows”.

Section 4. Piggyback Registration; Shelf Take Down.

(a) Right to Piggyback. Except with respect to a Demand Registration, the
procedures for which are addressed in Section 3, if the Company proposes to file
a registration statement under the Securities Act with respect to an offering of
Class A Common Stock whether or not for sale for its own account and whether or
not an underwritten offering or an underwritten registration (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto,
(ii) filed in connection with an exchange offer or any employee benefit or
dividend reinvestment plan or (iii) relating solely to the offer and sale of
debt securities), then the Company shall give prompt written notice of such
filing no later than five business days prior to the filing date (the “Piggyback
Notice”) to all of the holders of Registrable Securities. The Piggyback Notice
shall offer such holders the opportunity to include (or cause to be included) in
such registration statement the number of Registrable Securities as each such
holder may request (a “Piggyback Registration”); provided, however, that until
the expiration of the transfer restrictions set forth in Section 4.2(a) of the
Investment Agreement, the Company shall only be required to use its reasonable
best efforts to register the subsequent resale of such Registrable Securities by
the holders thereof under the registration statement subject to a Piggyback
Registration and not to include such Registrable Securities with any securities
sold pursuant to an offering thereunder (subject to Section 3(c)). Subject to
Section 4(b), the Company shall include in each such Piggyback Registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein (each a “Piggyback Request”) within 10 business
days after notice has been given to the applicable holder. The Company shall not
be required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration beyond the earlier to occur of (x) 180 days after the
effective date thereof and (y) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement.

(b) Priority on Piggyback Registrations. If any of the Registrable Securities to
be registered pursuant to the registration giving rise to the rights under this
Section 4 are to be sold in an underwritten offering, the Company shall use
reasonable best efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit holders of Registrable Securities who
have submitted a Piggyback Request in connection with such offering to include
in such offering all Registrable Securities included in each holder’s Piggyback
Request on the same terms and conditions as any other shares of capital stock,
if any, of the Company included in the offering. Notwithstanding the foregoing,
if the managing underwriter or underwriters of such underwritten offering advise
the Company in writing that it is their good faith opinion the total number or
dollar amount of securities that such holders, the Company and any other Persons
having rights to participate in such registration, intend to include in such
offering is such as to adversely affect the price, timing or distribution of the
securities in such offering, then there shall be included in such underwritten
offering the number or dollar amount of securities that in the opinion of such
managing underwriter or underwriters can be sold without so adversely affecting
such offering, and such number of Registrable Securities shall be allocated as
follows: (i) first, all securities proposed to be sold by the Company for its
own account (except to the extent the Company seeks to avail itself of the
second proviso of Section 3(c), in which case such number of Registrable
Securities shall first be allocated to all Registrable Securities subject to
such Mandatory Conversion prior to any securities proposed to be sold by the
Company for its own account); (ii) second, all Registrable Securities requested
to be included in such registration pursuant to Section 4, pro rata among such
holders on the basis of the percentage of the Registrable Securities requested
to be included in such Registration Statement by such holders; and (iii) third,
all other securities requested to be included in such Registration Statement;
provided that holders may, prior to the earlier of the (i) effectiveness of the
Registration Statement and (ii) time at which the offering price and/or
underwriter’s discount are determined with the managing underwriter or
underwriters, withdraw their request to be included in such registration
pursuant to this Section 4.

 

B-6



--------------------------------------------------------------------------------

(c) Shelf-Take Downs. At any time that a shelf registration statement covering
Registrable Securities pursuant to Section 3 or Section 4 is effective, if any
Shareholder delivers a notice to the Company (a “Take-Down Notice”) stating that
it intends to sell all or part of its Registrable Securities included by it on
the shelf registration statement (a “Shelf Offering”), then, the Company shall
amend or supplement the shelf registration statement as may be necessary in
order to enable such Registrable Securities to be distributed pursuant to the
Shelf Offering (taking into account the inclusion of Registrable Securities by
any other holders pursuant to this Section 4(c)). In connection with any Shelf
Offering, including any Shelf Offering that is a Marketed Offering:

(i) such proposing holder(s) shall also deliver the Take-Down Notice to all
other holders of Registrable Securities included on such shelf registration
statement and permit each such holder to include its Registrable Securities
included on the shelf registration statement in the Shelf Offering if such
holder notifies the proposing holder(s) and the Company within five days after
delivery of the Take-Down Notice to such holder; and

(ii) if the Shelf Offering is underwritten, in the event that the underwriters
of such Shelf Offering advise such holders in writing that it is their good
faith opinion the total number or dollar amount of securities proposed to be
sold exceeds the total number or dollar amount of such securities that can be
sold without having an adverse effect on the price, timing or distribution of
the Registrable Securities to be included, then the underwriter may limit the
number of Registrable Securities which would otherwise be included in such Shelf
Offering in the same manner as described in Section 3(b) with respect to a
limitation of shares to be included in a registration;

provided, however, that each Shelf Offering that is a Marketed Offering
initiated by a Shareholder shall be deemed to be a demand subject to the
provisions of Section 3(a) (subject to Section 3(d)), and shall decrease by one
the number of Demand Notices such Shareholder is entitled to pursuant to
Section 3(e)(i); provided, further, that, without the consent of the board of
directors of the Company, no Shareholder shall initiate more than four
underwritten Shelf Offerings (other than in connection with a Marketed Offering)
in any 365 day period; provided, further, that a Take-Down Notice with respect
to an underwritten offering that is not a Marketed Offering may only be made if
the sale of the Registrable Securities requested to be sold by all Shareholders
in the Shelf Offering is reasonably expected to result in aggregate gross cash
proceeds in excess of $25,000,000 (without regard to any underwriting discount
or commission).

Section 5. Restrictions on Public Sale by Holders of Registrable
Securities. Each holder of Registrable Securities agrees with all other holders
of Registrable Securities and the Company in connection with any underwritten
offering made pursuant to a Registration Statement filed pursuant to Section 3
and Section 4(a), respectively (whether or not such holder elected to include
Registrable Securities in such Registration Statement), if requested (pursuant
to a written notice) by the managing underwriter or underwriters in such
offering, not to effect any public sale or distribution of any of the Company’s
securities (except as part of such underwritten offering), including a sale
pursuant to Rule 144 or any swap or other economic arrangement that transfers to
another any of the economic consequences of owning the Class A Common Stock, or
to give any Demand Notice during the period commencing on the date of the
Prospectus and continuing for not more than 90 days after the date of the
Prospectus (or, in either case, Prospectus supplement if the offering is made
pursuant to a “shelf” registration), pursuant to which such public offering
shall be made, plus, a then customary “booster shot” extension required to
permit research analysts to publish research reports compliant with Rule 139
under the Securities Act pursuant to FINRA Rule 2711 (or a successor thereto).
In connection with any underwritten offering made pursuant to a Registration
Statement filed pursuant to Section 3 or Section 4, the Company shall be
responsible for negotiating all “lock-up” agreements with the underwriters and,
in addition to the foregoing provisions of this Section 5, the Shareholders and
holders of Registrable Securities agree to execute the form so negotiated;
provided, that the form so negotiated is reasonably acceptable to the
Shareholders and holders of Registrable Securities and consistent with the
agreement set forth in this Section 5 and that, in the case of a Marketed
Offering, the Company’s executive officers and directors shall also have
executed such form of agreement so negotiated.

 

B-7



--------------------------------------------------------------------------------

If any registration pursuant to Section 3 of this Agreement shall be in
connection with any: (i) Marketed Offering (including with respect to a Shelf
Offering pursuant to Section 4(c) hereof), the Company will cause each of its
executive officers and directors to sign a “lock-up” agreement consistent with
that contemplated in the immediately preceding paragraph and (ii) underwritten
offering (including with respect to a Shelf Offering pursuant to Section 4(c)
hereof), the Company will also not effect any public sale or distribution of any
common equity (or securities convertible into or exchangeable or exercisable for
common equity) (other than a registration statement (A) on Form S-4, Form S-8 or
any successor forms thereto or (B) filed solely in connection with an exchange
offer or any employee benefit or dividend reinvestment plan) for its own
account, within 90 days (plus, a then customary “booster shot” extension
required to permit research analysts to publish research reports compliant with
Rule 139 under the Securities Act pursuant to FINRA Rule 2711 (or a successor
thereto)) after the date of the Prospectus for such offering except as may
otherwise be agreed with the holders of the Registrable Securities in such
offering.

Section 6. Registration Procedures. If and whenever the Company is required to
effect the registration of any Registrable Securities under the Securities Act
as provided in Section 3 or Section 4, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible to the extent applicable:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the holders thereof or by the Company in accordance with the
intended method or methods of distribution thereof and in accordance with this
Agreement, and use its reasonable best efforts to cause such Registration
Statement to become effective and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to a Demand Registration to
which the holders of a majority of the Registrable Securities covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company’s counsel, such filing is necessary to comply with applicable
law;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act;

(c) notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a

 

B-8



--------------------------------------------------------------------------------

Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated by Section 6(n) below cease
to be true and correct, (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, and (vi) if
the Company has knowledge of the happening of any event that makes any statement
made in such Registration Statement or related Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in such Registration
Statement, Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of the Prospectus,
it will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (which notice shall
notify the selling holders only of the occurrence of such an event and shall
provide no additional information regarding such event to the extent such
information would constitute material non-public information);

(d) use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest date reasonably practicable;

(e) if requested by the managing underwriters, if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received such request; provided, however, that the Company
shall not be required to take any actions under this Section 6(e) that are not,
in the opinion of counsel for the Company, in compliance with applicable law;

(f) furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter); provided that the
Company may furnish or make available any such documents in electronic format;

(g) deliver to each selling holder of Registrable Securities, its counsel, and
the underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; provided that
the Company may furnish or make available any such documents in electronic
format (other than, in the case of a Marketed Offering, upon the request of the
managing underwriters thereof for printed copies of any such Prospectus or
Prospectuses); and the Company, subject to the last paragraph of this Section 6,
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling holders of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto;

 

B-9



--------------------------------------------------------------------------------

(h) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
pursuant to this Agreement and to take any other action that may be necessary or
advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where would not otherwise be required to qualify
but for this Agreement or (ii) take any action that would subject it to general
service of process in any such jurisdiction where it would not otherwise be
subject but for this Agreement;

(i) cooperate with, and direct the Company’s transfer agent to cooperate with,
the selling holders of Registrable Securities and the managing underwriters, if
any, to facilitate the timely settlement of any offering or sale of Registrable
Securities, including the preparation and delivery of certificates (not bearing
any legends) or book-entry (not bearing stop transfer instructions) representing
Registrable Securities to be sold after receiving written representations from
each holder of such Registrable Securities that the Registrable Securities
represented by the certificates so delivered by such holder will be transferred
in accordance with the Registration Statement and, in connection therewith, if
reasonably required by the Company’s transfer agent, the Company shall promptly
after the effectiveness of the registration statement cause an opinion of
counsel as to the effectiveness of any Registration Statement to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without
restriction upon sale by the holder of such shares of Registrable Securities
under the Registration Statement;

(j) upon the occurrence of, and its knowledge of, any event contemplated by
Section 6(c)(vi) above, prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such that the Registration
Statement will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, not misleading, and the Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(k) prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(l) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(m) use its reasonable best efforts to, cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at that time listed on such exchange, as the case may be, prior to the
effectiveness of such Registration Statement;

(n) enter into such agreements (including underwriting agreements in form, scope
and substance as is customary in underwritten offerings and such other documents
reasonably required under the terms of such underwriting agreements, including
customary legal opinions and auditor “comfort” letters) and take all such other
actions reasonably requested by the holders of a majority of the Registrable
Securities being sold in connection therewith (including those reasonably
requested by the managing underwriters, if any) to expedite or facilitate the
disposition of such Registrable Securities;

 

B-10



--------------------------------------------------------------------------------

(o) in connection with a customary due diligence review, make available for
inspection by a representative of the selling holders of Registrable Securities,
any underwriter participating in any such disposition of Registrable Securities,
if any, and any counsel or accountants retained by such selling holders or
underwriter (collectively, the “Offering Persons”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information and participate in customary due
diligence sessions in each case reasonably requested by any such representative,
underwriter, counsel or accountant in connection with such Registration
Statement, provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Offering Persons unless (i) disclosure of such information
is required by court or administrative order, (ii) disclosure of such
information, in the reasonable judgment of the Offering Persons, is required by
law or applicable legal process (including in connection with the offer and sale
of securities pursuant to the rules and regulations of the SEC), (iii) such
information is or becomes generally available to the public other than as a
result of a non-permitted disclosure or failure to safeguard by such Offering
Persons in violation of this Agreement or (iv) such information (A) was known to
such Offering Persons (prior to its disclosure by the Company) from a source
other than the Company when such source, to the knowledge of the Offering
Persons, was not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information, (B) becomes
available to the Offering Persons from a source other than the Company when such
source, to the knowledge of the Offering Persons, is not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information or (C) was developed independently by the
Offering Persons or their respective representatives without the use or, or
reliance on, information provided by the Company. In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
(except in the case of (ii) above when a proposed disclosure was or is to be
made in connection with a Registration Statement or Prospectus under this
Agreement); and

(p) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA, including the use reasonable best efforts to obtain FINRA’s pre-clearance
or pre-approval of the Registration Statement and applicable Prospectus upon
filing with the SEC.

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 6(c)(ii), 6(c)(iii), 6(c)(iv) or 6(c)(v), such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(j), or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

Section 7. Registration Expenses. All fees and expenses incurred by the Company
and incident to the performance of or compliance with this Agreement by the
Company (including (i) all registration and filing fees (including fees and
expenses with respect to (A) all SEC, stock exchange or trading system and FINRA
registration, listing, filing and qualification and any other fees associated
with such filings, including with respect

 

B-11



--------------------------------------------------------------------------------

to counsel for the underwriters and any qualified independent underwriter in
connection with FINRA qualifications, (B) rating agencies and (C) compliance
with securities or “blue sky” laws, including any fees and disbursements of
counsel for the underwriters in connection with “blue sky” qualifications of the
Registrable Securities pursuant to Section 6(h)), (ii) fees and expenses of the
financial printer, (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, (v) fees and
disbursements of all independent certified public accountants, including the
expenses of any special audits and/or “comfort letters” required by or incident
to such performance and compliance), shall be borne by the Company whether or
not any Registration Statement is filed or becomes effective. All underwriters
discounts and selling commissions and all stock transfer taxes, in each case
related to Registrable Securities registered in accordance with the Agreement,
shall be borne by the Shareholders of Registrable Securities included in such
registration pro rata among each other on the basis of the number of Registrable
Securities so registered (provided that such stock transfer taxes shall be borne
solely by the holders of Registrable Securities subject to such taxes).

Except as set forth above, the Company shall not be required pursuant to this
Agreement to pay (i) fees and disbursements of any counsel retained by any
holder of Registrable Securities or by any underwriter, (ii) any underwriter’s
fees (including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
holders of Registrable Securities not specifically required to be paid by the
Company pursuant to the first paragraph of this Section 7.

Section 8. Indemnification.

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each such controlling person, each
underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, from and against any and all losses, claims, damages, liabilities,
costs (including costs of preparation and reasonable attorneys’ fees and any
legal or other fees or expenses incurred by such party in connection with any
investigation or Proceeding), expenses, judgments, fines, penalties, charges and
amounts paid in settlement (collectively, “Losses”), as incurred, arising out of
or based upon any untrue statement (or alleged untrue statement) of a material
fact contained in any Prospectus, offering circular, any amendments or
supplements thereto, “issuer free writing prospectus” (as such term is defined
in Rule 433 under the Securities Act) or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder applicable to the Company and (without
limitation of the preceding portions of this Section 8(a)) will reimburse each
such holder, each of its officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person who
controls each such holder and the officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees of each
such controlling person, each such underwriter, and each Person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such Loss or action,
provided that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based on any untrue statement or omission by
such holder or underwriter, but only to the extent, that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information regarding such holder
of Registrable Securities furnished to the Company by such holder of Registrable
Securities expressly for inclusion therein. It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

 

B-12



--------------------------------------------------------------------------------

(b) Indemnification by Holder of Registrable Securities. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Agreement, that the Company
shall have received an undertaking reasonably satisfactory to it from the
prospective seller of such Registrable Securities to indemnify, to the fullest
extent permitted by law, severally and not jointly with any other holders of
Registrable Securities, the Company, its directors and officers and each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and all other prospective sellers, from and
against all Losses arising out of or based on any untrue statement of a material
fact contained in any such Registration Statement, Prospectus, offering
circular, any amendments or supplements thereto, “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act) or
other document, or any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
to reimburse the Company, its directors and officers and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and all other prospective sellers for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such Loss or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, Prospectus, offering circular, any amendments or supplements thereto,
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act) or other document in reliance upon and in conformity with
written information regarding such holder of Registrable Securities furnished to
the Company by such holder of Registrable Securities expressly for inclusion
therein; provided, however, that the obligations of such holder under such
undertaking shall not apply to amounts paid in settlement of any such Losses (or
actions in respect thereof) if such settlement is effected without the consent
of such holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such holder of Registrable Securities shall be
limited to the net proceeds received by such selling holder from the sale of
Registrable Securities covered by such Registration Statement.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder or under the undertaking contemplated by Section 8(b) (an
“Indemnified Party”), such Indemnified Party shall give prompt notice to the
party from which such indemnity is sought (the “Indemnifying Party”) of any
claim or of the commencement of any Proceeding with respect to which such
Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, however, that the delay or failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any obligation or liability except
to the extent that the Indemnifying Party has been materially prejudiced by such
delay or failure. The Indemnifying Party shall have the right, exercisable by
giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or Proceeding, to,
unless in the Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, assume, at the Indemnifying Party’s expense, the defense of any such
claim or Proceeding, with counsel reasonably satisfactory to such Indemnified
Party; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or Proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; or (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or Proceeding or fails to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding, in which case the Indemnified
Party shall have the right to employ separate counsel and to assume the defense
of such claim or proceeding at the Indemnifying Party’s expense; provided,
further, however, that the Indemnifying Party shall not, in connection with any
one such claim or Proceeding or separate but substantially similar or related
claims or Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). The Indemnifying Party shall not consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party

 

B-13



--------------------------------------------------------------------------------

of a release, in form and substance reasonably satisfactory to the Indemnified
Party, from all liability in respect of such claim or litigation for which such
Indemnified Party would be entitled to indemnification hereunder. All fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, promptly upon receipt of written notice thereof
to the Indemnifying Party (regardless of whether it is ultimately determined
that an Indemnified Party is not entitled to indemnification hereunder, provided
that the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification under
this Section 8).

(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount that such Indemnifying Party has
otherwise been, or would otherwise be, required to pay pursuant to Section 8(b)
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

Section 9. Rule 144.

(a) The Company shall use reasonable best efforts to: (i) file the reports
required to be filed by it under the Securities Act and the Exchange Act in a
timely manner, to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144; and (ii) so long as any
Registrable Securities are outstanding, furnish holders thereof upon request
(A) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act and
(B) a copy of the most recent annual or quarterly report of the Company (except
to the extent the same is available on EDGAR).

(b) The foregoing provisions of this Section 9 are not intended to modify or
otherwise affect any restrictions on transfers of securities contained in the
Investment Agreement.

 

B-14



--------------------------------------------------------------------------------

Section 10. Underwritten Registrations.

(a) In connection with any underwritten offering, the investment banker or
investment bankers and managers shall be selected by (i) the Shareholder holding
the majority of Registrable Securities included in any Demand Registration,
including any Shelf Offering, initiated by the Shareholder, which selection
shall be reasonably acceptable to the Company (and approval of the same not to
be unreasonably withheld), and (ii) the Company to administer any other
offering, including any Piggyback Registration.

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities it desires to have
covered by a Registration Statement on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

Section 11. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of each of the Shareholders. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of holders of Registrable
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by holders of at least a majority of the
Registrable Securities being sold by such holders pursuant to such Registration
Statement.

(b) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, telecopied and
confirmed, or mailed by certified mail, return receipt requested, or overnight
delivery service with proof of receipt maintained, at the following address (or
any other address that any such party may designate by written notice to the
other parties):

If to the Company, to the address of its principal executive offices. If to any
Shareholder, at such Shareholder’s address as set forth on the records of the
Company. Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five business days after the date of deposit in the United States
mail.

(c) Successors and Assigns; Shareholder Status. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties, including subsequent holders of Registrable Securities acquired,
directly or indirectly, from the Shareholders; provided, however, that (x) the
Company may not assign this Agreement (in whole or in part) with the prior
written consent of the holders of a majority of the Registrable Securities and
(y) such successor or assign shall not be entitled to such rights unless the
successor or assign shall have executed and delivered to the Company an Addendum
Agreement substantially in the form of Exhibit A hereto (which shall also be
executed by the Company) promptly following the acquisition of such Registrable
Securities, in which event such successor or assign shall be deemed a
Shareholder for purposes of this Agreement. For the avoidance of doubt, to the
extent any Shareholder assigns some or all of its rights hereunder to deliver a
Demand Notice or a Take-Down Notice to any permitted assignee, such Shareholder
shall, if such rights to deliver Demand Notices or Take-Down Notices are subject
to limitations pursuant to this Agreement, including Section 3(e) and the
provisos to Section 4(c), no longer be entitled to exercise such rights, but
only to the extent assigned, and the exercise of such Demand Notice or Take-Down
Notice by such assignee shall be subject to the provisions of this Agreement,
including Section 3(e) and the provisos to Section 4(c). Except as provided in
Section 8 with respect to an Indemnified Party, nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any Person other
than the parties hereto and their respective successors and permitted assigns
any legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained.

 

B-15



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in two or more counterparts and
delivered by facsimile, pdf or other electronic transmission with the same
effect as if all signatory parties had signed and delivered the same original
document, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

(e) Headings; Construction. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless the context requires
otherwise: (i) pronouns in the masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (ii) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation,”; (iii) references to sections and paragraphs
refer to sections and paragraphs of this Agreement; and (iv) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including Exhibit A hereto, and not
to any particular subdivision unless expressly so limited.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of New York.

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(h) Entire Agreement. This Agreement, the Investment Agreement and the
Certificates of Designations are intended by the parties as a final expression
of their agreement, and are intended to be a complete and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein, with respect to the registration rights granted by the Company with
respect to Registrable Securities. This Agreement, together with the Investment
Agreement and the Certificates of Designations, supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

(i) Securities Held by the Company or its Subsidiaries. Whenever the consent or
approval of holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

(j) Specific Performance; Further Assurances. The parties hereto recognize and
agree that money damages may be insufficient to compensate the holders of any
Registrable Securities for breaches by the Company of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach. The parties hereto
agree that in the event the registrations and sales of Registrable Securities
are effected pursuant to the laws of any jurisdiction outside of the United
States, such parties shall use their respective reasonable best efforts to give
effect as closely as possible to the rights and obligations set forth in this
Agreement, taking into account customary practices of such foreign jurisdiction,
including executing such documents and taking such further actions as may be
reasonably necessary in order to carry out the foregoing.

(k) Term. This Agreement shall terminate with respect to a Shareholder on the
date on which such Shareholder ceases to hold Registrable Securities; provided,
that, such Shareholder’s rights and obligations pursuant to Section 8, as well
as the Company’s obligations to pay expenses pursuant to Section 7,

 

B-16



--------------------------------------------------------------------------------

shall survive with respect to any registration statement in which any
Registrable Securities of such Shareholders were included and, for the avoidance
of doubt, any underwriter lock-up that a Shareholder has executed prior to a
Shareholder’s termination in accordance with this clause shall remain in effect
in accordance with its terms.

(l) Consent to Jurisdiction; Waiver of Jury Trial. The parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of the courts of the State
of New York and the federal courts of the United States of America located in
New York, and appropriate appellate courts therefrom, over any dispute arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, and each party hereby irrevocably agrees that all claims in respect of
such dispute or proceeding may be heard and determined in such courts. The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
This consent to jurisdiction is being given solely for purposes of this
Agreement and is not intended to, and shall not, confer consent to jurisdiction
with respect to any other dispute in which a party to this Agreement may become
involved.

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of Section 11(b).

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

B-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

GENESEE & WYOMING INC. By:  

 

  Name:   Title: [—]   By:  

 

  Name:   Title:

[Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this    day of                 , 20    , by and
between                                          (the “New Shareholder”) and
Genesee & Wyoming Inc. (the “Company”), pursuant to a Registration Rights
Agreement dated as of [—] (the “Agreement”), by and among the Company and the
Purchaser. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement; and

WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and

WHEREAS, the Company and the Shareholders have required in the Agreement that
all persons desiring registration rights must enter into an Addendum Agreement
binding the New Shareholder to the Agreement to the same extent as if it were an
original party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Shareholder
thereunder.

 

 

New Shareholder

 

Address:

 

 

 

Exhibit A-1



--------------------------------------------------------------------------------

Agreed to on behalf of the Company pursuant to Section 11(c) of the Agreement.

 

GENESEE & WYOMING INC. By:  

 

 

Printed Name and Title

 

Exhibit A-2



--------------------------------------------------------------------------------

Exhibit C

Form of Voting and Support Agreement



--------------------------------------------------------------------------------

Voting and Support Agreement

July 23, 2012

Carlyle Partners V, L.P.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW, Suite 220S

Washington, DC 20004-2505

Re: Investment Agreement dated as of July 23, 2012 between Genesee & Wyoming
Inc. (the “Company”) and Carlyle Partners V, L.P. (the “Initial Purchaser
Representative”)

Ladies and Gentlemen:

In order to induce the Initial Purchaser Representative to execute the
Investment Agreement, dated as of July 23, 2012 (as may be amended, amended and
restated or otherwise modified from time to time, (the “Investment Agreement”),
the undersigned agrees as follows:

1. The undersigned represents and warrants to the Initial Purchaser that, as of
the date of this letter agreement, pursuant to an irrevocable proxy (the
“Irrevocable Proxy”) granted as of the date of this letter agreement by Mortimer
B. Fuller III (the “Stockholder”), it has the sole power to vote or direct the
voting of 1,443,538 shares of Class B Common Stock (such shares, together with
any shares of Class B Common Stock that the Stockholder may acquire (but, for
the avoidance of doubt, only to the extent the Stockholder has (subject to the
Irrevocable Proxy) sole voting power with respect to such shares), and excluding
any shares of Class B Common Stock the Stockholder may dispose of, otherwise
transfer or with respect to which the Stockholder ceases (other than in
connection with the Irrevocable Proxy and the matters set forth in this letter
agreement) to have sole power to vote or direct the voting of, in each case,
from and after the date hereof, the “Shares”) with respect to the matters and
solely in the manner set forth in, and solely to the extent provided in, this
letter agreement.

2. For so long as either (x) Purchaser Representative is entitled to designate a
director pursuant to Section 4.5 of the Investment Agreement or (y) holders of
Series A-1 Preferred Stock are entitled to elect one or more Series A-1
Directors pursuant to the Series A-1 Certificate, at any annual meeting of
Company stockholders, the undersigned shall (i) appear at each such meeting, in
person or by proxy, and (ii) vote or cause to be voted the Shares (A) in favor
of any director(s) designated by the Purchaser Representative pursuant to
Section 4.5 of the Investment Agreement in the slate of nominees in the class to
be elected or appointed to the Board of Directors at such annual meeting of the
Company stockholders, in each case, subject to such designee(s) satisfying the
requirements set forth in the Investment Agreement, and (B) against any nominees
for the Board of Directors included in a slate of nominees that does not include
each of the Persons so designated by the Purchaser Representative in accordance
with the Investment Agreement.

3. Following the Closing (as defined in the Investment Agreement), if the
Company Stockholder Meeting (as defined in the Investment Agreement) is required
under Section 3.4 of the Investment Agreement, at any meeting of the
stockholders of the Company, however called, or at any adjournment or
postponement thereof, or in any other circumstance in which the vote, consent or
other approval of the

 

C-1



--------------------------------------------------------------------------------

stockholders of the Company is sought in connection with obtaining the Requisite
Stockholder Approval (as defined in the Investment Agreement), the undersigned
shall, with respect to the Shares, (i) appear at each such meeting, in person or
by proxy, and (ii) vote (or cause to be voted), or execute and deliver a written
consent (or cause a written consent to be executed and delivered) covering, the
Shares in favor of adopting the Requisite Stockholder Approval (as defined in
the Investment Agreement).

4. The undersigned represents, warrants and covenants to the Initial Purchaser
Representative:

(a) The undersigned has full power and authority to make, enter into and carry
out the terms of this letter agreement and to perform his obligations hereunder.

(b) This letter agreement has been duly and validly executed and delivered by
the undersigned and constitutes a valid and binding agreement of the
undersigned, enforceable against the undersigned in accordance with its terms
and no other action is necessary to authorize the execution and delivery by the
undersigned or the performance of its obligations hereunder.

(c) The Stockholder has granted to the undersigned the Irrevocable Proxy, in the
form attached hereto as Exhibit A, and such Irrevocable Proxy is (i) coupled
with an interest and irrevocable during the term of this letter agreement in
accordance with Section 212 of the Delaware General Corporation Law, (ii) not
subject to any revocation, termination or expiration during the term of this
letter agreement and (iii) sufficient to enable the undersigned to satisfy its
obligations under this letter agreement with respect to the Shares (as such term
is defined from time to time).

(d) During the term of this letter agreement, the undersigned shall not amend,
modify, waive or terminate any provision of the Irrevocable Proxy, or agree or
take any action to permit any such amendment, modification, waiver or
termination.

5. This letter agreement shall be binding upon and inure solely to the benefit
of the parties hereto, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any rights, benefits or
remedies of any nature whatsoever under or by reason of this letter agreement.

6. This letter agreement shall terminate and shall have no further force or
effect as of the date the Purchase Representative is no longer entitled to
designate a director pursuant to Section 4.5 of the Investment Agreement;
provided, however, if the Company Stockholder Meeting is required under
Section 3.4 of the Investment Agreement, this letter agreement shall not
terminate prior to the Requisite Stockholder Approval being obtained. For the
avoidance of doubt, if the Investment Agreement is terminated, this letter
agreement shall immediately terminate and have no further force or effect except
with respect to any breach occurring prior to such termination.

7. Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Investment Agreement.

8. This letter agreement may not be assigned without the prior written consent
of the other party and may not be amended or waived except in writing. This
Agreement may be executed and delivered (including by facsimile transmission) in
one or more counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

C-2



--------------------------------------------------------------------------------

9. The undersigned acknowledges that the Initial Purchaser Representative will
be irreparably harmed by and that there will be no adequate remedy at law for a
violation by the undersigned hereof. Without limiting other remedies, the
Initial Purchase Representative shall have the right to enforce this letter
agreement by specific performance or injunctive relief.

10. This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby.

 

C-3



--------------------------------------------------------------------------------

GENESEE & WYOMING INC. By:  

 

  Name: By:  

 

  Name:

[Signature Page to Voting and Support Agreement]

 

C-4



--------------------------------------------------------------------------------

Accepted and Agreed: CARLYLE PARTNERS V, L.P. By: TC Group V, L.P., its general
partner By:  

 

  Name:   Title:

[Signature Page to Voting and Support Agreement]

 

C-5